EXHIBIT 10.1

 

 

EXECUTION VERSION

 

 

 

INTERESTS PURCHASE AGREEMENT

by and among

CAREERBUILDER, LLC,

SELLERS 

and

PURCHASER

Dated as of June 17, 2017





i

 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

Page

 

ARTICLE I

 

 

DEFINITIONS; INTERPRETATION

 

Section 1.1

Defined Terms and Rules of Construction


1

Section 1.2

Other Definitions


18

Section 1.3

Interpretation; Absence of Presumption


21

 

ARTICLE II

 

 

THE TRANSACTIONS

 

Section 2.1

The Transactions


22

Section 2.2

Aggregate Common Equity Price


25

Section 2.3

Closing


27

Section 2.4

Adjustment of the Aggregate Common Equity Price


28

Section 2.5

Withholding


32

Section 2.6

Tax Treatment


32

 

ARTICLE III

 

 

REPRESENTATIONS AND WARRANTIES CONCERNING SELLERS AND PURCHASER

 

Section 3.1

Representations and Warranties of Sellers


32

Section 3.2

Representations and Warranties of Purchaser


34

 

 

 

 

ARTICLE IV

 

 

REPRESENTATIONS AND WARRANTIES CONCERNING THE TRANSFERRED ENTITIES

 

Section 4.1

Organization and Qualification; Authority; Enforceability


39

Section 4.2

Capitalization


40

Section 4.3

Consents and Approvals; No Violations


40

Section 4.4

Financial Statements; Liabilities


41

Section 4.5

Absence of Certain Changes or Events


42

Section 4.6

Litigation; Compliance with Laws


42

ii

 

--------------------------------------------------------------------------------

 



Section 4.7

Permits


44

Section 4.8

Employee Benefit Matters


44

Section 4.9

Labor Relations; Employment.


46

Section 4.10

Taxes


47

Section 4.11

Environmental Matters


49

Section 4.12

Intellectual Property; Cybersecurity; Privacy


50

Section 4.13

Material Contracts


53

Section 4.14

Real Property


54

Section 4.15

Contracts with Sellers


54

Section 4.16

Brokers


55

Section 4.17

Personal Property


55

Section 4.18

Insurance


55

 

ARTICLE V

 

 

COVENANTS

 

Section 5.1

Access to Books and Records


56

Section 5.2

Efforts to Consummate


57

Section 5.3

Further Assurances


60

Section 5.4

Conduct of Business of the Company


61

Section 5.5

Exclusive Dealing


64

Section 5.6

Control of Other Party’s Business


65

Section 5.7

Public Announcements


65

Section 5.8

D&O Indemnification and Insurance


65

Section 5.9

Employee Matters


67

Section 5.10

Non-Competition


70

Section 5.11

Non-Solicitation; No Hire


71

Section 5.12

Confidentiality


71

Section 5.13

Financing


72

Section 5.14

Certain Affiliate Arrangements.


78

Section 5.15

Insurance Reporting and Access


78

Section 5.16

Notification


79

Section 5.17

Unaudited Quarterly Financials


80

Section 5.18

Compliance Investment


80

 

ARTICLE VI

 

 

CONDITIONS TO OBLIGATIONS TO CLOSE

 

Section 6.1

Conditions to Obligation of Each Party to Close


81

Section 6.2

Conditions to Purchaser’s Obligation to Close


81

Section 6.3

Conditions to Sellers’ Obligation to Close


82

Section 6.4

Frustration of Closing Conditions


82

iii

 

--------------------------------------------------------------------------------

 



 

ARTICLE VII

 

 

TERMINATION

 

Section 7.1

Termination


82

Section 7.2

Notice of Termination


84

Section 7.3

Effect of Termination


84

Section 7.4

Reverse Termination Fee


84

 

ARTICLE VIII

 

 

SURVIVAL, INDEMNIFICATION AND LIMITED RELEASE

 

Section 8.1

Survival Periods


85

Section 8.2

Indemnification by Sellers


86

Section 8.3

Indemnification by Purchaser


87

Section 8.4

Claims Procedures


87

Section 8.5

Limitations on Indemnification


90

Section 8.6

Exclusive Remedies


91

Section 8.7

Manner of Payment


92

Section 8.8

Limited Releases


92

 

ARTICLE IX

 

 

TAX MATTERS

 

Section 9.1

Tax Indemnification


93

Section 9.2

Filing of Tax Returns


94

Section 9.3

Tax Benefits, Refunds, Credits and Carrybacks


95

Section 9.4

Assistance and Cooperation


95

Section 9.5

Contests


96

Section 9.6

Transfer Taxes


97

Section 9.7

Treatment of Indemnity Payments


97

Section 9.8

Certain Tax Elections


97

Section 9.9

Manner of Payment


98

Section 9.10

Tax Sharing Agreements


98

Section 9.11

Tax Matters Coordination


98

 

ARTICLE X

 

 

MISCELLANEOUS

 

Section 10.1

Counterparts


98

Section 10.2

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial


98

iv

 

--------------------------------------------------------------------------------

 



Section 10.3

Entire Agreement


100

Section 10.4

Expenses


100

Section 10.5

Notices


100

Section 10.6

Successors and Assigns


101

Section 10.7

Third-Party Beneficiaries


101

Section 10.8

Amendments, Extensions and Waivers


102

Section 10.9

Specific Performance


102

Section 10.10

Treatment of Cape Publications, Inc.


104

Section 10.11

Provision Respecting Legal Representation


104

Section 10.12

Severability


105

Section 10.13

Non-Recourse


105

 

 

Schedules

Schedule I:  Sellers

Company Disclosure Schedule

Purchaser Disclosure Schedule

Exhibits

Exhibit A:Working Capital Calculation

Exhibit B:Certificate of Formation of Parent

Exhibit C:Limited Liability Company Agreement of Parent

Exhibit D:Certificate of Formation of Parent Holdings

Exhibit E:Limited Liability Company Agreement of Parent Holdings

Exhibit F:Certificate of Formation of Parent Acquisition

Exhibit G:Limited Liability Company Agreement of Parent Acquisition

Exhibit H:Amended and Restated Limited Liability Company Agreement of the
Company

Exhibit I:Registration Rights Agreement

 



v

 

--------------------------------------------------------------------------------

 



INTERESTS PURCHASE AGREEMENT

This INTERESTS PURCHASE AGREEMENT (this “Agreement”), dated as of June 17, 2017,
is by and among CareerBuilder, LLC, a Delaware limited liability company (the
“Company”), the Sellers named on Schedule I hereto (collectively, “Sellers” and
each, a “Seller”), and AP Special Sits Camaro Holdings, LLC, a Delaware limited
liability company, (“Purchaser”) (each of Purchaser and Sellers, a “Party” and
collectively, the “Parties”). 

RECITALS

WHEREAS, Sellers collectively hold, of record and beneficially, all of the
outstanding membership interests (the “Interests”) of the Company;

WHEREAS, the Parties desire to effect a series of transactions which will result
in (a) the formation of the New Entities, (b) the Interests ultimately being
owned by Parent Acquisition, (c) Sellers and Purchaser owning Common Units, (d)
Purchaser owning Preferred Units, (e) Sellers receiving the Distribution Amount
and (f) Sellers receiving cash for the sale of Common Units to Purchaser, as
more particularly described in, and subject to the terms and conditions of, this
Agreement and the Operating Agreement;

WHEREAS, concurrently with the execution of this Agreement, and as a condition
and inducement to Sellers’ willingness to enter into this Agreement, each of
Apollo Special Situations Fund, L.P. (“ASSF”) and Ontario Teachers’ Pension Plan
Board (“OTPP” and together with ASSF, the “Guarantors”) has duly executed and
delivered to the Company a limited guaranty, dated as of the date of this
Agreement, in favor of the Company (a “Guaranty”) pursuant to which the
Guarantors have agreed to guarantee obligations of Purchaser hereunder subject
to the limitations set forth therein; and

WHEREAS, the Parties desire to make certain representations, warranties,
covenants and agreements in connection with this Agreement.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, the Parties hereby agree
as follows:

Article I

DEFINITIONS; INTERPRETATION

Section 1.1 Defined Terms and Rules of Construction.  For the purposes of this
Agreement, the following terms shall have the following meanings:

 

“30% Rule” means Section 79 of regulation 909 under Section 62 of the Pension
Benefits Act (Ontario).

“Acquisition Transaction” means any of the following (other than with or by
Purchaser or any of its Affiliates), (a) any merger, consolidation, joint
venture, partnership,

1

 

--------------------------------------------------------------------------------

 



dissolution, liquidation, tender offer, recapitalization, reorganization, share
exchange, business combination or similar transaction involving the Transferred
Entities as a result of which any third party would acquire, or (b) any
acquisition by a third party in any manner, directly or indirectly, by operation
of law or otherwise, of, in each case, beneficial ownership of or other interest
in any equity securities of any of the Transferred Entities or of thirty percent
(30%) or more of the fair market value of the total consolidated assets of the
Transferred Entities.  For the avoidance of doubt, any transaction involving the
of securities of TEGNA Inc.,  Tribune Media Company or The McClatchy Company
shall not be considered an Acquisition Transaction.

“Additional Equity Contribution” means the amount, by which the sum of the
Purchaser Transaction Expenses plus the Bank Fee Amount, exceeds $25 million, if
any.

“Action” means any action, claim, suit, litigation, proceeding or (to the
knowledge of the applicable Party) investigation (including any civil, criminal,
administrative or appellate proceeding) by or before any Governmental Entity,
self-regulatory organization or private arbitral body with jurisdiction over any
Party hereto or any Transferred Entity.

“Affiliate” means, with respect to any Person, any other Person that directly,
or through one or more intermediaries, controls or is controlled by or is under
common control with such Person; provided that (a) no Transferred Entity or New
Entity shall be considered an Affiliate of any Seller or of any Affiliate of any
Seller; (b) no Seller or Affiliate of any Seller shall be considered an
Affiliate of any Transferred Entity or New Entity; (c) no Seller or Affiliate of
any Seller shall be considered an Affiliate of any other Seller or of any of
such other Seller’s Affiliates; (d) Affiliates of a Seller shall not include any
Person other than (i) in case of TEGNA Inc. or Cape Publications, Inc., TEGNA
Inc. and its controlled Affiliates, (ii) in case of Tribune National Marketing
Company, LLC, Tribune Media Company and its controlled Affiliates, and (iii) in
case of McClatchy Interactive West, The McClatchy Company and its controlled
Affiliates; and (e) except with respect to Section 8.2(b) and Section 10.13, in
no event shall Purchaser be considered an Affiliate of any portfolio company or
investment fund (excluding Apollo Special Situations Fund, L.P.) affiliated with
Apollo Global Management, LLC, nor shall any portfolio company or investment
fund (excluding Apollo Special Situations Fund, L.P.) affiliated with Apollo
Global Management, LLC, be considered to be an Affiliate of Purchaser.  For the
avoidance of doubt, following the Closing, Affiliates of Purchaser shall include
the New Entities, the Company and their respective Subsidiaries.  For purposes
of this Agreement, “control” means, as to any Person, the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by Contract or otherwise (and the
terms “controlled by” and “under common control with” shall have correlative
meanings).

“Balance Sheet Cash Amount” means an amount of cash up to $10 million, to be
retained by the Company and/or its Subsidiaries from the proceeds of the Debt
Financing funded on or prior to Closing, which amount (up to $10 million) shall
be determined by Purchaser in good faith to be necessary or advisable.

“Bank Fee Amount” means the sum of (a) fees, costs and expenses incurred or paid
by Purchaser or its Affiliates to their advisors, ratings agencies, the Lenders
or their respective advisors and (b) fees, costs and expenses incurred or paid
by any of the Transferred

2

 

--------------------------------------------------------------------------------

 



Entities, in each case, (i) prior to, at or around Closing in connection with
the borrowing under the Debt Financing and (ii) including, without limitation,
all arrangement fees, upfront fees, original issue discount, administration fees
and other fees and expenses payable or reimbursable under the Debt Commitment
Letter and any related fee letter (including any “flex” provisions thereof);
provided that the Bank Fee Amount shall exclude any amount paid or payable to
Purchaser or any Affiliate of Purchaser other than to Apollo Global Securities,
LLC and its Affiliates in the capacity as an arranger for the Debt Financing
pursuant to the fee letter relating to the Debt Commitment Letter as of the date
hereof.  For the avoidance of doubt, any amounts included in the Bank Fee Amount
shall not be duplicative of amounts included in Purchaser Transaction Expenses.

“Benefit Plan” means any employee benefit plan, program, policy, practice,
agreement, understanding or other arrangement providing compensation or benefits
to any current or former employee or other individual service provider of the
Transferred Entities, or any beneficiary or dependent thereof that is sponsored
or maintained by the Transferred Entities, or to which the Transferred Entities
contributes or is obligated to contribute or has any liability, whether actual
or contingent, whether or not written, including any employee welfare benefit
plan within the meaning of Section 3(1) of ERISA, whether or not such plan is
subject to ERISA, any employee pension benefit plan within the meaning of
Section 3(2) of ERISA, whether or not such plan is subject to ERISA, and any
retirement, pension, redundancy, old age, death, bonus, incentive, deferred
compensation, vacation, holiday, cafeteria, medical, disability, share purchase,
stock option, stock appreciation, phantom stock, restricted stock, free shares,
company savings, profit-sharing or other stock-based compensation, severance,
employment, change in control or fringe benefit plan, program, policy, practice,
agreement, understanding, custom or other arrangement, other than any of the
foregoing which is a statutorily-maintained, mandated or sponsored plan, program
or policy.

“Benefits Cash” means an amount equal to (a) all cash and cash equivalents,
other than Trapped Cash, held by any of the Transferred Entities (other than
Employee Benefits Specialists, Inc. and/or its Subsidiaries), plus (b) all cash
and cash equivalents held by Employee Benefits Specialists, Inc. and/or its
Subsidiaries; provided that Benefits Cash shall not exceed the Customer
Obligations.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which commercial banks in New York, New York, are required or authorized by Law
to be closed.

“Capital Expenditures” means expenditures of the Transferred Entities that are
classified as capital expenditures in accordance with GAAP to acquire or improve
the useful life of fixed, physical or other non-consumable assets, including
software, real property, equipment, machinery, vehicles, and other similar
assets.

“Capital Expenditures Budget” means a summary of all budgeted Capital
Expenditures of the Transferred Entities, for the period beginning on January 1,
2017 and ending on December 31, 2017, as set forth in Section 1.1(a) of the
Company Disclosure Schedule.

“Capital Expenditures Budget Proration” means an amount determined by
multiplying the aggregate budgeted Capital Expenditures set forth in the Capital
Expenditures

3

 

--------------------------------------------------------------------------------

 



Budget by the actual number of days elapsed in 2017 prior to Closing, and
dividing the resulting amount by 365.

“Cash” means all cash and cash equivalents of the Transferred Entities.  Cash
shall (a) be reduced by issued but uncleared checks and drafts of any
Transferred Entity, and (b) be increased by uncleared checks and drafts
deposited for the account of any Transferred Entity. 

“Class A Common Units” has the meaning set forth in the Operating Agreement.

“Class B Common Units” has the meaning set forth in the Operating Agreement.

“Class B Common Valuation” means the quotient obtained by dividing Equity Value
by 1,000,000.

“Class B Common Prorated Valuation” means the product obtained by multiplying
the Class B Common Valuation by 2/3.

“Closing Date Cash” means the aggregate amount of all Cash as of immediately
prior to the Closing, excluding Trapped Cash; provided (a) that Closing Date
Cash shall exclude any Cash received in connection with borrowings under the
Debt Financing, and (b) Closing Date Cash (other than Benefits Cash) in excess
of $10 million shall be disregarded (such excess Cash, “Excess
Cash”).   Notwithstanding the foregoing, if any cash is generated following the
date hereof from the liquidation of marketable securities previously held by or
for the benefit of the Company or its Subsidiaries in respect of any forfeited
LTIP and ELTIP amounts, such cash shall not be taken into account for purposes
of Closing Date Cash but shall instead be subject to Section 5.9(e).

“Closing Date Indebtedness” means all Indebtedness of the Transferred Entities
as of immediately prior to the Closing.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Common Units” has the meaning set forth in the Operating Agreement.

“Compliant” means, with respect to the Required Information, that (a) the
Company’s auditors have not withdrawn any audit opinion with respect to any
audited financial statements contained in such Required Information, (b) such
Required Information, when taken as a whole, does not contain any untrue
statement of a material fact regarding the Company and its Subsidiaries or omit
to state any material fact regarding the Company and its Subsidiaries, in each
case, necessary in order to make such Required Information not misleading under
the circumstances (giving effect to all supplements and updates provided
thereto), (c) neither any Seller nor the Company has publicly announced its
intention to, or determined that it must, restate any historical financial
statements or other financial information included in such Required Information
or any such restatement is otherwise required in accordance with GAAP (it being
understood that such Required Information may be Compliant under this subclause
(c) if such restatement is completed and the applicable Required Information has
been amended or supplemented or such Seller or the Company, as applicable, has
determined that no such restatement shall be required), and (d) the financial
statements and other information included in

4

 

--------------------------------------------------------------------------------

 



such Required Information would not be deemed stale under Regulation S-X or
Regulation S-K under the Securities Act for a registered public offering of
non-convertible debt securities on Form S-1 by an entity that is not a “large
accelerated filer” or an “accelerated filer” as defined in Rule 12b-2 of the
Securities Exchange Act of 1934, as amended.

“Confidentiality Agreement” means the Non-Disclosure Agreement, dated as of
December 16, 2016, by and between the Company and Apollo Management VIII, L.P.

“Contract” means any agreement, license, joint venture agreement, and research
and development contract or other legally binding obligation or undertaking,
excluding any Benefit Plan.

“Covered Indebtedness” means Indebtedness of the types described in subclauses
(1) (a),  (b) and (c) of the definition of “Indebtedness”, and (2) to the extent
relating to Indebtedness described in subclauses (a), (b) or (c), subclauses (i)
, (j) and (k) of the definition of “Indebtedness.”

“Credit Support Arrangements” means guaranties, performance bonds, performance
guaranties, keep-wells, sureties, bankers’ acceptances, letters of credit,
agreements to assume liabilities, and other security, credit support or similar
financial assurances.

“Customer Obligations” has the meaning set forth in the definition of
Indebtedness.

“Distribution Amount” means (a) $350 million, less (b) the Balance Sheet Cash
Amount, less (c) the sum of the Bank Fee Amount plus Purchaser Transaction
Expenses, collectively up to $25 million, less (d) Seller Transaction Expenses.

“Dutch Subsidiary” means each of CareerBuilder International Holding B.V.,
Jobbingmall B.V., Textkernel B.V. and CareerBuilder ProfilSoft Dutch Holdings
B.V.

“ELTIP” means the Amended and Restated CareerBuilder, LLC Executive Long Term
Incentive Plan.

“Environmental Laws” means any Law relating to (a) pollution or protection of
the environment or natural resources; or (b) the manufacture, handling,
transport, use, treatment, storage, or disposal of or exposure to hazardous
materials.

“Environmental Permits” means any permit, license, registration, consent, order,
filing, authorization or approval required under applicable Environmental Laws.

“Equity Value” means an amount equal to (i) $500 million, minus (ii) the
Preferred Unit Price, minus (iii) the Distribution Amount, and minus (iv) Seller
Transaction Expenses.

“ERISA” means the Employment Retirement Income Security Act of 1974, as amended.



5

 

--------------------------------------------------------------------------------

 



“Excess Cash” has the meaning set forth in the definition of Closing Date
Cash.  For the avoidance of doubt, “Excess Cash” shall not include Benefits
Cash.

“Excluded Taxes” means any liability, without duplication, (a) for Taxes of the
Transferred Entities for any Pre-Closing Period, (b)  for the payment of Taxes
of any Pre-Closing Period as a result of a Transferred Entity being a member of
an affiliated, consolidated, combined or unitary group under Treasury
Regulations 1.1502-6 (or any similar provision of state, local, or non-U.S.
income Tax law), (c) of a Transferred Entity for the payment of any amounts as a
result of being a party, prior to Closing, to any Tax sharing, allocation or
indemnity agreements or arrangements (other than ordinary course agreements with
respect to the acquisition of goods or services, loan agreements for borrowed
money and agreements the primary subject of which is not Taxes), (d) of a
Transferred Entity for the payment of Taxes for any Pre-Closing Period as a
successor or transferee, (e) for any Taxes arising out of or resulting from the
breach of any covenant or agreement contained in this Agreement by (i) any
Seller or (ii) any Transferred Entity, (f) for any Taxes imposed as a result of
any action or failure to act in the Pre-Closing Period by (i) a Seller, any of
its Affiliates or (ii) any Transferred Entity which action or failure to act
results in the inability of Purchaser or its applicable Affiliate to file a
valid new domestic use election pursuant to Section 9.8(b), (g) for any Taxes
imposed pursuant to Treasury Regulations Section 1.1503(d)-6(h) in a Pre-Closing
Period or Post-Closing Period with respect to the domestic use in any
Pre-Closing Period of any dual consolidated loss and (h) for any Specified
Indemnified Taxes.  To the extent permitted by applicable Law, the taxable year
of each of the Transferred Entities that includes the Closing Date shall be
treated as closing on (and including) the Closing Date.  To the extent not
permitted by applicable Law, for purposes of this Agreement, in the case of any
Straddle Period, Taxes attributable to the Pre-Closing Period shall be computed
as if such taxable period ended as of the end of the day on the Closing Date;
provided, that exemptions, allowances or deductions that are calculated on an
annual basis (including depreciation and amortization deductions) shall be
allocated between the period ending on the Closing Date and the period beginning
after the Closing Date in proportion to the number of days in each period.

“Fundamental Representations” means (a) with respect to Sellers and the Company,
the representations and warranties contained in Section 3.1(a) (Organization;
Authority), Section 3.1(b) (Enforceability), Section 3.1(c) (Title to
Interests), Section 3.1(e) (Brokers), Sections 4.1(a)(i) and (ii) (Organization
and Qualification), Section 4.1(c) (Authority; Enforceability), Sections 4.2
(Capitalization), Section 4.16 (Brokers); and (b) with respect to Purchaser, the
representations and warranties contained in Section 3.2(b) (Authority;
Enforceability) and Section 3.2(h) (Brokers).

“GAAP” means generally accepted accounting principles in the United States as in
effect at the time any applicable financial statements were prepared.

“Governmental Entity” means any foreign, domestic, federal, territorial, state,
local or supranational governmental entity, court, tribunal, arbitral body,
judicial body, commission, board, bureau, agency or instrumentality, or any
regulatory or administrative agency, or any political or other subdivision,
department or branch of any of the foregoing.



6

 

--------------------------------------------------------------------------------

 



“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Indebtedness” of any Person means, without duplication, (a) all obligations for
money borrowed, whether or not contingent, or evidenced by notes, debentures,
bonds or other similar instruments, (b) any obligations under any surety bond,
performance bond, letter of credit, bankers’ acceptance or similar instrument,
in each case solely to the extent drawn, (c) capital leases that would be
classified as balance sheet liabilities in accordance with GAAP, (d) all
obligations for the payment of any deferred purchase price of any property
(including any obligations secured by a purchase money mortgage or other Lien to
secure all or part of the purchase price of the property subject to such Lien),
in each case other than any put or call options or similar rights or
obligations, (e) all obligations in respect of swaps or other hedging
agreements, (f) all matured obligations to purchase, redeem, retire, defease or
otherwise make any payment in respect of any membership interests, shares of
capital stock or other ownership or profit interest of such Person, in each case
other than any put or call options or similar rights or obligations, (g) all
obligations in respect to overdrafts, (h) all obligations created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person or its subsidiaries (even if the rights and
remedies of seller or lender under such agreement following an event of default
are limited to repossession of such sale or property), (i) all accrued interest
and premiums, penalties, make whole or similar payments payable in connection
with the obligations described in any other clause of this definition, (j) all
obligations described in the foregoing clauses (a) through (i) of any Person
that are guaranteed, directly or indirectly, by such Person, (k) all obligations
described in the foregoing clauses (a) through (i) of a third party secured by
any Lien on property or assets of such Person, (l) unfunded pension or defined
benefit retirement plan obligations, whether or not accrued or reflected in the
Financial Statements, calculated in accordance with US GAAP, including French
and other statutory pension obligations, (m) unpaid amounts required to be paid
over to Governmental Entities under escheat, unclaimed property or similar Laws,
and (n) all obligations to return cash amounts paid by clients or to remit
payments to satisfy client’s benefits obligations, in each case in this clause
(n), as reflected in the Company’s books and records or any Subsidiary of the
Company’s books and records as “Liabilities for Client’ Obligations” (the
aggregate amount of the obligations described in this clause (n), “Customer
Obligations”); provided that Indebtedness shall not include (A) trade payables,
to the extent such trade payables are included in the calculation of Working
Capital, (B) any indebtedness incurred by any Transferred Entity (or Purchaser
or its Affiliates and subsequently assumed by any Transferred Entity) in
connection with the Closing or as otherwise directed by Purchaser or its
Affiliates, including any debt incurred to finance the Distribution Amount on
the Closing Date, (C) any obligations under the LTIP or ELTIP, which are
addressed in Section 5.9(e), and/or (D) any endorsement of negotiable
instruments for collection in the ordinary course of business. 

“Indemnifying Party” means Sellers for the purposes of Section 8.2 and Purchaser
for the purposes of Section 8.3, as the case may be.

“Initial Fully Diluted Purchase Percentage” means 75%.

“Initial Purchase Percentage” means 100% minus the Initial Rollover Percentage.



7

 

--------------------------------------------------------------------------------

 



“Initial Rollover Percentage” means 33.3333%.

“Intellectual Property” means rights in and to all of the following as they
exist worldwide: (a) all inventions (whether or not patentable or reduced to
practice), all improvements, enhancements, and updates thereto, patents and
patent applications and continuations, continuations-in-part, revisions,
divisionals, extensions, reexaminations or reissues of any of the foregoing,
(b)  trademarks, service marks, designs, trade dress, and trade names,
registrations and pending applications to register the foregoing, and common law
trademarks, service marks and trademarks, designs, logos, and all other
designations of origin along with all goodwill associated therewith, (c) all
copyrights and other works of authorship, including registered copyrights and
applications to register copyrightable works, (d) trade secrets and know-how,
and (e) all registered and applied-for domain names.

“Key Transferred Employee” means any employee of any of the Transferred Entities
set forth in Section 1.1(b) of the Company Disclosure Schedule.

“Law” means any law (including common law), statute, constitution, ordinance,
rule or regulation of any Governmental Entity.

“Liens” means all liens (statutory or otherwise), pledges, charges, security
interests, restrictions on transfer, deeds of trust, options, rights of first
refusal, rights of way, easements, mortgages or other encumbrance of any kind or
nature whatsoever (including any restriction on the right to vote or transfer
the same) other than Liens arising under applicable  securities Laws.

“Lookback Date” means January 1, 2014.

“Losses”  means all losses, costs, charges, expenses, fees (including reasonable
fees of attorneys, consultants and advisors), liabilities, settlement payments,
awards, judgments, fines, interest awards, penalties, damages, or assessments,
in each case, whether incurred in advance of or following the final disposition
of any claim.

“LTIP” means the Amended and Restated CareerBuilder, LLC Long Term Incentive
Plan.

“Marketing Period” means the first period of 17 consecutive calendar days after
the date of this Agreement throughout and at the end of which (i)(A) Purchaser
shall have the Required Information and (B) the Required Information shall be
Compliant; provided that, unless the conditions set forth in Section 6.1 and
Section 6.2 (other than those conditions that by their nature are to be
satisfied at the Closing, provided that such conditions are capable of being
satisfied) shall be satisfied or waived, the Purchaser may, by delivery of a
written notice to the Company, elect to delay the start of such 17 consecutive
calendar day period for up to 7 calendar days following receipt of the Compliant
Required Information; provided further that the Marketing Period shall not
commence or be deemed to have commenced if, following the delivery of the
Required Information but prior to the completion of such 17 consecutive calendar
day period, any such Required Information would not be Compliant or otherwise
ceases to meet the requirements of “Required Information” (it being understood
that if any Required Information provided at the commencement of the Marketing
Period ceases to be Compliant

8

 

--------------------------------------------------------------------------------

 



prior to the completion of such 17 consecutive calendar day period, then the
Marketing Period shall be deemed not to have commenced until, at the earliest,
the Required Information is provided and is Compliant) and (ii) nothing has
occurred and no condition exists that would cause any of the conditions set
forth in Section 6.1 and Section 6.2 (other than Section 6.1(a) and
Section 6.2(f)) to fail to be satisfied as of the Closing Date; provided that
(x) if such 17 consecutive calendar day period has not ended on or prior to
August 18, 2017, then such period shall commence no earlier than September 5,
2017 and (y) in no event shall such 17 consecutive calendar day period commence
earlier than July 5, 2017.   If the Company in good faith believes that it has
provided the Required Information and that the Required Information is
Compliant, it may deliver to Purchaser a written notice to that effect (stating
when it believes it completed such delivery and that the Required Information so
delivered is Compliant), in which case the Company shall be deemed to have
complied with the foregoing requirements set forth in clauses (i)(A) and (i)(B)
unless Purchaser in good faith believes the Company has not completed the
delivery of the Required Information or that such Required Information is not
Compliant and, within three (3) Business Days after the delivery of such notice
by the Company, delivers a written notice to the Company to that effect (stating
with specificity which Required Information the Company has not delivered or why
Purchaser believes such Required Information is not Compliant), it being
understood that, whether or not the Company or Purchaser delivers any such
notice, the Marketing Period shall be deemed to commence and be completed as and
when provided in the preceding sentence, subject to the terms and conditions
thereof.  Notwithstanding anything in this definition to the contrary, the
Marketing Period shall end on any earlier date prior to the expiration of the 17
consecutive calendar day period described above if the Debt Financing is
consummated on such earlier date.

“Material Adverse Effect” means an event, change or development that has or
would reasonably be expected to have a material adverse effect on the business,
condition (financial or otherwise) or results of operations of the Transferred
Entities, taken as a whole; provided,  however, that no event, change or
development to the extent resulting from any of the following shall be deemed by
itself or by themselves, either alone or in combination, to constitute or be
taken into account in determining whether there has been a Material Adverse
Effect: 

(a) general conditions in the global or national economy, financial or
securities markets, including interest rates or currency exchange rates, or any
events, changes or developments therein;

(b) any events, changes or developments in the industries in which any of the
Transferred Entities conduct business or any segment thereof;

(c) any changes (or proposed changes) in applicable Laws, protocols or programs
of any Governmental Entity or industry standards, or the interpretation,
implementation or enforcement thereof;

(d) any changes in GAAP or other accounting standards, or the interpretation,
implementation or enforcement thereof;

(e) any changes in global or national political conditions, including outbreaks
or escalation of acts of war, armed hostility or terrorism;



9

 

--------------------------------------------------------------------------------

 



(f) natural disasters and weather conditions;

(g) any failure by any Transferred Entity to meet any internal or published
projections or forecasts or estimates of revenues or earnings for any period
(provided that any change, event or development underlying such failure to meet
projections or forecasts shall be taken into account in determining whether a
Material Adverse Effect has occurred (to the extent such change, event or
development is not otherwise excluded from this definition of Material Adverse
Effect pursuant to any of the other clauses));

(h) any event, change or development, including impacts on relationships with
customers, suppliers, employees, labor organizations, or Governmental Entities,
in each case attributable to, arising from, or related to the execution,
announcement or pendency of this Agreement or the consummation of the
transactions contemplated hereby, including as a result of the identity of
Purchaser or any of its Affiliates or plans or announced intentions of Purchaser
with respect to the Transferred Entities (provided that this clause (h) shall
not apply in the context of the representations and warranties explicitly
addressing the execution of this Agreement or the consummation of the
transactions contemplated hereby); 

(i) actions required to be taken under applicable Laws; and

(j) any action or omission required pursuant to the terms of this Agreement, or
pursuant to the written request or consent of Purchaser; 

except, in the case of clauses (a),  (b),  (c),  (d),  (e) and (f), to the
extent, and only to the extent, that such event, change or development has a
disproportionate effect on the Transferred Entities, taken as a whole, relative
to similarly situated participants in the industries in which the Transferred
Entities operate.

“Material Contract” means each Contract to which any Transferred Entity is a
party or otherwise bound by as of the date hereof:

(a) pursuant to which the Transferred Entities have made or provided or are
reasonably expected to be required to make or provide, payments or consideration
during any twelve month period including the date of this Agreement, of more
than $1,500,000;

(b) pursuant to which the Transferred Entities have collected or received or are
reasonably expected to collect or receive, payments or consideration during any
twelve month period including the date of this Agreement, of more than
$1,500,000;

(c) (i) which is a note, indenture, or other evidence of third-party Covered
Indebtedness or which relates to a Credit Support Agreement, in each case, in
excess of $1,000,000, or (ii) pursuant to which a Transferred Entity has
mortgaged, pledged or otherwise placed a Lien on any of its material assets;



10

 

--------------------------------------------------------------------------------

 



(d) which contains any covenant (including exclusivity provisions) materially
limiting the ability of any Transferred Entity to engage in its currently
conducted business or compete with respect to its currently conducted business
with any third party or in any geographic area after the Closing; 

(e) which contains any so-called “most favored nation” provisions or any similar
provisions, in each case, that are or would reasonably be expected to be
material to the Transferred Entities taken as a whole;

(f) which is a partnership, limited liability or joint venture agreement or
similar arrangement, or pursuant to which a Transferred Entity has any ownership
interest in any other Person, which interest is less than 100% of the
outstanding equity interests of such Person; 

(g) which is (or, since the Lookback Date, was) a settlement with any
Governmental Entity or pursuant to which any Transferred Entity is (or, since
the Lookback Date, was) obligated to pay consideration to any Governmental
Entity in excess of $1,000,000; 

(h) which provides for the lease of real or personal property by or to a
Transferred Entity and provides for annual payments after the date of this
Agreement in excess of $750,000;

(i) which provides for the acquisition (by merger, consolidation, acquisition of
all or substantially all of the assets or otherwise) by any Transferred Entity
from any Person or divestiture or disposition by any Transferred Entity to any
Person of material properties, assets, capital stock or other equity interests,
in each case, for consideration in excess of $10,000,000; and

(j) which provides for (in each case if material to the Transferred Entities,
taken as a whole) (A) any license with respect to any third party Intellectual
Property (other than licenses for non-customized commercially-available, off the
shelf Software) through which any of the Transferred Entities use any third
party Intellectual Property;  (B) any license with respect to any Intellectual
Property owned by a Transferred Entity through which such Transferred Entity has
granted any third party the right to use its Intellectual Property; or (C) joint
venture or research and development arrangements with a third party for the
development of any Intellectual Property. 

“Net Capital Expenditures Amount” means, as of immediately prior to the Closing,
the amount (which may be a positive or negative number) by which (i) the sum of
(w) out-of-pocket expenditures actually made, (x) purchase price actually paid,
(y) investments actually made, and/or (z) expenses actually incurred and paid in
cash, in each case, by the Transferred Entities, in respect of Capital
Expenditures, from January 1, 2017 to the Closing less any prepaid Capital
Expenditures included as current assets in the calculation of Closing Date
Working Capital, exceeds (ii) the Capital Expenditures Budget Proration;
provided that if (A) such amount is positive and (1) is equal to or less than
$2,000,000, then the “Net Capital Expenditures Amount” shall be zero dollars,
(2) exceeds $2,000,000 but is less than $5,000,000, then the “Net Capital
Expenditures Amount” shall be equal to the amount by such amount

11

 

--------------------------------------------------------------------------------

 



exceeds $2,000,000 (i.e., such amount minus $2,000,000) or (3) equals or exceeds
$5,000,000, then the “Net Capital Expenditures Amount shall be equal to
$3,000,000 (e.g., if such amount is $6,000,000, the “Net Capital Expenditures
Amount” shall be deemed equal to $5,000,000), or (B) such amount is negative and
the absolute value of which (1) is equal to or less than $2,000,000, then the
“Net Capital Expenditures Amount” shall be zero dollars or (2) exceeds
$2,000,000, then the “Net Capital Expenditures Amount” shall be equal to
negative one multiplied by the amount by which such absolute value amount
exceeds $2,000,000.

“New Entities” means Parent, Parent Holdings and Parent Acquisition.

“Non-Wholly Owned Subsidiaries” means Economic Modeling, LLC, Economic Modeling
UK Limited, Employee Benefits Specialists, Inc. and Textkernel B.V.

“Order” means any outstanding judgment, stipulation, award, verdict, ruling,
injunction, decree, subpoena, writ, award or order of a Governmental Entity.

“PCI DSS” means the Payment Card Industry Data Security Standard, issued by the
Payment Card Industry Security Standards Council, as may be revised from time to
time.

“Permits” means all licenses, permits, franchises, approvals, registrations,
authorizations, consents or orders of, or filings with, any Governmental Entity.

“Permitted Liens” means the following Liens:  (a) Liens disclosed or reflected
on the Financial Statements; (b) Liens for Taxes, assessments or other
governmental charges or levies that are not yet due or payable or that are being
contested in good faith by appropriate Actions and for which adequate reserves
have been set aside in accordance with GAAP; (c) statutory Liens of landlords
and Liens of carriers, warehousemen, mechanics, materialmen, workmen, repairmen
and other Liens imposed by Law or in the ordinary course of business with
respect to any amounts that are not yet due and payable or which are being
contested in good faith by appropriate Actions; (d) Liens incurred or deposits
made in the ordinary course of business of any Transferred Entity in connection
with workers’ compensation, unemployment insurance or other types of social
security; (e) Liens incurred in the ordinary course of business, securing
obligations or liabilities that are not material to, not incurred in connection
with the borrowing of money, and that do not materially interfere with the
ordinary course of business of the Transferred Entities or materially impair the
value of the assets of the Transferred Entities taken as a whole; (f) easements,
declarations, covenants, rights-of-way, restrictions and other similar charges
or encumbrances not incurred in connection with the borrowing of money and not
impairing in any material respect the use of or access to any leased or owned
real property; (g) zoning ordinances, variances, conditional use permits and
similar regulations, permits, approvals and conditions; (h) Liens not created by
any Transferred Entity that affect the underlying fee interest of any Leased
Real Property, including master leases or ground leases and any set of facts
that an accurate up-to-date survey would show; provided,  however, that any such
item set forth in subsections (g) or (h) of this definition would not or do not
materially interfere with the ordinary conduct of the business of the
Transferred Entities or materially affect the value of the Transferred Entities
taken as a whole; (i) Liens imposed by applicable securities laws; and/or (j)
non-exclusive licenses granted to Intellectual Property in the ordinary course
of business. 



12

 

--------------------------------------------------------------------------------

 



“Person” means an individual, partnership (general or limited), corporation,
limited liability company, joint venture, association or other form of business
organization (whether or not regarded as a legal entity under applicable Law),
trust or other entity or organization, including a Governmental Entity.

“Personal Information” means any information that, alone or in combination with
other information, identifies or allows the identification of, or contact with,
any individual, including an individual’s name, address, telephone number,
e-mail address, date of birth, photograph, social security number or tax
identification number, credit card number, bank information, or biometric
identifiers.

“Post-Closing Period” means, with respect to the Transferred Entities, any
taxable year or period that begins after the Closing Date and, in the case of
any Straddle Period, the portion of such period beginning immediately after the
Closing Date.

“Pre-Closing Period” means, with respect to the Transferred Entities, any
taxable year or period that ends on or before the Closing Date and, in the case
of any Straddle Period, the portion of such period ending on and including the
Closing Date.

“Preferred Units” has the meaning set forth in the Operating Agreement.

“Preferred Unit Number” means 5 million.

“Preferred Unit Price” means $50 million.

“Purchaser Transaction Expenses” means, any fees, costs and expenses (including
any legal, accounting, financial advisory, broker’s, finder’s and other third
party advisory or consulting fees and other expenses) incurred by or on behalf
of the Purchaser and paid or payable to a third party (who is not Purchaser or
any of its Affiliates) in connection with, arising from, or relating to the
preparation, execution, performance and/or consummation of the transactions
contemplated hereby (including due diligence investigation, preparation and
negotiation of documents, arrangement of financing and securing any regulatory
approvals or third-party consents). For the avoidance of doubt, “Purchaser
Transaction Expenses” shall (a) include to the extent payable by the Purchaser
in accordance with and as limited by Section 10.4, expenses of the Transferred
Entities or the Sellers in connection with seeking any third–party consents and
approvals in connection with this Agreement and (b) include amounts initially
paid by an Affiliate of Purchaser, and for which reimbursement is sought
hereunder, so long as such amounts would otherwise constitute “Purchaser
Transaction Expenses” if initially paid by Purchaser, (c) include any fees,
costs or expenses incurred prior the Closing so long as such amounts would
otherwise constitute “Purchaser Transaction Expenses”, but for which the
applicable Person has not received an invoice or other demand for payment by the
Closing, and (d) exclude any fees, costs or expenses incurred following the
Closing.

“Registration Rights Agreement” means a registration rights agreement, to be
entered into at Closing among Parent and the Holders party thereto (as defined
therein) in the form attached hereto as Exhibit I.  



13

 

--------------------------------------------------------------------------------

 



“Related Party” means, (a) with respect to the Transferred Entities, including
the Company, any Affiliate or any former, current or future direct or indirect
equity holders, controlling Persons, stockholders, directors, officers,
employees, members, managers, general or limited partners, agents, attorneys,
advisors or other representatives of any of the Transferred Entities or any the
Transferred Entities’ Affiliates, or any of the foregoing’s respective
successors or assigns (in each case of this clause (a), other than any Person
covered by the following clause (b) and other than the Sellers and their
respective Affiliates), and (b) with respect to Purchaser, Apollo Global
Management, LLC, any Affiliate or any former, current or future direct or
indirect equity holders, controlling Persons, stockholders, directors, officers,
employees, members, managers, general or limited partners, agents, attorneys,
advisors or other representatives of any of  Purchaser or Apollo Global
Management, LLC, or of their respective Affiliates or any of the foregoing’s
respective successors or assigns (in each case other than Purchaser or any party
to either Equity Commitment Letter or Guaranty).

“Required Information” means (i) audited consolidated balance sheets and related
statements of operations, equity and cash flows of the Transferred Entities for
the three most recently completed fiscal years ended at least 90 days prior to
the end of the Marketing Period, (ii) unaudited consolidated balance sheets and
related statements of operations, equity and cash flows of the Transferred
Entities for each subsequent fiscal quarter ended subsequent to the most recent
fiscal year in respect of which financial statements have been delivered
pursuant to clause (i) above and ended at least 45 days prior to the end of the
Marketing Period (but excluding the fourth quarter of any fiscal year), in each
case prepared in accordance with GAAP (except, in the case of financial
statements provided pursuant to clause (ii), for the omission of footnotes), and
(iii) all other financial statements, financial data, audit reports and other
information reasonably requested by Purchaser of the type and form customarily
included in marketing documents used to syndicate credit facilities of the type
to be included in the Debt Financing, in each case that is required to be
delivered to the Debt Financing Sources or reasonably necessary to satisfy the
conditions in Paragraphs 3, 4 and 5 of Exhibit C to the Debt Commitment Letter,
in each case, assuming that the Debt Financing were consummated at the same time
during the Company’s fiscal year as such Debt Financing will be consummated;
provided, that in no event shall the Required Information be deemed to include
or shall the Company or any of its Subsidiaries otherwise be required to provide
any (1) pro forma financial statements or adjustments (including regarding any
synergies, cost savings, ownership or other post-Closing adjustments) or
projections, (2) risk factors relating to all or any component of the Debt
Financing (or any alternative financing in accordance with Section 5.13), (3)
separate financial statements in respect of any of the Company’s Subsidiaries,
or (4) other information required by Rule 3-09, Rule 3-10 or Rule 3-16 of
Regulation S-X or any Compensation, Discussion and Analysis required by Item
402(b) of Regulation S-K.

“Reverse Termination Fee” means $31,500,000, in cash.

“Sanctions Authority” means the United States of America (including U.S.
Department of the Treasury’s Office of Foreign Assets Control, Department of
State and the Bureau of Industry and Security of the Department of Commerce),
Her Majesty’s Treasury of the United Kingdom, and the Council of the European
Union.



14

 

--------------------------------------------------------------------------------

 



“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Seller Transaction Expenses” means, to the extent not paid prior to the
Closing, (a) any legal, accounting, financial advisory, broker’s, finder’s and
other third party advisory or consulting fees, or other out-of-pocket fees,
costs and expenses (other than any fees, costs or expenses in respect of
insurance matters and obtaining consents or approvals as addressed by other
provisions of this Agreement), incurred or required to be paid by the
Transferred Entities and based on arrangements made prior to the Closing by any
of the Sellers or any of the Transferred Entities or any of their respective
Affiliates in connection with or arising from (1) the preparation, execution,
performance and/or consummation of the Sale and (2) any auction or other process
leading up to the execution of this Agreement, (b) 25% of any amounts payable by
the Transferred Entities under the Benefit Plans (such Benefit Plans, the
“Employee Retention Awards”) set forth on Section 1.1(c) of the Company
Disclosure Schedule (regardless of when after the Closing such payments are
required to be made), including any related payroll Tax obligations resulting
therefrom, the Transferred Entities or any of their respective Affiliates in
respect of such payments, and, (c) to the extent provided in (and as limited by)
Section 10.4, expenses of the Transferred Entities in connection with seeking
any third–party consents and approvals in connection with this Agreement.  For
the avoidance of doubt, certain matters related to Section 280G(b)(5)(B) of the
Code shall constitute “Seller Transaction Expenses” as described in Section
5.9(f).  Notwithstanding anything herein to the contrary, fees, costs and
expenses incurred by any of the Transferred Entities in connection with or
related to the Debt Financing (including any amount included as part of the Bank
Fee Amount) shall not be Seller Transaction Expenses. 

“Sensitive Data” means all confidential information, proprietary information,
Personal Information, trade secrets and any other information protected by Law
or Contract that is collected, created, maintained, stored, transmitted, used,
disclosed or otherwise processed by or for the business of the Transferred
Entities, including any information that is governed, regulated or protected by
any Law, Contract, or that is subject to PCI DSS.

“Series A Convertible Preferred Units” has the meaning set forth in the
Operating Agreement.

“Series B Convertible Preferred Units” has the meaning set forth in the
Operating Agreement.

“Software” means all computer software, including all source code, object code,
and documentation related thereto and all software modules, algorithms,
assemblers, applets, compilers, flow charts or diagrams, tools and databases.

“Solvent” when used with respect to any Person, means that, as of any date of
determination, (a) the fair value of the assets of such person and its
subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, direct, subordinated, contingent or otherwise, of such person
and its subsidiaries on a consolidated basis, (b) the present fair saleable
value of the property of such Person and its subsidiaries on a consolidated
basis will be greater than the amount that will be required to pay the probable
liability of such person and its subsidiaries on a consolidated basis on their
debts and other liabilities, direct,

15

 

--------------------------------------------------------------------------------

 



subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured, (c) such Person and its subsidiaries on a
consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, and (d) such Person and its subsidiaries on a consolidated
basis will not have unreasonably small capital with which to conduct the
businesses in which they are engaged as such businesses are now conducted and
are proposed to be conducted following the Closing Date.

“Specified Indemnified Taxes” means (a) Taxes imposed as a result of the breach
by the Company of any representation contained in Section 4.10(f), (b) Taxes
arising out income items described in Section 4.10(l) (as read prior to giving
effect to items scheduled in Section 4.10 of the Company Disclosure Schedules)
and (c) Taxes on gain recognized under any gain recognition agreements entered
into in a Pre-Closing Period (including those outlined in Section 4.10(o)(iii)
of the Company Disclosure Schedules).

“Specified Matters” means the matters described in item 4 of Section 8.2(a)(iv)
of the Purchaser Disclosure Schedules.

“Straddle Period” means, with respect to the Transferred Entities, any taxable
period beginning on or prior to and ending after the Closing Date.

“Subsidiary” means, with respect to any Person, any corporation, entity or other
organization whether incorporated or unincorporated, of which (a) such first
Person directly or indirectly owns or controls at least a majority of the
securities or other interests having by their terms ordinary voting power to
elect a majority of the board of managers or directors or others performing
similar functions or (b) such first Person is a general partner or managing
member. For the avoidance of doubt, each of Economic Modeling, LLC, Economic
Modeling UK Limited, Employee Benefits Specialists, Inc. and Textkernel B.V.
shall be a “Subsidiary” of the Company for all purposes
hereunder.  Notwithstanding anything herein to the contrary, no Transferred
Entity or New Entity shall be considered a Subsidiary of any Seller or any
Affiliate of any Seller.

“Tax” means (a) any tax of any kind, including any federal, state and local
income, profits, branch, license, severance, occupation, windfall profits,
capital gains, capital stock, transfer, registration, social security (or
similar), production, franchise, gross receipts, payroll, sales, employment,
use, property, excise, value added, estimated, stamp, alternative or add-on
minimum, environmental, withholding and any other tax or similar assessment
imposed by a Governmental Entity, and (b) any interest, penalties and additional
amounts imposed with respect to the foregoing, whether disputed or not.

“Tax Benefit” means the Tax effect of any Tax Item which decreases Taxes paid or
payable.  For the purposes of determining the amount and timing of the Tax
effect of any Tax Item, such Tax effect shall be determined based on a “with or
without” calculation with respect to the applicable Tax Item, and any dispute
with respect to such calculation shall be referred to the Accounting Referee,
who shall resolve such dispute in accordance with such procedures and on the
basis of such information as the Accounting Referee deems proper and whose
determination shall be conclusive.



16

 

--------------------------------------------------------------------------------

 



“Tax Claim” means any claim with respect to Taxes made by any Taxing Authority
that, if pursued successfully, would reasonably be expected to serve as the
basis for a claim for indemnification under Article IX.

“Taxing Authority” means any Governmental Entity having jurisdiction over the
assessment, determination, collection or other imposition of any Tax.

“Tax Item” means any item of income, gain, loss, deduction, credit, recapture or
credit or any other item which increases or decreases Taxes paid or payable.

“Tax Return” means all returns, declarations, reports, statements, estimates,
claims for refunds, information statements and other forms and documents
(including all schedules, exhibits and other attachments thereto), and any
amendments to any of the foregoing, filed or required to be filed with any
Taxing Authority in connection with the calculation, determination, assessment
or collection of any Taxes.

“to the knowledge of the Company” and phrases of similar import means the actual
knowledge of the individuals identified in Section 1.1(e) of the Company
Disclosure Schedule and the knowledge such persons would reasonably be expected
to obtain if such person had made reasonable due inquiry of his direct reports.

“to the knowledge of Purchaser” and phrases of similar import means the actual
knowledge of the individuals identified in Section 1.1(f) of the Purchaser
Disclosure Schedule.

“to the knowledge of such Seller” and phrases of similar import means the actual
knowledge of the individuals identified below the names of the applicable Seller
in Section 1.1(g) of the Company Disclosure Schedule.

“Total Seller Payment” means the sum of (a) the Distribution Amount, plus (b)
the Aggregate Common Equity Price, plus (c) the Preferred Unit Price, plus (d)
the Class B Common Prorated Valuation.

“Transaction Documents” means, collectively, this Agreement, the Confidentiality
Agreement, each Guaranty, each Equity Commitment Letter, the Debt Commitment
Letter, the Operating Agreement, the Voting Agreement, the Registration Rights
Agreement, and any other agreement or document contemplated thereby or any
document or instrument delivered in connection herewith or therewith.

“Transferred Entities” means, collectively, the Company and its Subsidiaries, as
of immediately prior to the Closing.

“Trapped Cash” means any cash or cash equivalent of the of the Transferred
Entities which (a) is classified as restricted cash in accordance with GAAP on a
balance sheet of the Transferred Entities, (b) is held as a deposit or advance
toward purchases including, for the avoidance of doubt, advance billings (in
each case of this clause (b) to the extent there is no corresponding current
liability included as part of Working Capital), (c) would be subject to taxes if
repatriated from a foreign jurisdiction, (d) is held by any of the Non-Wholly
Owned Subsidiaries and, pursuant to applicable Law or Contract as in effect as
of immediately prior to

17

 

--------------------------------------------------------------------------------

 



the Closing, cannot be distributed or dividended out of such Subsidiary without
the consent of one or more third-party equity owners of such Non-Wholly Owned
Subsidiary, (e) is held by any other Non-Wholly Owned Subsidiaries, in an amount
equal to the product of (A) the amount of such cash and cash equivalents
multiplied by (B) the ownership percentage of such Non-Wholly Owned Subsidiary
held by third persons (i.e., persons who are not Transferred Entities), (f) is
held in a custody account or is otherwise custodial cash, (g) is a cash
equivalent and has a maturity greater than 90 days (i.e., cannot be converted to
cash within 90 days), and (h) any other cash that cannot be transferred by the
Company or any other Transferred Entity in immediately available funds within 5
Business Days following the Closing (excluding cash which may be subject to
being held in deposit less than 90 days).  Notwithstanding the foregoing or
anything else in this Agreement to the contrary, “Trapped Cash” shall not
include (but “Cash” shall include) Benefits Cash.

“Voting Agreement” means a voting agreement to be entered into among the
Purchaser, the Sellers (other than Cape Publications, Inc.) and any other
holders of Class B Common Units party thereto reflecting the voting, nomination,
election and removal terms contemplated by Section 9 of the limited liability
company agreement set forth in Exhibit C hereto, and customary representations
and warranties (power and authority, enforceability, etc.) and customary
miscellaneous provisions that are consistent with such limited liability company
agreement.

“Willful Breach” means a material breach, or a material failure to perform, in
each case that is the consequence of an act or omission by a party with the
actual knowledge that the taking of such act or failure to take such act would
cause a breach of this Agreement.

“Working Capital” has the meaning set forth in Exhibit A hereto.

Section 1.2 Other Definitions.  The following terms shall have the meanings
defined on the page number indicated:

 

 

 

280G Shareholder Vote

68

280G Waiver

68

Accounting Referee

29

Aggregate Common Equity Price

26

Agreement

 1

Antitrust Laws

58

ASSF

 1

Bankruptcy and Equity Exception

32

Base Amount

66

Business Employee

66

Cash Equity

35

Closing

22

Closing Date

26

Closing Statement

 28

Combined Tax Return

93

Commitment Letters

35

Company

 1

18

 

--------------------------------------------------------------------------------

 



Company Disclosure Schedule

32

Company Indemnified Parties

85

Company Releasor Parties

91

Company Releasor Party

91

Company Software

51

Company Systems

52

Controlling Party

95

D&O Indemnitees

65

De Minimis Threshold

89

Debt Commitment Letter

35

Debt Financing

35

Debt Financing Sources

73

Deductible

89

Definitive Agreements

71

Delayed Payment

28

Dispute Notice

29

Distribution

22

DOJ

57

Employee Retention Allocation

69

Equity Commitment Letters

 35

Equity Investors

35

ERISA Affiliate

44

ERP

66

Estimated Aggregate Common Equity Price

26

Estimated Closing Date Cash

25

Estimated Closing Date Indebtedness

25

Estimated Closing Date Working Capital

25

Estimated Net Capital Expenditures Amount

25

Estimated Seller Transaction Expenses

25

Export Control Laws

42

Financial Statements

40

Financing

35

Foreign Benefit Plan

45

FTC

57

Guarantors

 1

Guaranty

 1

Hazardous Materials

49

HIPAA

52

Indemnified Parties

86

Initial Contribution

23

Interests

 1

Interim Financial Statements

41

Labor Agreement

46

Leased Real Property

54

Lenders

35

Material IP

50

Negotiation Period

29

19

 

--------------------------------------------------------------------------------

 



New Plans

67

Non-controlling Party

95

Open Source License Terms

51

Operating Agreement

23

OTPP

 1

Outside Date

82

Owned Real Property

53

Parent

23

Parent Acquisition

 23

Parent Holdings

23

Parties

 1

Party

 1

Positive Adjustment

28

Preferred Exchange

24

Prohibited Party

43

Purchased Common Units

24

Purchaser

 1

Purchaser Disclosure Schedule

34

Purchaser Indemnified Parties

85

Purchaser Pre-Closing Statement

25

Purchaser Pre-Closing Update Statement

25

Purchaser Released Parties

91

Purchaser Released Party

91

Registered IP

50

Related Software

51

Release

49

Representatives

63

Required Payment Amount

36

Restricted Business

69

Sale

 24

Sanctions

42

Sanctions Laws

42

Second Contribution

23

Second Quarter Financial Statements

79

Seller

 1

Seller Indemnified Parties

86

Seller Indemnitees

85

Seller Pre-Closing Statement

25

Seller Proportions

23

Seller Releasor Parties

91

Seller Releasor Party

91

Sellers

 1

Specified Termination

83

Tax Proceeding

95

Terminated Contracts

77

Third Contribution

23

Third Party Claim

86

20

 

--------------------------------------------------------------------------------

 



Transaction Tax Treatment

32

Transfer Taxes

96

Unpaid Retention Amount

69

WARN

46

WLRK

103

Work

51

 

 

Section 1.3 Interpretation; Absence of Presumption.

 

(a) For the purposes of this Agreement, (i) words in the singular shall be held
to include the plural and vice versa, case sensitive words shall include the
meaning of the defined term unless the context otherwise requires or unless
otherwise specified and words of one gender shall be held to include the other
gender as the context requires; (ii) the terms “hereof,” “herein,” “hereby,”
“hereto” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole (including all of the Exhibits
to this Agreement) and not to any particular provision of this Agreement, and
Article, Section, paragraph and Exhibit references are to the Articles,
Sections, paragraphs and Exhibits to this Agreement unless otherwise specified;
(iii) the word “including” and words of similar import when used in this
Agreement shall mean “including without limitation” unless the context otherwise
requires or unless otherwise specified; (iv) the word “or” shall not be
exclusive; (v) references to “written” or “in writing” include in electronic
form; (vi) provisions shall apply, when appropriate, to successive events and
transactions; (vii) the Company, Sellers and Purchaser have each participated in
the negotiation and drafting of this Agreement and if an ambiguity or question
of interpretation should arise, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or burdening any Party by virtue of the authorship of any of the
provisions in this Agreement; (viii) a reference to any Person includes such
Person’s successors and permitted assigns; (ix) all pronouns and any variations
thereof refer to the masculine, feminine or neuter, single or plural, as the
context may require; (x) all references to any period of days shall be deemed to
be to the relevant number of calendar days unless otherwise specified; (xi) when
calculating the period of time before which, within which or following which any
act is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period shall be excluded and if the last day
of such period is not a Business Day, the period shall end at the close of
business on the next succeeding Business Day; (xii) all references to dollars or
$ shall be to U.S. dollars; and (xiii) if a document is posted to the online
data room hosted on behalf of Sellers or the Company entitled “Project Camaro”
or is delivered by email or other electronic transmission or otherwise to
Purchaser or any of its Affiliates or any of their respective representatives,
such document shall be deemed to have been “delivered,” “furnished” and “made
available” (or any phrase of similar import) to Purchaser; provided that with
respect to the use of the term “made available” in Article IV, such posting,
delivery, or other electronic transmission shall have occurred prior to 12:01 AM
Eastern time on the date of this Agreement.  The Section and Article headings
contained in this Agreement are inserted for convenience of reference only and
will not affect the meaning or interpretation of this Agreement.



21

 

--------------------------------------------------------------------------------

 



(b) It is understood and agreed that the specification of any dollar amount in
the representations and warranties contained in this Agreement or the inclusion
of any specific item in the Company Disclosure Schedule or Purchaser Disclosure
Schedule is not intended to imply that such amounts or higher or lower amounts,
or the items so included or other items, are or are not material or required to
be disclosed (including whether such items are required to be disclosed as
material, threatened or otherwise) or are within or outside of the ordinary
course of business, and no Party shall use the fact of the setting of such
amounts or the fact of the inclusion of any such item in the Company Disclosure
Schedule or the Purchaser Disclosure Schedule in any dispute or controversy
between the Parties as to whether any obligation, item or matter not described
in this Agreement or included in the Company Disclosure Schedule or the
Purchaser Disclosure Schedule is or is not material or required to be disclosed
or within or outside the ordinary course of business for purposes of this
Agreement.  The information contained in this Agreement and in the Company
Disclosure Schedule, the Purchaser Disclosure Schedule and Exhibits hereto is
disclosed solely for purposes of this Agreement and no information contained
herein or therein shall be deemed to be an admission by any Party hereto to any
third party of any matter whatsoever (including any violation of Law or breach
of contract).  Any disclosure made by a party in the Company Disclosure Schedule
or the Purchaser Disclosure Schedule shall be deemed to be a disclosure with
respect to all Sections (or subsections) or Schedules to which the relevance of
such disclosure is reasonably apparent on its face.    

Article II

THE Transactions

Section 2.1 The Transactions.  Upon the terms and subject to the conditions set
forth in this Agreement, at the closing of the transactions contemplated by this
Agreement (the “Closing”), the following transactions shall occur:

 

(a) Debt Financing.  Subject to the Transferred Entities’ compliance with the
covenant set forth in Section 5.13(e), Purchaser shall cause the proceeds of the
Debt Financing in an amount equal to $350 million (less an amount up to the Bank
Fee Amount) to be disbursed to the Company by wire transfer of immediately
available funds to the bank accounts specified by the Company in writing at
least three (3) Business Days prior to the Closing Date.  To the extent fees,
costs and expenses contemplated by the Bank Fee Amount are not so netted against
and paid out of the proceeds of such Debt Financing, the Company shall pay any
such remaining fees, costs and expenses out of such net proceeds.

(b) Distributions.  The Company shall declare and, following the funding of the
Debt Financing as contemplated by the Debt Commitment Letter, pay cash
distributions in an aggregate amount equal to the Distribution Amount to the
Sellers (the “Distribution”), with each Seller (or any of such Seller’s
designee(s)) being entitled to receive an amount in cash equal to such Seller’s
proportion (determined in accordance with the Seller Proportions) of the
Distribution Amount by wire transfer of immediately available funds to the bank
accounts specified by such Seller in writing at least three (3) Business Days
prior to the Closing Date.  For the avoidance of doubt, (i) the payment of the
Distribution Amount shall be expressly conditioned on the funding of the Debt
Financing in accordance with Section 2.1(a) and (ii) the

22

 

--------------------------------------------------------------------------------

 



Sellers’ obligations under this Section 2.1 shall be conditioned on their
receipt of the Distribution Amount.

(c) Entity Formation.  The Sellers shall form a Delaware limited liability
company, to be called “Camaro Parent, LLC” (or another name selected by Sellers
with the consent of the Purchaser, which consent shall not be unreasonably
withheld) (“Parent”), by filing with the Secretary of State of the State of
Delaware a certificate of formation in the form attached hereto as Exhibit B,
and shall enter into a limited liability company agreement with Parent in the
form attached hereto as Exhibit C (as it shall be revised prior to its execution
in accordance with the footnotes to Section 9 thereof, the “Operating
Agreement”). 

(d) Initial Contribution.  Immediately upon the completion of the steps
specified in Section 2.1(c), each Seller shall transfer, contribute, assign and
deliver to Parent, and Parent shall receive from such Seller (as a contribution
to capital), all of such Seller’s rights, title and interests in and to the
percentage of Interests set forth opposite such Seller’s name on Schedule I
(such percentage, the “Seller Proportions”) (such contribution, the “Initial
Contribution”).  Upon the Initial Contribution, the Sellers shall be admitted as
the initial members of Parent.  In exchange for the Interests, Sellers shall
cause Parent to issue, to each Seller, such Seller’s respective Seller
Proportion of a total number of Common Units of each class equal to the sum of
(i) the Preferred Unit Number, plus (ii) the quotient obtained by dividing the
Equity Value by $10. 

(e) Subsequent Formations and Contributions.    

(i) Immediately following the Initial Contribution, the Sellers shall cause
Parent to form a member managed Delaware limited liability company, to be called
“Camaro Holdings, LLC” (or another name selected by Sellers with the consent of
the Purchaser, which consent shall not be unreasonably withheld) (“Parent
Holdings”), by filing with the Secretary of State of the State of Delaware a
certificate of formation in the form attached hereto as Exhibit D, and shall
cause Parent to enter into a limited liability company agreement with Parent
Holdings in the form attached hereto as Exhibit E, and immediately thereafter,
Sellers shall cause Parent to transfer, contribute, assign and deliver to Parent
Holdings all of Parent’s rights, title and interest in and to the Interests, as
a contribution to capital (the “Second Contribution”).  Upon the Second
Contribution, Parent shall be admitted as the sole member of Parent
Holdings.  In exchange for the Second Contribution, Parent Holdings shall issue
to Parent 100% of its membership interests.

(ii) Immediately following the Second Contribution, the Sellers shall cause
Parent to cause Parent Holdings to form a member managed Delaware limited
liability company, to be called “Camaro Acquisition, LLC” (or another name
selected by Sellers with the consent of the Purchaser, which consent shall not
be unreasonably withheld) (“Parent Acquisition”), by filing with the Secretary
of State of the State of Delaware a certificate of formation in the form
attached hereto as Exhibit F, and shall cause Parent to cause Parent Holdings to
enter into a limited liability company agreement with Parent Acquisition in the
form attached hereto as Exhibit G, and immediately thereafter, Sellers shall
cause Parent to cause Parent Holdings to transfer, contribute, assign and
deliver to Parent Acquisition all of Parent Holdings’ rights, title and interest
in and to the Interests, as a contribution to capital (the

23

 

--------------------------------------------------------------------------------

 



“Third Contribution”).  Upon the Third Contribution, Parent Holdings shall be
admitted as the sole member of Parent Acquisition.  In exchange for the Third
Contribution, Parent Acquisition shall issue to Parent Holdings 100% of its
membership interests.

(iii) Subject to Section 2.1(h), immediately following the Third Contribution,
each Seller shall transfer, convey, assign and deliver to Purchaser , and
Purchaser shall purchase and acquire from such Seller, its respective rights,
title and interests in and to its respective Seller Proportion of a total number
of Common Units of each class equal to the sum of (A) the Preferred Unit Number,
plus (B) the quotient obtained by dividing (1) the product of the Initial
Purchase Percentage multiplied by the Equity Value, by (2) $10 (such Common
Units, the “Purchased Common Units”).  As consideration for the Purchased Common
Units, Purchaser shall pay to each Seller (or any respective designee(s)
designated by such Seller) such Seller’s proportion (as determined in accordance
with the Seller Proportions) of the sum of (x) the Preferred Unit Price, (y) the
Estimated Aggregate Common Equity Price, and (z) the Class B Common Prorated
Valuation.  Notwithstanding the foregoing, the Parties agree that the Cape
Publications, Inc. shall sell to Purchaser all of its Common Units and the
number of Common Units that Purchaser will acquire from TEGNA Inc. shall be
reduced by the additional number of Common Units that Cape Publications, Inc.
will sell to Purchaser as a result of this sentence, and the payments required
therefor shall be similarly adjusted.  Thereafter, any payments required by this
Agreement to be made to Cape Publications, Inc. shall be made to TEGNA
Inc.  Upon receipt of the payment described in this Section 2.1(f), Sellers
shall cause Parent to admit Purchaser as a member of Parent, with rights and
obligations set forth in the Operating Agreement, and Cape Publications, Inc.
shall cease to be a member of Parent.  The Distribution, the Initial
Contribution and the sale and purchase (including payment therefor) of the
Purchased Common Units pursuant to this Agreement is referred to herein as the
“Sale”.

(f) Preferred Exchange.  Immediately following the Sale, Purchaser shall (and/or
shall cause its designee to) transfer, convey, assign and deliver to Parent five
million Class A Common Units and five million Class B Common units, in exchange
for five million Series A Convertible Preferred Units (which shall represent
100% of the outstanding Series A Convertible Preferred Units) and five million
Series B Convertible Preferred Units (which shall represent 100% of the
outstanding Series B Convertible Preferred Units) (together, the “Preferred
Exchange”).

(g) Additional Equity Contributions.   Immediately following the Preferred
Exchange, Purchaser shall pay to Parent an amount in cash equal to the
Additional Equity Contribution, and in consideration therefor, the Purchaser
shall cause Parent to issue to Purchaser, (A) a total number of each class of
Common Units equal to the product of (i) the Additional Equity Contribution,
multiplied by (ii) one-half multiplied by (iii) one-tenth, and (B) a total
number of Series A Convertible Preferred Units equal to the product of (i) the
Additional Equity Contribution, multiplied by (ii) one-half multiplied by (iii)
one-tenth.

(h) Certain Adjustments.  Notwithstanding anything to the contrary in this
Section 2.1 or otherwise, if requested in writing pursuant to a notice (an
“Issuance Notice”) by Purchaser to Parent, the Company and the Sellers,
delivered not less than two Business Days prior to Closing, the portion of the
Class B Common Units and/or Series B Convertible

24

 

--------------------------------------------------------------------------------

 



Preferred Units issued, issuable, transferred or transferrable to Purchaser
hereunder and set forth in the Issuance Notice shall instead be issued or
transferred to the Initial Class B Designee (as defined in the Operating
Agreement) or another Person identified in the Issuance Notice, in each case,
for nominal consideration paid by such Person (which shall not reduce the
aggregate consideration payable pursuant to Section 2.1(e)(iii)), so long as
such Person duly executes a copy of the Operating Agreement and is admitted as a
member of Parent substantially concurrently with its receipt of such Class B
Common Units and/or Series B Convertible Preferred Units.

(i) For the purposes of this Section 2.1, all contributions, transfers and
deliveries of equity interests contemplated by this Section 2.1 shall be made
free and clear of any Liens, except as imposed by applicable securities Laws.

Section 2.2 Aggregate Common Equity Price.

 

(a) At least five (5) Business Days prior to the Closing Date, Purchaser shall
deliver to the Sellers a written statement (the “Purchaser Pre-Closing
Statement”) setting forth (i) its good-faith estimate of Purchaser Transaction
Expenses and wire instructions for the payment thereof, and (ii) its good faith
estimate of the Bank Fee Amount, and (iii) its desired Balance Sheet Cash Amount
(up to $10 million).  If the Purchaser Pre-Closing Statement is not delivered in
accordance with this Section 2.2(a), the amount of the Purchaser Transaction
Expenses plus the Bank Fee Amount shall be deemed to be $25 million and the
amount of the Balance Sheet Cash Amount shall be deemed to be $10 million, in
each case solely for purposes of determining the Distribution Amount and the
Equity Value.

(b) At least three (3) Business Days prior to the Closing Date, the Sellers
shall deliver to Purchaser a written statement (the “Seller Pre-Closing
Statement”), executed by each Seller, setting forth (i) Sellers’ good-faith
estimate of (A) Working Capital as of immediately prior to the Closing (the
“Estimated Closing Date Working Capital”), (B) the Closing Date Indebtedness
(the “Estimated Closing Date Indebtedness”) (C) the Closing Date Cash (the
“Estimated Closing Date Cash”), (D) the Net Capital Expenditures Amount (the
“Estimated Net Capital Expenditures Amount”) and (E) the Seller Transaction
Expenses (the “Estimated Seller Transaction Expenses”), (ii) the resulting
amount, and the calculation of, the Estimated Aggregate Common Equity Price and
the Equity Value, and (iii) each Seller’s proportion (as determined in
accordance with the Seller Proportions) of the sum of (1) the Preferred Unit
Price plus (2) the Estimated Aggregate Common Equity Price plus (3) the Class B
Common Prorated Valuation.

(c) At least two (2) Business Days prior to the Closing Date, Purchaser shall
deliver to Sellers either (A) a written statement affirming the Balance Sheet
Cash Amount set forth in the Purchaser Pre-Closing Statement or (B) a written
statement (the “Purchaser Pre-Closing Updated Statement”) setting forth (i) its
updated desired Balance Sheet Cash Amount (up to $10 million), (ii) any
resulting changes in the resulting amount, and the calculation of, solely as a
result of the updated Balance Sheet Cash Amount, the Estimated Aggregate Common
Equity Price and the Equity Value, and (iii) any resulting changes in each
Seller’s proportion (as determined in accordance with the Seller Proportions) of
the sum of (1) the Preferred Unit Price plus (2) the Estimated Aggregate Common
Equity Price plus (3) the Class

25

 

--------------------------------------------------------------------------------

 



B Common Prorated Valuation.  If the Purchaser fails to provide the notice
contemplated by this Section 2.2(c), the amount of the Balance Sheet Cash Amount
shall be deemed to be the amount set forth in the Purchaser Pre-Closing
Statement.

(d) During the preparation of the Seller Pre-Closing Statement (if requested by
Purchaser) and after the delivery of the Seller Pre-Closing Statement and prior
to the Closing, Purchaser and its representatives shall have a reasonable
opportunity to review and to discuss with the Company and its representatives
the Company’s and its Subsidiaries’ working papers and other books and records
relating to the preparation of the Seller Pre-Closing Statement and the
calculation of the Estimated Aggregate Common Equity Price.

(e) For purposes of this Agreement the term “Estimated Aggregate Common Equity
Price” means the sum of (A) the product of (I) the Initial Purchase Percentage,
multiplied by (II) the Equity Value, and (B) the product of (I) the Initial
Fully Diluted Purchase Percentage, multiplied by (II) the sum of (i) Estimated
Closing Date Cash, minus (ii) Estimated Closing Date Indebtedness, plus (iii)
the Estimated Net Capital Expenditures Amount (if the Estimated Net Capital
Expenditures Amount is a positive number), minus (iv) the absolute value of the
Estimated Net Capital Expenditures Amount (if the Estimated Net Capital
Expenditures Amount is a negative number), minus (v) the amount, if any, by
which negative $36,000,000 exceeds the Estimated Closing Date Working Capital
(e.g., if the Estimated Closing Date Working Capital is negative $40,000,000,
such amount shall be positive $4,000,000), and plus (vi) the amount, if any, by
which the Estimated Closing Date Working Capital exceeds negative $30,000,000
(e.g., if the Estimated Closing Date Working Capital is negative $20,000,000,
such amount shall be positive $10,000,000), in each case, as set forth in the
Seller Pre-Closing Statement or the Purchaser Pre-Closing Statement, as
applicable.  For the avoidance of doubt, if Estimated Closing Date Working
Capital is less than or equal to negative $30,000,00 and greater than or equal
to negative $36,000,000, the amounts in foregoing clauses (v) and (vi) shall be
zero. 

(f) For purposes of this Agreement the term “Aggregate Common Equity Price”
means the Estimated Aggregate Common Equity Price, as it may be adjusted and
finally determined pursuant to the provisions of Section 2.4.     

Section 2.3 Closing.

 

(a) The Closing shall take place at the offices of Wachtell, Lipton, Rosen &
Katz, 51 West 52nd Street, New York, NY 10019 at 10:00 a.m., New York time, on
(a) the third (3rd) Business Day following the satisfaction or waiver of the
conditions set forth in Article VI (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to the satisfaction or
waiver of those conditions at the Closing); provided that if the Marketing
Period has not ended at the time of the satisfaction or waiver of the conditions
set forth in Article VI (other than those conditions that by their nature are to
be satisfied at the Closing, but subject to the satisfaction or waiver of those
conditions at the Closing), the Closing shall occur on the earlier of (x) a date
during the Marketing Period specified by Purchaser on no fewer than three (3)
Business Days’ written notice to the Sellers and (y) the third (3rd) Business
Day immediately following the last day of the Marketing Period or (b) 

26

 

--------------------------------------------------------------------------------

 



such other place, time or date as may be mutually agreed upon in writing by the
Sellers and Purchaser (the date on which the Closing actually occurs, the
“Closing Date”). 

(b) Upon the terms and subject to the conditions set forth in this Agreement, at
the Closing, in addition to the actions specified in Section 2.1:

(i) Each Seller shall:

(A) deliver to Purchaser a duly executed certificate of non-foreign status from
such Seller (or if such Seller is a “disregarded entity” for U.S. federal income
tax purposes, from the owner for U.S. federal income tax purposes of such
disregarded entity), substantially in the form of the sample certification set
forth in Treasury Regulations Section 1.1445 2(b)(2)(iv)(B), to the effect that
such Seller (or such regarded owner of such Seller) is not a foreign Person;

(B) deliver to Purchaser a copy of each of the Operating Agreement, the Voting
Agreement and the Registration Rights Agreement, to the extent not previously
executed and delivered by the Sellers party thereto, duly executed by each
Seller party thereto;

(C) deliver to Parent interest powers, other instruments of transfer duly
executed in blank, or such other instruments or documentation reasonably
evidencing the assignment such Seller’s percentage of Interests set forth
opposite such Seller’s name on Schedule I;

(D) cause the delivery to Purchaser of an amended and restated limited liability
company agreement of the Company in the form attached hereto as Exhibit H
executed by Parent Acquisition, which shall only be effective upon the
consummation of the Closing;

(E) cause the delivery to Purchaser of the applicable certificate required to be
delivered pursuant to Section 6.2(e).

(ii) Purchaser shall:

(A) Subject to Section 2.3(c), pay to each Seller (or any of such Seller’s
designee(s)) an amount in cash equal to such Seller’s proportion (determined in
accordance with the Seller Proportions) of the sum of (1) the Preferred Unit
Price, plus (2) the Class B Common Prorated Valuation, plus (3) the Estimated
Aggregate Common Equity Price as stated on the Seller Pre-Closing Statement (or,
if applicable, the Purchaser Pre-Closing Updated Statement), by wire transfer of
immediately available funds in accordance with the Seller Pre-Closing Statement
(or the Purchaser Pre-Closing Updated Statement if applicable), free of any
costs, fees, set-off, deductions or withholding; 

(B) pay, or cause to be paid, on behalf of the Transferred Entities, the
Estimated Seller Transaction Expenses, by wire transfer of immediately available
funds to the Persons or bank accounts specified in the Pre-Closing Statement;
and



27

 

--------------------------------------------------------------------------------

 



(C) deliver to the Sellers a copy of each of the Operating Agreement and the
Voting Agreement, to the extent not previously executed and delivered by
Purchaser, duly executed by Purchaser;

(D) deliver to the Sellers a copy of the Registration Rights Agreement, duly
executed by Purchaser;

(E) deliver to Sellers the certificate required to be delivered pursuant to
Section 6.3(c). 

(c) If the amount calculated pursuant to clause (B) of the first sentence of
Section 2.2(e) is positive (any such positive amount, the “Positive
Adjustment”), Purchaser may, subject to the terms of this Section 2.3(c), elect
to delay until after the Closing the payment of a portion of the amount payable
at Closing pursuant to Section 2.1(e)(iii) and Section 2.3(b)(ii)(A) by an
amount up to the Positive Adjustment (such amount, the “Delayed Payment”) by
delivering written notice of such election to the Company and Sellers no later
than one (1) Business Day prior to the Closing.  If the Purchaser so delivers
such notice, the amount payable at the Closing pursuant to Section 2.1(e)(iii)
and Section 2.3(b)(ii)(A) shall be reduced by the Delayed Payment and the
Company or Parent shall, and Purchaser shall cause the Company or Parent to,
promptly (but in any event within twenty (20) Business Days after the Closing),
pay or cause to be paid to each Seller, an amount in cash equal to such Seller’s
proportion (determined in accordance with the Seller Proportions) of the
quotient equal to (x) the Delayed Payment divided by (y) the Initial Fully
Diluted Purchase Percentage, without interest and rounded to the nearest cent,
free of any costs, fees, set-off, deductions and withholding, by wire transfer
of immediately available funds to the account or accounts designated in writing
by such Seller.    

Section 2.4 Adjustment of the Aggregate Common Equity Price.

 

(a) Closing Statement.  No later than ninety (90) days after the Closing Date,
Purchaser shall cause to be prepared in good faith and delivered to Sellers a
statement (the “Closing Statement”) setting forth Purchaser’s good faith
calculation of the Closing Date Indebtedness, the Closing Date Cash, Net Capital
Expenditures Amount, the Seller Transaction Expenses and the Working Capital as
of immediately prior to the Closing and the derivation of the Aggregate Common
Equity Price therefrom, as well as such schedules and data with respect to the
determination thereof as may be appropriate to support the calculations set
forth in the Closing Statement.  For the avoidance of doubt, the Closing
Statement shall include a calculation of Closing Date Indebtedness resulting
from French and other statutory pension obligations, as calculated by a
third-party actuary retained by the Company for such purpose.  The foregoing
items shall be calculated by Purchaser in accordance with this Agreement and
Exhibit A hereto.  If Purchaser fails to deliver the Closing Statement and
supporting documentation within such ninety (90) day period, then in addition to
any other rights Sellers may have under this Agreement, the Sellers shall have
the right to elect that the Estimated Aggregate Common Equity Price be deemed to
be the amount of the Aggregate Common Equity Price and be final and binding upon
the Parties for purposes of this Agreement in which case such amount shall be
used for purposes of calculating the payments required pursuant to
Section 2.4(c).



28

 

--------------------------------------------------------------------------------

 



(b) Disputes.

(i) If Sellers disagree with Purchaser’s calculation of any of the items set
forth in the Closing Statement, Sellers may, within forty-five (45) days after
receipt of the Closing Statement, deliver a notice to Purchaser (a “Dispute
Notice”) disagreeing with any such calculation and, to the extent Sellers are
reasonably able to so specify, setting forth the basis for any such
disagreement.  If Sellers fail to deliver such notice during such forty-five
(45) day period after receipt of the Closing Statement, Sellers shall have
waived their rights to deliver a Dispute Notice pursuant to this
Section 2.4(b)(i) with respect to the Closing Statement and the calculations of
the Aggregate Common Equity Price set forth therein shall be deemed to be final
and binding upon the Parties for purposes of this Agreement and such amount
shall be used for purposes of calculating the required payments pursuant to
Section 2.4(c).

(ii) If a Dispute Notice is duly delivered pursuant to Section 2.4(b)(i), the
Sellers and Purchaser shall, during the thirty (30) days following such delivery
(the “Negotiation Period”), use their reasonable best efforts to reach agreement
on the disputed items to determine, as may be required, the amount of the
Aggregate Common Equity Price.  Any such agreement shall be in writing and shall
be final and binding upon the Parties for purposes of this Agreement.  If during
the Negotiation Period, the Sellers and Purchaser are unable to reach such
agreement with respect to all items in dispute, then Purchaser and the Sellers
shall jointly appoint the Accounting Referee as provided below and all items
remaining in dispute shall, at the request of either Purchaser or a Seller, be
submitted by Purchaser and the Sellers within fifteen (15) days after the end of
the Negotiation Period to KPMG or another nationally recognized accounting firm
mutually agreed upon by the Parties (the “Accounting Referee”) for a
determination resolving such disputed items for the purpose of calculating the
Aggregate Common Equity Price (it being agreed and understood that the
Accounting Referee shall act as an arbitrator to determine such disputed items
(and, as a result thereof, the Aggregate Common Equity Price) and shall do so
based solely on presentations and information provided by Purchaser and the
Sellers and not by independent review); provided that if KPMG is unable or
unwilling to serve as Accounting Referee and Purchaser and the Sellers fail to
mutually agree upon a nationally recognized accounting firm to be the Accounting
Referee within ten (10) days after the end of the Negotiation Period, then the
Accounting Referee shall be a nationally recognized accounting firm appointed by
the American Arbitration Association of New York, New York (provided that such
firm shall not be the independent auditor of Sellers (or any of their
Affiliates) or Purchaser (or any of its Affiliates)).  Purchaser and the Sellers
shall agree, promptly after the appointment of the Accounting Referee, on the
process and procedures governing the resolution of any disputed items by the
Accounting Referee; provided that if Purchaser and the Sellers fail to agree on
such process and procedures within ten (10) days following the appointment of
the Accounting Referee, then such process and procedures shall be determined by
the Accounting Referee (it being agreed and understood that such process shall
include, at a minimum, appropriate measures to ensure compliance by the Sellers
and Purchaser with Section 2.4(d) and the process and procedures for the
submission of any written presentations by the Sellers and Purchaser and the
time periods thereof).  In conducting its review, the Accounting Referee shall
consider only those items in the Closing Statement and Purchaser’s calculations
of the Aggregate Common Equity Price as to which the Sellers have
disagreed.  The scope of the disputes to be resolved by the Accounting Referee
shall be limited to determining the correct values for the items in dispute,
determined in accordance with this Agreement (including the definition of

29

 

--------------------------------------------------------------------------------

 



Working Capital and Exhibit A hereto), and the Accounting Referee shall not be
limited to determining whether either Party has presented sufficient evidence of
its position on disputed items.  The Accounting Referee shall deliver to the
Sellers and Purchaser, as promptly as practicable (but in any case no later than
thirty (30) days from the date of appointment of the Accounting Referee), a
report setting forth the resolution of each disputed item of the Closing
Statement submitted to it (determined in accordance with the provisions of this
Section 2.4 and Exhibit A hereto) and its calculations of the Aggregate Common
Equity Price (taking into account any agreed upon (or deemed agreed upon) items
of the Closing Statement pursuant to this Section 2.4), which amounts shall not
be less than the applicable amount thereof shown in Purchaser’s calculation
delivered pursuant to Section 2.4(a) nor more than the amount thereof shown in
the Sellers’ calculation delivered pursuant to Section 2.4(b)(i).  Such report
(and the calculation of the Aggregate Common Equity Price set forth therein)
shall be final and binding upon the Parties for purposes of this Agreement and
such Aggregate Common Equity Price shall be used for purposes of calculating the
required payments pursuant to Section 2.4(c).  Notwithstanding anything herein
to the contrary, the dispute resolution mechanism contained in this
Section 2.4(b) shall be the exclusive mechanism for resolving disputes regarding
the Aggregate Common Equity Price adjustment, if any.  Judgment may be entered
upon the determination of the Accounting Referee in any court having
jurisdiction over the Party (or Parties) against which such determination is to
be enforced.  The fees, costs and expenses of the Accounting Referee shall be
borne by Sellers and Purchaser in proportion to the relative amount by which the
determination by the Sellers, on the one hand, and by Purchaser, on the other
hand, has been modified.  If any such fees, costs and expenses are to be borne
by Sellers, each Seller shall be severally, and not jointly, liable for such
Seller’s proportion of such fees, costs and expenses in accordance with the
Seller Proportions.  For example and for illustrative purposes only, if the
Sellers challenge the calculation of the Aggregate Common Equity Price by an
amount of $100,000, but the Accounting Referee determines that the Sellers have
a valid claim for only $60,000, Sellers shall bear, in the aggregate, forty
percent (40%) of the fees and expenses of the Accounting Referee and Purchaser
shall bear the other sixty percent (60%) of such fees and expenses.  

(c) Final Aggregate Common Equity Price Adjustment.  Following the time that the
Aggregate Common Equity Price is finally determined pursuant to this
Section 2.4, payment shall be made as follows:

(i) If the Aggregate Common Equity Price is greater than or equal to (or deemed
greater than or equal to pursuant to this Agreement) the Estimated Aggregate
Common Equity Price, then either (at Purchaser’s option) (A) the Company or
Parent shall, and Purchaser shall cause the Company or Parent to, promptly (but
in any event within three (3) Business Days after the Aggregate Common Equity
Price is determined pursuant to this Section 2.4), pay or cause to be paid to
each Seller, an amount in cash equal to such Seller’s proportion (determined in
accordance with the Seller Proportions) of the quotient equal to (x) such excess
divided by (y) the Initial Fully Diluted Purchase Percentage, without interest
and rounded to the nearest cent, free of any costs, fees, set-off, deductions
and withholding, by wire transfer of immediately available funds to the account
or accounts designated in writing by such Seller or (B) Purchaser shall promptly
(but in any event within three (3) Business Days after the Aggregate Common
Equity Price is determined pursuant to this Section 2.4), pay or cause to be
paid to each Seller, an amount in cash equal to such Seller’s proportion
(determined in

30

 

--------------------------------------------------------------------------------

 



accordance with the Seller Proportions) of such excess, without interest and
rounded to the nearest cent, free of any costs, fees, set-off, deductions and
withholding, by wire transfer of immediately available funds to the account or
accounts designated in writing by such Seller. 

(ii) If the Aggregate Common Equity Price is less than the Estimated Aggregate
Common Equity Price, then each Seller shall promptly (but in any event within
three (3) Business Days after the Aggregate Common Equity Price is determined
pursuant to this Section 2.4), pay to Purchaser, an amount equal to such
Seller’s proportion (determined in accordance with the Seller Proportions) of
such deficiency, without interest and rounded to the nearest cent, free of any
costs, fees, set-off, deductions and withholding, by wire transfer of
immediately available funds to the account or accounts designated in writing by
Purchaser. 

(d) Cooperation.  During the period of time from and after the Closing Date
through the final determination of the Aggregate Common Equity Price and the
required payments in accordance with this Section 2.4,  (i) the Sellers and
Purchaser shall, and Purchaser shall cause the Transferred Entities and the
Transferred Entities’ representatives to, cooperate and assist in any review by
the Accounting Referee of the Closing Statement (and the items included therein)
and the calculations of the Aggregate Common Equity Price (including the
components thereof) and in the conduct of the review referred to in this
Section 2.4 and (ii) Purchaser shall afford, and shall cause the Transferred
Entities to afford, to the Sellers and any accountants, counsel or financial
advisers or other representatives retained by or on behalf of the Sellers in
connection with the review of the Closing Statement and the items included
therein (including the calculation of the Aggregate Common Equity Price), and
afford to the Sellers, their accountants, counsel or financial advisers or other
representatives retained by or on behalf of any of the Sellers and the
Accounting Referee in connection with any review by them in accordance with this
Section 2.4, reasonable access during normal business hours upon reasonable
advance notice to all the properties, books, records, contracts, documents,
information, personnel and representatives (including the Transferred Entities’
accountants) of the Transferred Entities and such representatives (including the
work papers of the Transferred Entities’ accountants, subject to any customary
consents or other documentation required by such accountants) relevant to the
review or preparation of the Closing Statement and to the determination of the
Aggregate Common Equity Price; provided that such access shall not unreasonably
interfere with the business and operations of the Transferred Entities.  For the
avoidance of doubt, without limiting the ability to clarify or confirm the
existence of facts or circumstances that existed on or prior to the Closing
Date, the determination of the Aggregate Common Equity Price shall not take into
account any developments or events taking place after the Closing Date.

(e) Coordination with Sellers.  Solely for the purposes of this Section 2.4, the
Purchaser shall be entitled to conclusively rely on any action of Sellers
holding a majority of the Seller Proportion in respect of any approval, waiver,
settlement, consent or other action on behalf of the Sellers, which actions
shall bind all the Sellers, and the Purchaser may disregard any other purported
action of any individual Seller or Sellers in connection therewith.

Section 2.5 Withholding.  Purchaser shall be entitled to deduct and withhold
from any payments made pursuant to this Agreement such amounts as it is required
to deduct and withhold with respect to the making of any such payment under any
applicable Tax Law.  To the extent

31

 

--------------------------------------------------------------------------------

 



that amounts are so withheld, and paid to the proper Taxing Authority pursuant
to any applicable Tax Law, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to such person in respect of
which such deduction and withholding was made.

 

Section 2.6 Tax Treatment.  The Parties agree that (i) the Distribution shall be
treated for U.S. federal income tax purposes as a “distribution” for purposes of
Section 731 of the Code, (ii) the sale and purchase (including payment therefor)
of Purchased Common Units pursuant to this Agreement shall be treated for U.S.
federal income tax purposes as a “sale or exchange” of partnership interests for
purposes of Section 741 of the Code and as a “transfer” of partnership interests
for purposes of Section 754 of the Code and (iii) all tax basis adjustments with
respect to such “sale or exchange” shall be made pursuant to Section 743 of the
Code (the “Transaction Tax Treatment”). The Parties shall (and shall cause their
respective Affiliates to) report the relevant federal, state, local and other
Tax consequences of the Sale in a manner consistent with the Transaction Tax
Treatment.  None of the Parties or any of their respective Affiliates shall take
any position inconsistent with the Transaction Tax Treatment on any Tax Return
or in connection with any proceeding relating to Taxes with a Taxing Authority,
in each case, except to the extent required pursuant to a “determination” within
the meaning of Section 1313(a) of the Code (or any similar provision of state,
local or foreign law).

 

Article III

REPRESENTATIONS AND WARRANTIES CONCERNING SELLERS AND PURCHASER

Section 3.1 Representations and Warranties of Sellers.  Except as disclosed in
the corresponding sections of the disclosure schedule (giving effect to Section
1.3(b)) delivered by the Company and Sellers to Purchaser at or prior to the
execution of this Agreement (the “Company Disclosure Schedule”), each Seller,
severally and not jointly, represents and warrants to Purchaser as of the date
of this Agreement and as of the Closing Date (except to the extent that any such
representation or warranty, by its terms, is expressly limited to a specific
date, in which case, as of such specific date) as follows: 

 

(a) Organization; Authority.  Such Seller is duly organized, validly existing
and in good standing under the Laws of its jurisdiction of formation, and has
all requisite power and authority to own, lease and operate its properties and
assets and to carry on its business as now being conducted.  Such Seller has all
the necessary power and authority, and has taken all action necessary, to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated hereby in accordance with the terms of this Agreement.

(b) Enforceability.  This Agreement has been duly and validly executed and
delivered by such Seller and, assuming the due authorization, execution and
delivery of this Agreement by the other Parties, constitutes a valid, legal and
binding agreement of such Seller, enforceable against such Seller in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors’ rights and to general equity principles (the “Bankruptcy
and Equity Exception”).



32

 

--------------------------------------------------------------------------------

 



(c) Title to Interests.  Such Seller is the lawful record and beneficial owner
of and has good and valid title to the percentage of Interests set forth
opposite such Seller’s name on Schedule I, free and clear of any Lien, except as
imposed by applicable securities laws.  Such Seller is not party to any option,
warrant, purchase right, or other Contract (other than this Agreement),
including any voting agreement or voting trust, obligating such Seller to sell,
transfer, pledge or otherwise dispose of any membership interest of the
Transferred Entities, or otherwise related to the voting of such membership
interest.

(d) Consents and Approvals; No Violations.  No filing with or notice to, and no
permit, authorization, registration, consent or approval of, any Governmental
Entity is required on the part of such Seller for the execution, delivery and
performance by such Seller of this Agreement or the consummation of the Sale and
the other transactions contemplated by this Agreement, except (i) compliance
with any applicable requirements of the HSR Act and any applicable Antitrust
Laws; or (ii) those the failure of which to make or obtain would not,
individually or in the aggregate, reasonably be expected to impair in any
material respect the ability of such Seller to perform its obligations under
this Agreement or to prevent or materially delay the consummation of the Sale by
such Seller.  Assuming compliance with the items described in clause (i) of the
preceding sentence, neither the execution, delivery or performance of this
Agreement by such Seller nor the consummation by such Seller of the transactions
contemplated by this Agreement will (x) conflict with or result in any breach or
violation of any provision of the respective certificate or articles of
formation or incorporation and bylaws or operating agreement (or similar
governing documents) of such Seller; (y) result in a breach or violation of, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to the creation of any Lien, except for Permitted Liens, or any right
of termination, amendment, cancellation or acceleration) under, any of the
terms, conditions or provisions of any Contract to which such Seller is a party
or by which such Seller may be bound; or (z) violate any Law applicable to such
Seller, except in the case of the foregoing clauses (ii) and (iii), for
breaches, violations, defaults, Liens or other rights that would not,
individually or in the aggregate, reasonably be expected to impair in any
material respect the ability of such Seller to perform its obligations under
this Agreement or to prevent or materially delay the consummation of the Sale by
such Seller. 

(e) Brokers.   Except for Morgan Stanley & Co. LLC, whose fees with respect to
the transactions contemplated by this Agreement will be borne by Sellers, no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee, commission or payment in connection with the Sale or the other
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of such Seller for which any of the Transferred Entities or Purchaser
would have any liability.

(f) Litigation.  As of the date of this Agreement, there is no Action pending
or, to the knowledge of such Seller, threatened against such Seller that would
be reasonably expected to impair in any material respect the ability of such
Seller to perform its obligations under this Agreement or prevent or materially
delay the consummation of the Sale by such Seller.

Section 3.2 Representations and Warranties of Purchaser.  Except as disclosed in
the corresponding sections of the disclosure schedule delivered by Purchaser to
Sellers at or prior to

33

 

--------------------------------------------------------------------------------

 



the execution of this Agreement (giving effect to Section 1.3(b)) (the
“Purchaser Disclosure Schedule”), Purchaser hereby represents and warrants to
Sellers as of the date of this Agreement and as of the Closing Date (except to
the extent that any such representation or warranty, by its terms, is expressly
limited to a specific date, in which case, as of such specific date) as follows:

 

(a) Organization and Qualification.  Purchaser is duly organized, validly
existing and in good standing under the Laws of the State of Delaware, and has
all requisite power and authority to own, lease and operate its properties and
assets and to carry on its business as now being conducted and is qualified to
do business and is in good standing, if applicable, as a foreign limited
liability company in each jurisdiction where the ownership, leasing or operation
of its properties or assets or conduct of its business requires such
qualification.    

(b) Authority; Enforceability.  Purchaser has all necessary power and authority,
and has taken all action necessary, to execute, deliver and perform this
Agreement and to consummate the Sale and the other transactions contemplated
hereby in accordance with the terms of this Agreement.  This Agreement has been
duly and validly executed and delivered by Purchaser and, assuming the due
authorization, execution and delivery of this Agreement by the other Parties,
constitutes a valid, legal and binding obligation of Purchaser, enforceable
against Purchaser in accordance with its terms, subject to the Bankruptcy and
Equity Exception.  The sole member of Purchaser has approved and adopted this
Agreement and the transactions contemplated herein.  No vote of the holders of
any class of securities of Purchaser or any of its Affiliates is required to
approve and adopt this Agreement or to consummate the Sale or the other
transactions contemplated herein.

(c) Consents and Approvals; No Violations.  No filing with or notice to, and no
permit, authorization, registration, consent or approval of, any Governmental
Entity is required on the part of Purchaser for the execution, delivery and
performance by Purchaser of this Agreement or the consummation by Purchaser of
the Sale and the other transactions contemplated by this Agreement, except
compliance with the applicable requirements of the HSR Act and applicable
Antitrust Laws.  Assuming compliance with the items described in the preceding
sentence, neither the execution, delivery or performance of this Agreement by
Purchaser nor the consummation by Purchaser of the Sale or the other
transactions contemplated by this Agreement will (i) conflict with or result in
any breach or violation of any provision of the respective certificate or
articles of incorporation and bylaws (or similar governing documents) of
Purchaser or any of its Affiliates; (ii) result in a breach or violation of, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to the creation of any Lien, except for Permitted Liens, or any right
of termination, amendment, cancellation or acceleration) under, any of the
terms, conditions or provisions of any Contract to which Purchaser or any of its
Affiliates is a party or by which any of them or any of its material properties
or assets may be bound; or (iii) violate any Law applicable to Purchaser or any
of its Affiliates or any of their respective properties or assets, except in the
case of the foregoing clauses (ii) and (iii), for breaches, violations,
defaults, Liens or other rights that would not, individually or in the
aggregate, reasonably be expected to impair in any material respect the ability
of Purchaser to perform its obligations under this Agreement or prevent or
materially delay the consummation of the Sale.



34

 

--------------------------------------------------------------------------------

 



(d) Financing.

(i) Purchaser is a party to and has accepted a fully executed commitment letter
dated June 17, 2017 (together with all exhibits and schedules thereto, the “Debt
Commitment Letter”) from the lenders party thereto (collectively, the “Lenders”)
pursuant to which the Lenders have agreed, subject to the terms and conditions
thereof, to provide the debt financing in the amounts set forth therein.  The
debt financing committed pursuant to the Debt Commitment Letter is collectively
referred to in this Agreement as the “Debt Financing.”

(ii) Purchaser is a party to and has accepted a fully executed commitment letter
dated June 17, 2017 (together with all exhibits and schedules thereto, the
“Equity Commitment Letters” and, together with the Debt Commitment Letter, the
“Commitment Letters”) from each of ASSF and OTPP (collectively, the “Equity
Investors”) pursuant to which the Equity Investors have agreed, subject to the
terms and conditions thereof, to invest in Purchaser the amounts set forth
therein.  The cash equity committed pursuant to the Equity Commitment Letters is
collectively referred to in this Agreement as the “Cash Equity.”  The Cash
Equity and the Debt Financing are collectively referred to as the “Financing.”

(i) As of the date of this Agreement, Purchaser has delivered to Sellers true,
complete and correct copies of the executed Commitment Letters and any fee
letters related thereto, subject to Sellers’ compliance with the confidentiality
provisions of the Debt Commitment Letter and such fee letters.

(i) Except as expressly set forth in the Commitment Letters and any related fee
letters, there are no conditions precedent to the obligations of the Lenders and
the Equity Investors to provide the Financing or any contingencies that would
permit the Lenders or the Equity Investors to reduce the total amount of the
Financing.  As of the date of this Agreement, assuming the satisfaction of
Purchaser’s obligation to consummate the Sale, Purchaser does not have any
reason to believe that any of the conditions to the Financing will not be
satisfied on a timely basis, nor does Purchaser have actual knowledge that any
of the Lenders or the Equity Investors will not perform its obligations
thereunder.  As of the date of this Agreement, there are no side letters,
understandings or other agreements, contracts or arrangements of any kind
relating to the Commitment Letters that could impair the enforceability of the
Commitment Letters, impose new or additional conditions precedent to the
Financing or affect the availability of the Financing contemplated by the
Commitment Letters.

(ii) The Financing, when funded in accordance with the Commitment Letters (after
netting out of applicable fees, expenses, original issue discount and similar
premiums and charges provided under the Debt Commitment Letter and any related
fee letter), shall provide Purchaser and the Company with cash proceeds on the
Closing Date sufficient for the satisfaction of (i) Purchaser’s obligations
under this Agreement at the Closing, to pay (A) the sum of (1) the Preferred
Unit Price plus (2) the Estimated Aggregate Common Equity Price plus (3) the
Class B Common Prorated Valuation and (B) any fees and expenses of or payable by
Purchaser on or before the Closing Date which remain unpaid at the Closing and
(ii) all obligations of the Transferred Entities under this Agreement to (A) pay
the Distribution Amount, and (B) pay fees and expenses on the Closing Date, to
the extent such fees and expenses constitute Purchaser Transaction Expenses
(collectively, the “Required Payment Amount”).



35

 

--------------------------------------------------------------------------------

 



(iii) As of the date of this Agreement, the Commitment Letters are legal, valid
and binding obligations of Purchaser and, to the knowledge of Purchaser, each of
the other parties thereto and are in full force and effect (except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar Laws affecting creditors’ rights and
general principles of equity affecting the availability of specific performance
and other equitable remedies).  As of the date of this Agreement, to the
knowledge of Purchaser, assuming the satisfaction of the conditions to
Purchaser’s obligation to consummate the Sale, (i) no event has occurred which
(with or without notice, lapse of time or both) would constitute a breach or
failure to satisfy a condition by Purchaser under the terms and conditions of
the Commitment Letters and (ii) Purchaser does not have any reason to believe
that any of the conditions to the Financing will not be satisfied on a timely
basis or that the Financing will not be available on the Closing Date.  
 Purchaser has paid in full any and all commitment fees or other fees required
to be paid pursuant to the terms of the Commitment Letters on or before the date
of this Agreement and will pay, or cause to be paid, in full any such amounts
due on or before the Closing Date, which, assuming the Closing Date occurs, will
be paid as contemplated by Section 2.1(a).  As of the date of this Agreement,
none of the Commitment Letters has been modified, amended or altered, and, to
the knowledge of Purchaser, none of the respective commitments under any of the
Commitment Letters has been withdrawn or rescinded in any respect and no
withdrawal or rescission thereof is contemplated (other than pursuant to an
assignment of commitments in accordance with the terms of the Debt Commitment
Letter as of the date hereof) and Purchaser does not have any reason to believe
that any such withdrawal or rescission would occur prior to the Closing.  As of
the date of this Agreement, no modification or amendment to the Commitment
Letters is contemplated, except in connection with any amendments or
modifications to effectuate any “market flex” set forth in the fee letter
relating to the Debt Commitment Letter as of the date hereof and to add
additional lenders, lead arrangers, bookrunners, documentation agents,
syndication agents or similar entities who had not executed such Debt Commitment
Letter as of the date of this Agreement in accordance with the terms of the Debt
Commitment Letter as of the date hereof.

(i) In no event shall the receipt or availability of any funds or financing
(including, for the avoidance of doubt, the Financing (or any alternative
financing in accordance with Section 5.13)) be a condition to any of Purchaser’s
obligations under this Agreement.

(e) Acquisition of Interests for Investment.  Purchaser has such knowledge and
experience in financial and business matters, and is capable of evaluating the
merits and risks of Purchaser’s purchase of the Purchased Common Units and
Preferred Units.  Purchaser confirms that Sellers have made available to
Purchaser and its agents the opportunity to ask questions of Sellers and the
officers and management employees of the Transferred Entities as well as access
to the documents, information and records of the Transferred Entities and to
acquire additional information about the business and financial condition of the
Transferred Entities and the Interests, the Purchased Common Units and Preferred
Units (as well as of Parent, Parent Holdings and Parent Acquisition), and
Purchaser confirms that it has made an independent investigation, analysis and
evaluation of the Transferred Entities (as well as of Parent, Parent Holdings
and Parent Acquisition) and its properties, assets, business, financial
condition, prospects, documents, information and records.  Purchaser is
acquiring the Purchased Common Units and Preferred Units for its own use and
account and not as a nominee or agent,

36

 

--------------------------------------------------------------------------------

 



for investment purposes, and not with a view toward any resale or
distribution.  Purchaser acknowledges that the Purchased Common Units and
Preferred Units have not been registered under the Securities Act or any
applicable securities Laws, and agrees that the Purchased Common Units and
Preferred Units may not be sold, transferred, offered for sale, pledged,
hypothecated or otherwise disposed of without registration under the Securities
Act, except pursuant to an exemption from such registration available under the
Securities Act, in each case, to the extent applicable.

(f) Litigation.  As of the date of this Agreement, there is no Action pending
or, to the knowledge of Purchaser, threatened against Purchaser or any of its
Subsidiaries, that would reasonably be expected to impair in any material
respect the ability of Purchaser to perform its obligations under this Agreement
or prevent or materially delay the consummation of the Sale by Purchaser.

(g) Guaranty.  Concurrently with the execution of this Agreement, Purchaser has
delivered to the Company a true, complete and correct copy of each executed
Guaranty.  Each Guaranty is valid, binding and enforceable in accordance with
its terms, and is in full force and effect, and no event has occurred that, with
or without notice, lapse of time, or both, would reasonably be expected to
constitute a default or breach or a failure to satisfy a condition precedent on
the part of the Guarantor under the terms and conditions of each Guaranty.

(h) Brokers.  No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee, commission or payment in connection with the
Sale or the other transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Purchaser for which any Seller or any of
its Affiliates or any of the Transferred Entities would have any liability.

(i) Solvency.  Purchaser is not entering into the transactions contemplated by
this Agreement with the actual intent to hinder, delay or defraud either its
present or future creditors.  Assuming (a) that the representations and
warranties of the Company contained in this Agreement are true and correct in
all material respects, (b) that the conditions to the obligations of Purchaser
to consummate the Sale have been satisfied or waived, (c) that the Required
Information fairly presents, in all material respects, the consolidated
financial condition of the Company and its Subsidiaries as of and as at the end
of the periods covered thereby and as of the Closing and the consolidated
results of earnings of the Company and its Subsidiaries for the periods covered
thereby and as of the Closing and (d) that the Company and its Subsidiaries are
Solvent immediately prior to Closing, at the Closing, and after giving effect to
the Sale and the other transactions contemplated by this Agreement, including
the funding of the Financing, the Company and its Subsidiaries on a consolidated
basis will be Solvent.

(j) No Other Representations or Warranties.  Purchaser, on its own behalf and on
behalf of each of its Affiliates, hereby acknowledges and agrees that, except
for the representations and warranties of Sellers contained in Section 3.1, the
representations and warranties of the Company contained in Article IV, none of
Sellers, the Transferred Entities, the New Entities, any of their respective
Affiliates, any representatives of the foregoing or any

37

 

--------------------------------------------------------------------------------

 



other Person has made, shall be deemed to have made or makes, and each of
Purchaser and its Affiliates is not relying upon, any representation or
warranty, express or implied, oral or written, at law or in equity, made by or
on behalf of any such Person with respect to Sellers, the Transferred Entities,
the New Entities or any matter relating to any of them, including their
respective businesses, affairs, assets, liabilities, financial condition or
results of operations, or with respect to the accuracy or completeness of any
information provided or made available to Purchaser, its Affiliates or any of
their respective representatives or any other Person.  Without limiting the
generality of the foregoing, Purchaser, on its own behalf and on behalf of each
of its Affiliates, hereby acknowledges and agrees that none of Sellers, the
Transferred Entities, the New Entities, their respective Affiliates, any
representatives of any of the foregoing or any other Person has made, shall be
deemed to have made, or makes any representation or warranty with respect to any
projections, forecasts, plans, estimates, budgets or other information regarding
future revenues, expenses or expenditures, future results of operations (or any
component thereof), future cash flows (or any component thereof) or future
financial condition (or any component thereof) of the Transferred Entities, the
New Entities or the future business, operations or affairs of the Transferred
Entities and/or the New Entities.  Purchaser, on its own behalf and on behalf of
each of its Affiliates, hereby expressly disclaims any such representation or
warranty described in this Section 3.2(j) notwithstanding the delivery or
disclosure to Purchaser or any of its Affiliates or any of their respective
representatives or any other Person of any documentation or other information by
any Seller, any Transferred Entity, any New Entity, any of their respective
Affiliates or any representatives of any of the foregoing or any other Person,
and no such Person will have any liability to Purchaser, any of its Affiliates,
any of their respective representatives, or any other Person resulting from or
in connection with the use of any such information.

Article IV

REPRESENTATIONS AND WARRANTIES CONCERNING THE TRANSFERRED ENTITIES

Except as set forth in the corresponding sections of the Company Disclosure
Schedule (giving effect to Section 1.3(b)), the Company represents and warrants
to Purchaser as of the date of this Agreement and as of the Closing Date (except
to the extent that any such representation or warranty, by its terms, is
expressly limited to a specific date, in which case, as of such specific date)
as follows:  

Section 4.1 Organization and Qualification; Authority; Enforceability.

 

(a) Each Transferred Entity (i) is a limited liability company or other legal
entity duly organized, validly existing and in good standing, if applicable,
under the Laws of its jurisdiction of organization, (ii) has all requisite
limited liability company or other organizational power and authority to own,
lease and operate its assets and properties and carry on its business as now
being conducted and (iii) is duly qualified or licensed to do business and is in
good standing as a foreign entity in each jurisdiction where the conduct of its
business requires such license or qualification, except, in the case of clause
(iii), where the failure to be so qualified, licensed or in good standing or to
have such power or authority would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. 

38

 

--------------------------------------------------------------------------------

 



The Company Disclosure Schedule sets forth a list of all of the Transferred
Entities as of the date hereof.

(b) Copies of the organizational documents of each Transferred Entity, as
currently in effect, have been made available to Purchaser, and each such copy
is true, correct and complete.  The Company is not in violation of any of the
provisions of its organizational documents.  No material Subsidiary of the
Company is in material violation of any of the provisions of its organizational
documents. 

(c) The Company has all necessary power and authority, and has taken all action
necessary, to execute, deliver and perform this Agreement and to consummate the
applicable transactions contemplated hereby in accordance with the terms of this
Agreement.  This Agreement has been duly and validly executed and delivered by
the Company and, assuming the due authorization, execution and delivery of this
Agreement by the other Parties, constitutes a valid, legal and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to the Bankruptcy and Equity Exception.

(d) No Dutch Subsidiary is a party, or has been a party since the Lookback Date,
to a merger, split off or demerger within the meaning of Title 7 of Book 2 of
the Dutch Civil Code or any other Laws.

Section 4.2 Capitalization. 

 

(a) The Interests are duly authorized and validly issued.  The Interests
constitute the only outstanding equity interests in the Company.  Other than the
Interests, there are no preemptive or other outstanding rights, subscriptions,
options, warrants, redemption rights, repurchase rights or other agreements,
arrangements or commitments of the Company of any character providing for the
issuance or repurchase of equity interests in the Company or any other
securities or obligations convertible or exchangeable into or exercisable for
any equity interest in the Company.    

(b) Other than any equity interests held by a Transferred Entity or the Company,
no equity interests in any Subsidiary of the Company are issued or outstanding,
and there are no preemptive or other outstanding rights, subscriptions, options,
warrants, equity appreciation rights, redemption rights, repurchase rights,
convertible, exercisable, or exchangeable membership interests or other
agreements, arrangements or commitments of any character that involve
obligations with respect to the equity interests in any Subsidiary of the
Company or any other securities or obligations convertible or exchangeable into
or exercisable for, or giving any Person a right to subscribe for or acquire,
any equity interest in any Subsidiary of the Company.    

(c) No Transferred Entity has any outstanding bonds, debentures, notes or other
obligations that grant to its holder voting rights in such Transferred Entity on
any matter or that are convertible or exchangeable into or exercisable for
securities that grant to the holder of such converted or exchanged security
voting rights in the Company on any matter.    



39

 

--------------------------------------------------------------------------------

 



(d) No Transferred Entity has any other outstanding contractual obligations that
provide for registration rights with respect to equity interests in the Company
or any Subsidiary of the Company.

(e) The outstanding shares of capital stock, or other voting securities or
equity interests of each Subsidiary of the Company have been  duly authorized,
validly issued, and (to the extent applicable) are fully paid and non-assessable
and not subject to or issued in violation of any pre-emptive rights.

Section 4.3 Consents and Approvals; No Violations.  No filing with or notice to,
and no permit, authorization, registration, consent or approval of, any
Governmental Entity is required on the part of any Transferred Entity for the
execution, delivery and performance by Sellers or the Company of this Agreement
or the consummation by Sellers of the Sale and the other transactions
contemplated by this Agreement, except (a) compliance with the applicable
requirements of the HSR Act and any applicable Antitrust Laws; or (b) those the
failure of which to make or obtain would not reasonably be expected to (A) be
material to the Transferred Entities, taken as a whole, or (B) prevent or
materially delay the ability of the Sellers to consummate the Sale by the
Outside Date.  Assuming compliance with the items described in the preceding
sentence, neither the execution, delivery and performance of this Agreement by
Sellers and the Company nor the consummation by Sellers and the Company of the
Sale or the other transactions contemplated by this Agreement will (i) conflict
with or result in any breach or violation of any provision of the respective
limited liability company agreement, articles of incorporation or bylaws (or
similar governing documents) of any Transferred Entity; (ii) result in a breach
or violation of, or constitute (with or without due notice or lapse of time or
both) a default (or give rise to the creation of any Lien, except for Permitted
Liens, or any right of termination, amendment, cancellation or acceleration)
under, any of the terms, conditions or provisions of any Contract or Permit to
which any Transferred Entity is a party or its assets or properties are bound;
or (iii) violate any Law applicable to any Transferred Entity or any of its
respective properties or assets, except in the case of the foregoing clauses
(ii) and (iii), for breaches, violations, defaults, Liens or other rights that
would not reasonably be expected to (A) be material to the Transferred Entities,
taken as a whole, or (B) prevent or materially delay the ability of the Sellers
to consummate the Sale by the Outside Date.   

 

Section 4.4 Financial Statements; Liabilities.

 

(a) Section 4.4(a) of the Company Disclosure Schedule contains the following
financial statements (collectively, with any notes thereto, the “Financial
Statements”):  (x) the audited consolidated balance sheet of the Transferred
Entities (as they relate to such entities in existence at the applicable dates)
as of December 31, 2016 and December 31, 2015 and the related consolidated
statements of operations, consolidated statements of comprehensive income,
consolidated statements of equity and consolidated statements of cash flows of
the Transferred Entities (as they relate to such entities in existence at the
applicable time periods) for the fiscal years ended December 31, 2016 and
December 31, 2015, and (y) the unaudited consolidated balance sheet of the
Transferred Entities (as it relates to such entities in existence at the
applicable dates) as of March 31, 2017 and the related unaudited consolidated
statement of operations of the Transferred Entities (as it relates to such
entities in existence at the applicable time periods) for the three-month period
ended March 31,

40

 

--------------------------------------------------------------------------------

 



2017 (the “Interim Financial Statements”).  The Financial Statements (i) were
derived from and prepared in accordance with the books of account and other
financial records of the Transferred Entities, (ii) have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except, in the case of the Interim Financial Statements, for the omission of
footnotes, and subject to normal adjustments, which will not be material in
nature or amount to the Transferred Entities), and (iii) present fairly, in all
material respects, the consolidated financial position and the consolidated
results of operations of the Transferred Entities, as applicable, as of the
respective dates thereof and the periods then ended, except as set forth in the
notes thereto (subject, in the case of Interim Financial Statements, to normal
adjustments, which will not be material in nature or amount to the Transferred
Entities).   The Second Quarter Financial Statements, if delivered , (a) were
derived from and prepared in accordance with the books of account and other
financial records of the Transferred Entities, (b) have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except for the omission of footnotes, and subject to normal adjustments, which
will not be material in nature or amount to the Transferred Entities), and
(c) present fairly, in all material respects, the consolidated financial
position and the consolidated results of operations of the Transferred Entities,
as applicable, as of the respective dates thereof and the periods then ended,
except as set forth in the notes thereto (subject to normal adjustments, which
will not be material in nature or amount to the Transferred Entities).

(b) There are no liabilities or obligations of the Transferred Entities that
would be required by GAAP to be reflected or reserved for on a consolidated
balance sheet of the Transferred Entities, other than those that (i) are
reflected or reserved against in the Financial Statements or disclosed in the
notes thereto, (ii) have been incurred since December 31, 2016, in the ordinary
course of business or (iii) would not reasonably be expected to be, individually
or in the aggregate, material to the Transferred Entities, taken as a whole.

(c) Since the Lookback Date, no Transferred Entity has received any material
complaint, allegation, assertion or claim, regarding deficiencies in the
accounting or auditing practices, procedures, methodologies or methods of the
Transferred Entities or their respective internal accounting controls.

(d) The books of account and other financial records of the Transferred Entities
have been kept accurately in all material respects in the ordinary course of
business, the transactions entered therein represent bona fide transactions, and
the revenues, expenses, assets and liabilities of the Transferred Entities and
have been properly recorded therein in all material respects. The Company has
established and maintains a system of internal accounting controls which is
intended to provide, in all material respects, reasonable assurance: (i) that
transactions, receipts and expenditures of the Transferred Entities are being
executed and made only in accordance with appropriate authorizations of
management and the board of directors of the Company, and (ii) that accounts,
notes and other receivables are recorded by the Transferred Entities completely
and accurately in all material respects in conformity with GAAP, subject to
appropriate reserves. 



41

 

--------------------------------------------------------------------------------

 



Section 4.5 Absence of Certain Changes or Events. 

 

(a) Since December 31, 2016 until the date hereof, the business of the
Transferred Entities has been conducted in the ordinary course in all material
respects.

(b) Since December 31, 2016, there have not occurred any events, changes or
developments which have had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(c) Since December 31, 2016 until the date hereof, neither the Company nor any
of its Subsidiaries has taken or authorized any action which, if taken or
authorized on or after the date hereof, would require the consent of Purchaser
pursuant to Sections 5.4(a)(ii),  (e),  (f),  (g),  (h),  (i),  (k),  (l) or
(n).

Section 4.6 Litigation; Compliance with Laws. 

 

(a) There is no material Action pending or, to the knowledge of the Company,
threatened against or involving (i) any Transferred Entity or its respective
businesses, properties or assets, or (ii) any officer or director of any
Transferred Entity, or to the knowledge of the Company, against any employee of
any Transferred Entity in connection with such officer’s, director’s or
employee’s relationship with, or actions taken on behalf of any Transferred
Entity, except, in each case, for Actions for which the only relief sought is
monetary damages less than $250,000.

(b) No Transferred Entity or its respective businesses, properties or assets is
subject to any material Order.

(c) The Transferred Entities are in compliance, and since the Lookback Date,
have been in compliance, in all material respects, with all Laws applicable to
them or the operation of their respective businesses or by which their assets
are bound or affected.  As of the date of this Agreement, none of the Company or
any of its Subsidiaries has received any written notice of any material
violation of any Laws applicable to them or the operations of their respective
businesses or by which their assets are bound or affected at any time since the
Lookback Date.

(d) The Company and the Transferred Entities have been, since the Lookback Date,
and currently are, in compliance in all material respects with applicable laws
related to (i) anti-corruption or anti-bribery, including the U.S. Foreign
Corrupt Practices Act of 1977, 15 U.S.C. §§ 78dd-1, et seq., as amended, the UK
Bribery Act 2010, as amended, and any other equivalent or comparable Laws of
other countries that are applicable to business of the Transferred Entities;
(ii) economic sanctions laws administered, enacted or enforced by any Sanctions
Authority (collectively, “Sanctions Laws”, and any sanction administered or
enforced thereby, a “Sanction”); (iii) export controls, including the U.S.
Export Administration Regulations, 15 C.F.R. §§ 730, et seq., as amended, and
any other equivalent or comparable Laws of other countries (collectively,
“Export Control Laws”); (iv) anti-money laundering, including the Money
Laundering Control Act of 1986, 18 U.S.C. §§ 1956, 1957, as amended, and any
other equivalent or comparable Laws of other countries; (v) anti-boycott, as
administered by the U.S. Department of Commerce and the Internal Revenue
Service; and (vi)

42

 

--------------------------------------------------------------------------------

 



importation of goods, including Laws administered by the U.S. Customs and Border
Protection, Title 19 of the United States Code and Code of Federal Regulations,
and any other equivalent or comparable Laws of other countries (collectively,
“International Trade Control Laws” ) that are applicable to the business of the
Transferred Entities.

(e) Except as set forth in Section 4.6(e) of the Company Disclosure Schedule,
neither the Company nor the Transferred Entities, nor, to the knowledge of the
Company, any of their directors, officers or employees, (i) is or is acting
under the direction of or on behalf of a Person that is the subject of Sanctions
or identified on any sanctions or similar lists administered by a Sanctions
Authority, including but not limited to the U.S. Department of the Treasury’s
Specially Designated Nationals and Blocked Persons List, the U.S. Department of
Commerce’s Denied Persons List and Entity List, the U.S. Department of State’s
Debarred List, HM Treasury’s Consolidated List of Financial Sanctions Targets
and the Investment Bank List, or any similar sanctions list enforced by any
other relevant Sanctions Authority, or any Person owned or controlled by any of
the foregoing (collectively, “Prohibited Party”); (ii) is, or has been since the
Lookback Date, the target of any Sanctions Laws; (iii) is, or has been since the
Lookback Date, located, organized or resident in a country or territory that is,
or whose government is, the target of comprehensive trade sanctions under
Sanctions Laws, including, as of the date of this Agreement, Crimea, Cuba, Iran,
North Korea, Sudan and Syria; (iv) is participating, or has since the Lookback
Date has participated in any transaction involving a Prohibited Party, or a
Person who is the target of any Sanctions Laws, or any country or territory that
was during such period or is, or whose government was during such period or is,
the target of comprehensive trade sanctions under Sanctions Laws; or (v) to the
knowledge of the Company, has, since the Lookback Date, made, offered or
promised to make, or authorized the making of, any unlawful payment or provision
of anything of value or advantage to any Person or requested or received any
unlawful payment, gift, benefit, contribution or other unlawful thing of value
or advantage, in each case that would be a material violation of any law
applicable to the Transferred Entities; (vi) is exporting (including deemed
exportation) or re-exporting, or, since the Lookback Date, exported (including
deemed exportation) or re-exported, directly or indirectly, any commodity,
software, technology, or services in violation in any material respect of
applicable Export Control Laws; or (vii) to knowledge of the Company, is
currently being investigated, or has, since the Lookback Date, been investigated
by a Governmental Entity with respect to compliance with International Trade
Control Laws.

Section 4.7 Permits.  The Transferred Entities hold all material Permits which
are necessary to permit the operation of their business in all material respects
as presently conducted, and such Permits are in full force and effect, except
for the failure to be in full force or effect as would not be material to the
Transferred Entities, taken as a whole.  Section 4.7 of the Company Disclosure
Schedule sets forth, as of the date of this Agreement, a list of all such
Permits.  Except as would not be material to the Transferred Entities, taken as
a whole, the Transferred Entities are not in default or violation (and no event
has occurred that, with notice or the lapse of time or both, would constitute a
default or violation) of any term, condition or provision of any Permit to which
Transferred Entities are parties.  The Transferred Entities are not, and since
the Lookback Date, have not been, in material violation or material breach of,
or material default under, any such Permit, and as of the date of this
Agreement, no Transferred Entity has been notified in writing that any such
Permit may not in the ordinary course be renewed upon its expiration.

 



43

 

--------------------------------------------------------------------------------

 



Section 4.8 Employee Benefit Matters.

 

(a) Section 4.8(a) of the Company Disclosure Schedule includes a true and
complete list of all material Benefit Plans.  The Company has made available to
Purchaser a true, correct and complete copy of each Benefit Plan (or, if not
written, a written summary of its material terms) and, with respect to each
Benefit Plan (if applicable) (i) any summary plan description, (ii) any annual
report on Form 5500 filed with the Internal Revenue Service in the past year,
(iii) any related trust agreements or other funding arrangements, (iv) the most
recent annual audited financial statements and opinion and (v) if the Benefit
Plan is intended to qualify under Section 401(a) of the Code, the most recent
determination or opinion letter received from the Internal Revenue Service.

(b) The Internal Revenue Service has issued a favorable determination letter, or
for a prototype plan, opinion letter, with respect to each Benefit Plan that is
intended to qualify under Section 401(a) of the Code and the related trust that
has not been revoked, and, to the knowledge of the Company, there are no
existing circumstances or events that have occurred since the date of such
letter that could reasonably be expected to adversely affect the qualified
status of any such plan or the exempt status of any related trust.

(c) Neither the Transferred Entities nor any ERISA Affiliate maintains, sponsors
or contributes to or has within the preceding six (6) years maintained,
sponsored or contributed to, or had any liability with respect of, (i) any
“employee pension benefit plan” (as defined in Section 3(2) of ERISA) subject to
Title IV of ERISA, Section 412 of the Code or Section 302 of ERISA (including
any “multiemployer plan” within the meaning of Section 3(37) of ERISA), (ii) a
“multiple employer plan” as defined in Section 413(c) of the Code; (iii) a
“multiple employer welfare arrangement” within the meaning of Section 3(40) of
ERISA; (iv) an occupational pension scheme which provides anything other than
money purchase benefits (as defined in section 181 of the Pension Schemes Act
1993 (England and Wales) save for where such benefits are fully insured; or (v)
a pension scheme over which the UK Pensions Regulator has powers under sections
38 to 52 of the Pensions Act 2004 (England and Wales). For purposes hereof,
“ERISA Affiliate”   shall mean (in regard to plans that are subject to ERISA)
any entity that is a member of a “controlled group of corporations” with or is
under “common control” (as each phrase is defined in section 414(b) or (c) of
the Code) or (in regard to plans that are subject to the law of England and
Wales) a Person which is “connected” or “associated” (as defined in the
Insolvency Act 1986 (England and Wales)) with the Transferred Entities. 

(d) Except as would not be reasonably likely to result in material liability to
the Transferred Entities (i) all Benefit Plans have been administered in all
material respects in accordance with their terms and ERISA, the Code (including,
without limitation, Section 409A thereunder) and all other applicable Laws and
(ii) any contributions required to be made under the terms of any of the Benefit
Plans as of the date of this Agreement have been timely made or, if not yet due,
have been properly accrued in accordance with GAAP.

(e) No Benefit Plan provides health, medical, life insurance, welfare or death
benefits to current or former employees or other individual service providers of
the Transferred Entities beyond their retirement or other termination of
service, other than coverage mandated by Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, or Section 4980B of the

44

 

--------------------------------------------------------------------------------

 



Code, or any similar Law (including U.S. state and foreign group health plan
continuation Laws), the cost of which (excluding administrative costs) is fully
paid by such current or former employees or individual service providers or
their dependents.

(f) Except as required by Law or as set forth in Section 4.8(f) of the Company
Disclosure Schedule, neither the execution and delivery of this Agreement nor
the consummation of the Sale will (either alone or in conjunction with any other
event such as termination of employment) (i) result in any payment following the
Closing for which the Transferred Entities are liable becoming due to any
current or former employee or other individual service provider of the
Transferred Entities, or increase the amount of any compensation due to any
current or former employee or other individual service provider of the
Transferred Entities, (ii) increase any benefits otherwise payable under any
Benefit Plan, (iii) result in any acceleration of the time of payment, funding
or vesting of any benefits or payments under any Benefit Plan or (iv) give rise
to any “excess parachute payment” as defined in Section 280G(b)(1) of the
Code.  The Transferred Entities do not maintain any obligations to gross-up or
reimburse any individual for any tax or related interest or penalties incurred
by such individual, including under Section 409A or 4999 of the Code or
otherwise.

(g) There are no pending, or, to the knowledge of the Company, threatened,
Actions against any Benefit Plan, other than ordinary claims for benefits by
participants and beneficiaries or as would not be reasonably likely to result in
material liability to the Transferred Entities.    

(h) Except as would not be reasonably likely to result in material liability to
the Transferred Entities, (i) each Benefit Plan that is maintained primarily in
respect of any current or former employees or other individual service providers
of the Transferred Entities who are located outside the United States (a
“Foreign Benefit Plan”) has been established, maintained and administered in all
material respects in accordance with its terms and applicable Laws, and if
intended to qualify for special tax treatment, meets all the requirements for
such treatment; (ii) all employer contributions to each Foreign Benefit Plan
required by its terms or by applicable Law have been made or, if applicable,
accrued in accordance with generally accepted accounting practices in the
applicable jurisdiction; (iii) except to the extent included in Closing Date
Indebtedness the fair market value of the assets of each funded Foreign Benefit
Plan that is a pension or defined benefit retirement plan, the liability of each
insurer for any such Foreign Benefit Plan funded through insurance or the book
reserve established for any such Foreign Benefit Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date of this Agreement, with respect to all current and
former participants in such plan according to the actuarial assumptions and
valuations most recently used to determine employer contributions to such
Foreign Benefit Plan, and no transaction contemplated by this Agreement shall
cause such assets or insurance obligations to be less than such benefit
obligations; and (iv) each Foreign Benefit Plan required to be registered has
been registered and has been maintained in good standing with applicable
regulatory authorities.

(i) No Benefit Plan is or is intended to be a “registered pension plan”,
“deferred profit sharing plan”, or “retirement compensation arrangement”, as
each such term is defined in the Income Tax Act (Canada).



45

 

--------------------------------------------------------------------------------

 



(j) No insurance policy or any other agreement affecting any Benefit Plan
requires or permits a retroactive increase in contributions, premiums or other
payments due under such insurance policy or agreement. The level of insurance
reserves under each insured Benefit Plan is reasonable and sufficient to provide
for all incurred but unreported claims.

(k) No amendments have been made to any Foreign Benefit Plan by a Dutch
Subsidiary without consent of the relevant works council, employees, former
employees or trade unions (in each case to the extent required).

Section 4.9 Labor Relations; Employment.

(a) None of the Transferred Entities is a party to any collective bargaining
agreement, works council agreement, or other labor Contract (a “Labor
Agreement”), and to the knowledge of the Company, as of the date of this
Agreement and since the Lookback Date, (i) there has been no organizational
effort made or, to the knowledge of the Company, threatened by, or on behalf of,
any labor union or works council to organize any employees of the Transferred
Entities, (ii) no demand for recognition of any employees of the Transferred
Entities has been made by, or on behalf of, any labor union or works council,
and (iii) there are no pending, or to the knowledge of the Company, threatened
unfair labor practice charges or complaints against any of the Transferred
Entities.  Since the Lookback Date, no employees of any Transferred Entity have
engaged in or, to the knowledge of the Company, threatened any strike,
picketing, organized work stoppage, or other similar material labor activity
against the Transferred Entities.

(a) Since the Lookback Date, except as would not be reasonably likely to result
in material liability to the Transferred Entities, the Transferred Entities have
complied in all material respects with all applicable Laws relating to labor or
employment, including those concerning wages, hours, overtime, human rights,
equal employment opportunity, employment discrimination, disability, family and
medical leave, immigration and work authorization, affirmative action, labor
practices, collective bargaining, occupational safety and health, workers’
compensation, mass terminations and reductions in force (including the Worker
Adjustment and Retraining Notification Act (“WARN”)), classification of
employees, background checks (including criminal and credit checks) under the
Fair Credit Reporting Act and similar state and local Laws, and the payment of
social security and similar taxes.  There are no pending or, to the knowledge of
the Company, threatened Actions against the Transferred Entities under any Law
relating to labor or employment except as would not be reasonably likely to
result in material liability to the Transferred Entities.  All individuals
providing services to Transferred Entities are and since the Lookback Date have
been properly classified as employees, independent contractors, or consultants,
as applicable, except as would not be reasonably likely to result in material
liability to the Transferred Entities.  No mass layoffs, plant closures or
similarly material reductions in force are currently contemplated, planned or
announced by Transferred Entities, and, since the Lookback Date, the Transferred
Entities have not implemented any plant closing or layoff of employees that
could implicate the WARN Act or any similar foreign, state or local Laws. 
Employees of the Transferred Entities have all work permits, immigration
permits, visas, or other authorizations required by Law for such employee given
the duties and nature of such employee’s employment, except as would not be
reasonably likely to result in material liability to the Transferred Entities.



46

 

--------------------------------------------------------------------------------

 



(a) To the extent required by applicable Law or by any Contract to which any of
the Transferred Entities is a party (i) prior to the execution of this
Agreement, the Transferred Entities have complied in all material respects with
any applicable obligation to inform and consult with their employee
representative bodies on the sale of the Interests in accordance with applicable
Law, and (ii) prior to Closing, the Transferred Entities will have complied in
all material respects with any applicable obligation to inform and consult with
their employee representative bodies on the sale of the Interests in accordance
with applicable Law.

Section 4.10 Taxes.

 

(a) All material Tax Returns required to be filed by the Transferred Entities
have been timely filed (taking into account extensions), and all such Tax
Returns were correct and complete in all material respects, except, in each
case, with respect to matters for which adequate reserves have been established
in accordance with GAAP.

(b) All material Taxes required to be paid by the Transferred Entities have been
timely paid.

(c) In the last six (6) years, no written claim has been made by an authority in
a jurisdiction where any of the Transferred Entities does not file Tax Returns
that it is or may be subject to taxation by, or required to file Tax Returns
with, that jurisdiction.

(d) No deficiencies for any material amount of Taxes of the Transferred Entities
have been claimed, proposed or assessed in writing, or to the knowledge of the
Company threatened, by any Taxing Authority.  There are no pending audits,
assessments or other actions for or relating to any material liability in
respect of Taxes of the Transferred Entities.

(e) The Transferred Entities have withheld and paid all material Taxes required
to have been withheld and paid in connection with amounts paid or owing to any
employee, independent contractor, creditor, shareholder or other third
party.  All such withholdings and payments have been properly reported to, and
all relevant forms and documents have been properly filed with, Taxing
Authorities in accordance with applicable Law in all material respects.

(f) Since the date two (2) years prior to the date hereof none of the
Transferred Entities has been a “distributing corporation” or a “controlled
corporation” in a distribution intended to qualify under Section 355(a) or
Section 361 of the Code.

(g) None of the Transferred Entities has participated in any “listed
transaction” within the meaning of Treasury Regulations Section 1.6011-4.

(h) The Company is, and at Closing will be, and has at all times been and at all
times until immediately prior to the Closing will be, properly classified as a
partnership for U.S. federal income tax purposes.



47

 

--------------------------------------------------------------------------------

 



(i) Other than any agreement that will be terminated pursuant to Section 9.10,
none of the Transferred Entities is a party to, or otherwise bound by, any Tax
indemnity, Tax sharing or tax allocation agreement.

(j) No extensions or waivers of statutes of limitations have been given or
requested in the last six (6) years with respect to Taxes of any of the
Transferred Entities.

(k) None of the Transferred Entities (A) has been a member of an affiliated
group filing a consolidated federal income Tax (other than a group of which any
of the Transferred Entities is the common parent) or (B) has any material
liability for the Taxes of any Person (other than any of the Transferred
Entities) under Treasury Regulations Section 1.1502-6 (or any similar provision
of state, local, or non-U.S. law), as a transferee or successor or by contract
except for any such agreement entered into in the ordinary course of business,
the primary purpose of which does not relate to Taxes.

(l) None of the Transferred Entities will be required to include any material
item of income in, or exclude any material item of deduction from, taxable
income for any period (or portion thereof) ending after the Closing Date as a
result of any: (i) change in method of accounting for a taxable period ending on
or prior to the Closing Date; (ii) “closing agreement” as described in Code
Section 7121 (or any corresponding or similar provision of state, local, or
non-U.S. income Tax law) executed on or prior to the Closing Date;
(iii) intercompany transactions or any excess loss account described in Treasury
Regulations under Code Section 1502 (or any corresponding or similar provision
of state, local, or non-U.S. income Tax law); (iv) installment sale or open
transaction disposition made on or prior to the Closing Date; (v) prepaid amount
received on or prior to the Closing Date; or (vi) election under Section 108(i)
of the Code.

(m) None of the Transferred Entities has been a United States real property
holding corporation within the meaning of Section 897(c)(2) of the Code during
the applicable period specified in Section 897(c)(1)(A)(ii) of the Code.

(n) No material closing agreements, private letter rulings, technical advice
memoranda or similar agreements or rulings relating to Taxes have been entered
into or issued by and Taxing Authority with or in respect of any of the
Transferred Entities.

(o) None of the Transferred Entities (i) is a “passive foreign investment
company” within the meaning of Section 1297 of the Code or is a stockholder in a
“passive foreign investment company,” (ii) has a permanent establishment (within
the meaning of an applicable Tax treaty) or otherwise has an office or fixed
place of business in a country other than the country in which it is organized,
(iii) has entered into a gain recognition agreement pursuant to Treasury
Regulation Section 1.367(a)-8, or (iv) has transferred any material intangible
property in a transaction subject to the rules of Section 367(d) of the Code. 

(p) None of the Transferred Entities that is organized under non-U.S. Law has
ever had income, gain, or loss that is treated as effectively connected with the
conduct of a trade or business within the United States under Section 864(c) of
the Code. 



48

 

--------------------------------------------------------------------------------

 



(q) None of the Transferred Entities that is treated as a partnership for U.S.
federal income tax purposes is prohibited or subject to any restriction
concerning the making of an election under Section 754 of the Code.

Section 4.11 Environmental Matters.

 

(a) The Transferred Entities and the facilities and operations of the
Transferred Entities, including the facilities and operations on the Owned Real
Property and the Leased Real Property, are, and since the Lookback Date have
been, in compliance, in all material respects, with all applicable Environmental
Laws.

(b) The Transferred Entities have obtained and, to the extent applicable, have
filed timely applications to renew, and are, and since the Lookback Date have
been, in compliance, in all material respects, with, all material Environmental
Permits necessary to operate their business in all material respects as
presently conducted.  No event or condition has occurred or exists which would
reasonably be expected to result in a material violation of, material breach of,
loss of a material benefit under or non-renewal of, any such Environmental
Permit (in each case, with or without notice or lapse of time or both).

(c) None of the Transferred Entities is subject to any pending, or to the
knowledge of the Company, threatened Action alleging that their business is in
material violation of any Environmental Law or any Environmental Permit or that
any of the Transferred Entities have any material liability under any
Environmental Law, and none of the Transferred Entities nor any of their
respective businesses, properties or assets is subject to any material Order
relating to (i) Environmental Laws, (ii) Environmental Permits or (iii) (A) any
substance that is listed, classified or regulated under any Environmental Laws
as a pollutant or contaminant, or as hazardous or toxic; (B) any petroleum
product or by-product, asbestos-containing material, lead-containing paint,
polychlorinated biphenyls, radioactive material or radon; or (C) any other
substance that may give rise to liability under any Environmental Laws
(collectively, “Hazardous Materials”).

(d) There are no pending or, to the knowledge of the Company, threatened
investigations under Environmental Laws of the business of the Transferred
Entities, or any property currently or previously owned, leased, occupied or
used by any of the Transferred Entities or any of their respective predecessors
in interest, and there has been no (i) release, pumping, pouring, emptying,
injecting, escaping, leaching, migrating, dumping, seepage, spill, leak, flow,
discharge, disposal or emission (any such action, a “Release”) or (ii)
threatened Release of any Hazardous Material at, on under or from any property
currently or previously owned, leased, occupied or used by any of the
Transferred Entities or any of their respective predecessors in interest, which,
in each case, would reasonably be expected to result in the Transferred Entities
incurring any material liability pursuant to any Environmental Law.

(e) None of the Transferred Entities has any material financial assurance,
escrow, bonding or similar obligations under any Environmental Law or
Environmental Permit, or any Environmental Law indemnity rights or obligations
in force.

(f) Sellers have provided to Purchaser the most recent (if any) environmental
audits, assessments, investigations, studies and other analysis relating to the

49

 

--------------------------------------------------------------------------------

 



Transferred Entities, their respective business, or any of their respective
currently or previously owned, leased, occupied or used properties that are in
the possession or control of any Seller or any of the Transferred Entities.

Section 4.12 Intellectual Property; Cybersecurity; Privacy.

 

(a) Section 4.12(a) of the Company Disclosure Schedule sets forth a true and
complete list of all of the following that are owned, in whole or in part, by
any of the Transferred Entities: Intellectual Property that is registered or the
subject of an issued patent and Intellectual Property that is the subject of a
pending application (“Registered IP”).  For purposes of this Agreement,
Registered IP that is material for the conduct of the Transferred Entities’
business and all third party material Intellectual Property that is licensed
pursuant to Material Contracts are collectively referred to as the “Material
IP”.  Except as would not be material to the Transferred Entities, all of the
Registered IP is subsisting, and other than pending applications, all Registered
IP is valid and enforceable and in full force and effect.  Except as would not
be material to the Transferred Entities, taken as a whole, the Transferred
Entities have timely made all filings, payments and ownership recordations with
the appropriate foreign and domestic agencies required to all Registered IP. 

(b) Except as would not be material to the Transferred Entities taken as a
whole, the Transferred Entities, individually or jointly, (i) are sole and
exclusive owners of all right title and interest in and to the owned Material
IP; or (ii) are validly licensed to use, all licensed Material IP, free and
clear of all Liens, except Permitted Liens.  The Material IP is all the
Intellectual Property necessary for the conduct of the Transferred Entities’
business in all material respects as currently conducted.    

(c) Except as would not be material to the Transferred Entities, taken as a
whole, none of the Intellectual Property owned by or licensed to any of the
Transferred Entities is subject to any Order adversely affecting the use thereof
or rights thereto by any of the Transferred Entities, including the right to
license, transfer, and assign any such Intellectual Property.  Except as set
forth in Section 4.12(c) of the Company Disclosure Schedule or except as would
not be material to the Transferred Entities, taken as a whole, (i)  there is no
Action pending, or the knowledge of the Company, threatened, concerning any
third party allegation that the use of any Intellectual  Property by any of the
Transferred Entities violates, infringes, or otherwise misappropriates any third
party Intellectual Property, including claims concerning data mining; (ii) there
is no opposition or cancellation proceeding pending against any Transferred
Entity concerning the ownership, validity, enforceability or infringement of any
Intellectual Property owned by or licensed to any of the Transferred Entities;
and (iii) the use of any Intellectual Property by the Transferred Entities, in
the conduct of their business as conducted as of the date hereof does not
infringe, on or otherwise violate or misappropriate the Intellectual Property
Rights of any Person.    

(d) Except as would not be material to the Transferred Entities, taken as a
whole, the applicable Transferred Entities have taken commercially reasonable
steps to protect and maintain the material Intellectual Property owned by or
licensed to the Transferred Entities, including as it relates to trade secrets.
 No Material IP that is a trade secret of any of the Transferred Entities has
been disclosed to any Person other than employees, consultants or

50

 

--------------------------------------------------------------------------------

 



contractors of the Transferred Entities who had a need to know and use such
Material IP and who have executed appropriate agreements prohibiting the
unauthorized use or disclosure of such Material IP or are otherwise subject to
obligations of confidentiality with respect to such Material IP.

(e) Except as set forth in Section 4.12(e) of the Company Disclosure Schedule or
except as would not be material to the Transferred Entities, taken as a whole,
to the knowledge of the Company, there are no (and have not been any since the
Lookback Date) unauthorized uses or disclosures of any such Intellectual
Property, including any personally identifiable information.

(f) Except as set forth in Section 4.12(f) of the Company Disclosure Schedule or
except as would not be material to the Transferred Entities, taken as a whole,
to the extent that any third party Software is incorporated under license in any
Software programs or applications used, developed, licensed, or distributed by
or for any of the Transferred Entities (“Company Software”), none of the
Transferred Entities or its agents is in breach of any licenses pertaining to
such third party software or any Open Source License Terms or similar license
agreement or distribution models governing such software as used in the Company
Software that would require any of the Transferred Entities to provide any
source code to third parties (including pursuant to an open source license
agreement or similar distribution model).  The term “Open Source License Terms”
means terms in any license, distribution model or other agreement for software,
libraries, or other codes (including middleware and firmware) (a “Work”), e.g.,
the GNU General Public License (GPL), Lesser/Library GPL (LGPL), the Common
Development and Distribution License (CDDL), and the Artistic License (including
PERL), which require, as a condition of use, reproduction, modification and/or
distribution of the Work or of any other software, libraries, or other code (or
a portion of any of the foregoing), in each case that is incorporated into or
relies on, linked to or with, derived from in any manner, or distributed with a
Work (collectively, “Related Software”), any of the following:  (1) the making
available of source code or any information regarding the Work or any Related
Software; (2) the granting of permission for creating modifications to or
derivative works of the Work or any Related Software; (3) the granting of a
royalty-free license, whether express, implied, by virtue of estoppel or
otherwise, to any person under Intellectual Property rights (including Patents)
regarding the Work alone, any Related Software alone or the Work or Related
Software in combination with other hardware or software; (4) the imposition of
any restrictions on future patent licensing terms, or other abridgement or
restriction of the exercise or enforcement of any Intellectual Property rights
through any means; (5) the obligation to include or otherwise communicate to
other persons any form of acknowledgement and/or copyright notice regarding the
origin of the Work or Related Software; or (6) the obligation to include
disclaimer language, including warranty disclaimers and disclaimers of
consequential damages.    

(g) No academic institution, research center or Governmental Entity has any
right, title or interest (including any “march in rights”) in the Material IP
that is owned by any of the Transferred Entities.    

(h) The computer systems, including the software, firmware, hardware, networks,
interfaces, platforms and related systems, owned, leased or licensed by the

51

 

--------------------------------------------------------------------------------

 



Transferred Entities in the conduct of their businesses (“Company Systems”) are
sufficient in all material respects for the conduct of their businesses as
conducted as of the date hereof.    

(i) Except as set forth on Schedule 4.12(i) of the Company Disclosure Schedule
or except as would not be material to the Transferred Entities, taken as a
whole, since the Lookback Date (i) there have been no failures, breakdowns,
continued substandard performance, introduction of any malware, viruses,
ransomware, bugs, or other malicious codes into any of the Company Systems that
have caused a material disruption or material interruption in or to the use of
such Company Systems; (ii) to the knowledge of the Company, there have been no
privacy or data security breaches (including ransomware or a cyber-attack)
resulting in the unauthorized access, acquisition, exfiltration, manipulation,
erasure, use, or disclosure of any Sensitive Data or that triggered any
reporting requirement under any breach notification Law or Contract provision;
(iii) to the knowledge of the Company, no service provider (in the course of
providing services for or on behalf of the Transferred Entities) has suffered
any material privacy or data security breach that resulted in the unauthorized
access, acquisition, exfiltration, manipulation, erasure, use, or disclosure of
any Sensitive Data.

(j) The Transferred Entities are, and since the Lookback Date have been, in
compliance in all material respects with all U.S., non-U.S., international,
European, local and cross-border data transfer, processing, privacy and data
security Laws, regulations, and with PCI DSS, including laws regarding
transparency.  Since the Lookback Date, the Transferred Entities have complied
in all material respects with their published privacy policies and internal
privacy and data security policies, and related contractual obligations with
respect to the collection, acquisition, storage, transmission, transfer
(including cross-border transfers), disclosure and use of Personal Information
or Protected Health Information.    

(k) The Company maintains and implements commercially reasonable (or legally
required) plans, policies or procedures for privacy and protection of Personal
Information, physical and cyber security, disaster recovery, business continuity
and incident response, including reasonably appropriate administrative,
technical, organizational and physical safeguards to protect the confidentiality
and security of Sensitive Data in their possession, custody or control against
unauthorized and/or unlawful access, use, modification, disclosure or other
misuse and to safeguard the Company Systems against the risk of material
business disruption.  The Company acts in compliance with such plans, procedures
and policies in all material respects, and the Company has taken commercially
reasonable steps to test the Company’s plans, procedures and policies on a
periodic basis. 

(l) To the knowledge of the Company, no Transferred Entities, or any of their
respective subcontractors, vendors and service providers (in the course of
providing services for or on behalf of any Transferred Entities), has failed to
comply in any material respect with its respective Contract obligations relating
to the handling of Sensitive Data.  Except as would not be material to the
Transferred Entities, taken as a whole, the Transferred Entities have entered
into legally sufficient Business Associate Agreements (as defined under the
Health Insurance Portability and Accountability Act of 1996 and the Health
Information Technology for Economic and Clinical Health Act of 2009 (together
with their implementing regulations, and as amended from time to time, “HIPAA”)
with each subcontractor, vendor and service provider in each instance where a
Business Associate Agreement is required under

52

 

--------------------------------------------------------------------------------

 



HIPAA.  The Transferred Entities are in compliance in all material respects with
all Business Associate Agreements under which Transferred Entities serves as a
Business Associate (as defined in HIPAA).    

(m) The Transferred Entities have performed, or have caused to be performed,
privacy, data protection or data security assessments, audits, or HIPAA risk
assessments of their businesses within the last two (2) years, and have
remedied, in all material respects, any material privacy, data protection or
data security issues raised in such privacy, data protection or data security
assessments or audits (including third party assessments or audits of the
Company Systems).

Section 4.13 Material Contracts.

 

(a) Section 4.13(a) of the Company Disclosure Schedule sets forth as of the date
hereof a true and complete list of all Material Contracts.  True and complete
copies of all Material Contracts (as of the date hereof) have been made
available to Purchaser.

(b) Subject to the Bankruptcy and Equity Exception (i) each Material Contract is
a legal, valid and binding obligation of the applicable Transferred Entity party
thereto, and, to the knowledge of the Company, of each counterparty thereto;
(ii) to the knowledge of the Company, each Material Contract is in full force
and effect in all material respects; and (iii) neither the applicable
Transferred Entity party thereto nor, to the knowledge of the Company, any other
party thereto, is in material breach of, or in material default under, any
Material Contract, and no event has occurred that with notice or lapse of time
or both would reasonably be expected to result in a material breach or material
default thereunder by the applicable Transferred Entity party thereto or, to the
knowledge of the Company, any other party thereto.

Section 4.14 Real Property.

 

(a) Section 4.14(a) of the Company Disclosure Schedule sets forth a complete and
accurate list of all real property owned by the Transferred Entities (the “Owned
Real Property”).  The applicable Transferred Entities have fee simple or
comparable valid title to all Owned Real Property, free and clear of all Liens,
except Permitted Liens. The Company has made or will make available to Purchaser
copies of any title insurance policies currently insuring the Owned Real
Property and copies of the most recent (if any surveys of the same.  With
respect to each parcel of Owned Real Property:

(i) the Company has not leased or otherwise granted to any Person the right to
use or occupy such Owned Real Property or any portion thereof;

(ii)other than the right of Purchaser pursuant to this Agreement, there are no
outstanding options, rights of first offer or rights of first refusal to
purchase such Owned Real Property or any portion thereof or interest therein;
and

(iii)there are no pending, or to the knowledge of the Company, any threatened,
condemnation proceedings relating to the Owned Real Property or the Leased Real
Property or other matters adversely affecting the current use, occupancy or
value thereof.



53

 

--------------------------------------------------------------------------------

 



(b) Section 4.14(b) of the Company Disclosure Schedule sets forth a complete and
accurate list of all of the real property leased, subleased, licensed or
otherwise occupied by any Transferred Entity, including all amendments,
extensions, renewals and guaranties (the “Leased Real Property”).  The
applicable Transferred Entities have a valid leasehold or subleasehold (as
applicable) interest in all Leased Real Property, free and clear of all Liens,
except Permitted Liens.  The Transferred Entities have not received since the
Lookback Date any notice of any, and to the knowledge of the Company there is
no, material default by the Transferred Entities or respective landlord under
any such lease or sublease affecting the Leased Real Property.  Subject to the
Bankruptcy and Equity Exception, all leases and subleases for the Leased Real
Property under which any Transferred Entity is a lessee or sublessee are in full
force and effect and are enforceable in accordance with their respective terms,
except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.    

Section 4.15 Contracts with Sellers.  Except for Benefit Plans (and any
transactions pursuant thereto), ordinary course arms’-length agreements or
transactions for the purchase of any Transferred Entity’s products or services
(which agreements and transactions are not material), the organizational
documents of the Transferred Entities or as set forth in Section 4.15 of the
Company Disclosure Schedule, there are no Contracts, and in the preceding twelve
months there have been no material transactions, whether pursuant to Contract or
otherwise, between the Transferred Entities on the one hand, and the Sellers or
any of their respective Affiliates or any of their respective directors,
officers or employees (in an executive position or above) or Person that has
served in such capacity in the preceding twelve months (or to the knowledge of
the Company, any of such Person’s immediate family members) on the other
hand.  Except for the Benefit Plans, no Seller and no officer or director of any
of the Sellers or the Transferred Entities owns or has any material interest in
any material property or right, tangible or intangible, of the Transferred
Entities, has any material claim or cause of action against the Transferred
Entities or a material payable to or material receivable from the Transferred
Entities.

 

Section 4.16 Brokers.  Except for Morgan Stanley & Co. LLC, whose fees with
respect to the transactions contemplated by this Agreement will be borne by
Sellers, no broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the Sale or the other
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Transferred Entities for which any Transferred Entity may
otherwise be responsible.

 

Section 4.17 Personal Property.  Except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, (a) the
Transferred Entities have good and marketable title to, or valid leasehold
interests in or licenses for, all tangible personal property used in the
business of the Transferred Entities, free and clear of all Liens (other than
Permitted Liens), and (b) such property is in good working order and condition,
ordinary wear and tear excepted.

 

Section 4.18 Insurance.

 

(a) The Transferred Entities own, hold or are entitled to access policies of
insurance, in such amounts and against such risks customarily insured against by
companies in

54

 

--------------------------------------------------------------------------------

 



similar lines of business as the Transferred Entities.  There is no material
claim by any Transferred Entity pending under any insurance policies which has
been denied or disputed by the insurer other than denials and disputes in the
ordinary course of business.  Section 4.18(a) of the Company Disclosure Schedule
sets forth a complete and correct list of each insurance policy in effect as of
the date of this Agreement that is material to the businesses of the Transferred
Entities including carrier, policy holder, policy number, policy period limit,
deductible, whether the policy is occurrence-based or claims made and whether
the policy is subject to self-insurance, reinsurance or other retention program
beyond the disclosed deductible or retention.  With respect to each such
insurance policy, (i) the Transferred Entities have paid, or caused to be paid,
all premiums due under the policy and have not received written notice that they
are in material default with respect to any obligations under the policy, and
(ii) to the knowledge of the Company, as of the date hereof, no insurer on the
policy has been declared insolvent or placed in receivership, conservatorship or
liquidation.  As of the date hereof, none of the Transferred Entities has
received any written notice of cancellation or termination with respect to any
insurance policy existing as of the date hereof that is held by, or for the
benefit of, any of Transferred Entities, other than in connection with ordinary
renewals.  As of the date hereof, except as set forth on Section 4.18(b) of the
Company Disclosure Schedule, there are no pending workers’ compensation, general
liability, automobile liability, or professional liability claims being pursued
by the Transferred Entities or any of the Sellers primarily with respect to the
business of the Transferred Entities, in each case other than any claim for less
than $250,000.

(b) Section 4.18(b) of the Company Disclosure Schedule sets forth the last
aggregate annual premium paid by the Company prior to the date hereof for the
directors’ and officers’ liability coverage of the Transferred Entities’
existing managers, directors’ and officers’ insurance policies, and the
Transferred Entities’ existing fiduciary liability insurance policies.

(c) Since the Lookback Date, the Transferred Entities have not failed to give
any notice or present any claims under any applicable insurance policy in a due
and timely fashion to the appropriate insurance company.

Article V

COVENANTS

Section 5.1 Access to Books and Records.

 

(a) The Company shall, and shall cause it Subsidiaries and its and their
respective representatives, from the date hereof to the earlier of the Closing
Date and the valid termination of this Agreement pursuant to Section 7.1, to (i)
afford to Purchaser and its representatives, subject to applicable Law,
reasonable access to the books and records of the Transferred Entities and (ii)
furnish to Purchaser and its representatives such other information as Purchaser
may from time to time reasonably request regarding the business, properties and
personnel of the Transferred Entities, in each case of clauses (i) and (ii) to
the extent necessary for Purchaser to prepare for the Closing and/or planning
for the operations of the Transferred Entities after the Closing; provided, that
the Company shall not be required to, and shall not be

55

 

--------------------------------------------------------------------------------

 



required to cause its Subsidiaries or its or their representatives to, make
available personnel files until after the Closing Date.  Any such access shall
be at Purchaser’s sole cost and expense, and occur during normal business hours,
upon reasonable prior written notice and in accordance with the reasonable
procedures established by the Company.  Purchaser and its representatives shall
conduct any such activities in such a manner so as not to interfere unreasonably
with the business or operations of the Transferred Entities or otherwise cause
any unreasonable interference with the prompt and timely discharge by the
employees of the Transferred Entities of their normal duties.  Notwithstanding
the foregoing provisions of this Section 5.1(a), the Company shall not be
required by this Section 5.1(a) to (and shall not be required to cause its
Subsidiaries and its and their representatives to) grant access or disclose
information to Purchaser or any of its representatives that any Seller or the
Company reasonably determines in good faith would (w) contravene any applicable
Law, (x) relate to any litigation or similar dispute between the Parties, (y)
jeopardize an attorney/client or attorney work product privilege or (z) violate
an existing Contract; provided, that, except in the case of clause (x), the
Company shall give written notice to Purchaser of the fact that such documents
and information listed above are being withheld and thereafter the Parties shall
cooperate in seeking to allow disclosure of such information to the extent doing
so would not  contravene such applicable Law, cause such disclosure, jeopardize
such privilege with respect to such information, or violate such Contract, as
applicable.  Purchaser shall not, and shall cause its representatives not to,
use any information obtained pursuant to this Section 5.1(a) for any purpose
unrelated to furthering the consummation of the Sale or planning for the
operations of the Transferred Entities after the Closing, and all such
information shall be subject to the terms of the Confidentiality Agreement. 

(b) From and after the Closing, for a period of seven (7) years, Purchaser
shall, and shall cause its Affiliates (including the Transferred Entities) to,
provide Sellers and their authorized representatives with access, during normal
business hours and upon reasonable notice, under the supervision of the
Company’s personnel, and in such a manner as not to unreasonably hinder the
normal operations of the Company or any of its Subsidiaries, to (i) the books
and records (including audit work papers) (for the purpose of examining and
copying) of the Transferred Entities with respect to periods or occurrences
prior to or on the Closing Date and (ii) accountants and employees of Purchaser
and its Affiliates (including the Transferred Entities), in each case, solely to
comply with the rules and regulations of any Governmental Entity or applicable
Law, discharging its obligations under this Agreement, in connection with
financial reporting and tax and accounting matters or in the event of any
litigation.  Notwithstanding the foregoing provisions of this Section 5.2(b) the
Purchaser shall not be required by this Section 5.2(b) to (and shall not be
required to cause the Transferred Entities and its and their representatives to)
grant access or disclose information to Sellers or any of their respective
representatives that Purchaser or any Transferred Entity reasonably determines
in good faith would (w) contravene any applicable Law, (x) relate to any
litigation or similar dispute between the Parties, (y) jeopardize an
attorney/client or attorney work product privilege or (z) violate an existing
Contract; provided, that, the Purchaser shall give written notice to Seller of
the fact that such documents and information listed above are being withheld and
thereafter the Parties shall cooperate in seeking to allow disclosure of such
information to the extent doing so would not  contravene such applicable Law,
cause such disclosure, jeopardize such privilege with respect to such
information, or violate such Contract, as applicable.   Unless otherwise
consented to in writing by Sellers, Purchaser shall not, and shall not permit

56

 

--------------------------------------------------------------------------------

 



any of its Affiliates to, for a period of seven (7) years following the Closing
Date (or such longer time as may be required by Law), destroy, alter or
otherwise dispose of any of the books and records of the Transferred Entities
for any period prior to the Closing Date without first giving reasonable prior
written notice to Sellers and offering to surrender to Sellers such books and
records or any portion thereof that Purchaser or any of its Affiliates may
intend to destroy, alter or dispose of.  In the event of any conflict between
this Section 5.1 and Section 9.4,  Section 9.4 shall control.

Section 5.2 Efforts to Consummate.

 

(a) Subject to the terms and conditions of this Agreement, each of Purchaser,
the Company (and the Company shall cause the other Transferred Entities to) and
Sellers shall use their respective reasonable best efforts to promptly take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable under applicable Law to consummate the Sale and
the other transactions contemplated by this Agreement, including using
reasonable best efforts to accomplish the following:  (i) the taking of all acts
reasonably necessary to cause the conditions precedent set forth in Article VI
to be satisfied; (ii) the obtaining of all necessary actions or non-actions,
waivers, consents, approvals, orders, expiration of applicable waiting periods
and authorizations from Governmental Entities and third parties and the making
of all necessary registrations, declarations and filings (including
registrations, declarations and filings with Governmental Entities, if any) and
the taking of all reasonable steps as may be necessary to avoid any Action by
any Governmental Entity; (iii) the defending of any Actions, whether judicial or
administrative, challenging this Agreement or the consummation of the Sale and
the other transactions contemplated hereby, including seeking to have any stay
or temporary restraining order, decree, injunction or other agreement entered by
any court or other Governmental Entity vacated or reversed; and (iv) the
execution and delivery of additional instruments necessary to consummate the
Sale and the other transactions contemplated hereby, and to fully carry out the
purposes of, this Agreement.  In furtherance and not in limitation of the
foregoing, each of Purchaser and Sellers shall (A) make or cause to be made the
filings, registrations, notices, and declarations required of such Party under
the HSR Act and any other Antitrust Laws with respect to the transactions
contemplated by this Agreement as promptly as practicable after the date of this
Agreement (and, in the case of any filings required under the HSR Act, in no
event later than fifteen (15) days from the execution of this Agreement, unless
otherwise agreed to by Purchaser and Sellers); (B) respond to, and comply with,
at the earliest practicable date, any inquiries received from any Governmental
Entity for additional information and documentary materials received by such
Party from the U.S. Federal Trade Commission (the “FTC”) or the Antitrust
Division of the U.S. Department of Justice (the “DOJ”), or by any other
Governmental Entity (including under any Antitrust Laws), in respect of such
filings or such transactions and not extend any waiting period under the HSR Act
or enter into any agreement with any such Governmental Entity not to consummate
the transactions contemplated in this Agreement, except with the prior written
consent of the other Parties hereto; and (C) act in good faith and reasonably
cooperate with the other Parties in connection with any such filings (including,
if requested by any other Party, to accept all reasonable additions, deletions
or changes suggested by such other Party in connection therewith) and in
connection with resolving any investigation or other inquiry of any such agency
or other Governmental Entity under any of the HSR Act, the Sherman Antitrust Act
of 1890, as amended, and the rules and regulations promulgated thereunder, the
Clayton Act of 1914, as amended, and the rules and regulations

57

 

--------------------------------------------------------------------------------

 



promulgated thereunder, and any other Laws that are designed to prohibit,
restrict or regulate actions having the purpose or effect of monopolization or
restraint of trade (collectively, the “Antitrust Laws”) with respect to any such
filing or any such transaction. 

(b) In connection with and without limiting the generality of the foregoing,
each of Purchaser and Sellers shall use their respective reasonable best efforts
to resolve such objections, if any, as may be asserted by any Governmental
Entity with respect to the transactions contemplated by this Agreement.  In
connection therewith, if any Action is instituted (or threatened to be
instituted) challenging any transaction contemplated by this Agreement as
inconsistent with or violative of any Law, each of Purchaser and Sellers shall
cooperate with each other with respect to such objection and use its reasonable
best efforts to vigorously contest and resist (by negotiation, litigation or
otherwise) any Action related thereto, including any administrative or judicial
action, and to have vacated, lifted, reversed or overturned any order, decree,
injunction or other agreement whether temporary, preliminary or permanent, that
is in effect and that prohibits, prevents, delays or restricts consummation of
the Sale or the other transactions contemplated by this Agreement, including by
vigorously pursuing all available avenues of administrative and judicial appeal.

(c) In furtherance and not in limitation of the foregoing, Purchaser and where
applicable, Sellers shall (i) furnish to the other Parties as promptly as
reasonably practicable all information required for any application or other
filing to be made by any other Party pursuant to any applicable Law in
connection with the transactions contemplated by this Agreement; (ii) promptly
inform the other Parties of any substantive written or oral communications with,
and inquiries or requests for information from, any Governmental Entity in
connection with the transactions contemplated herein; (iii) consult with the
other Parties in advance of any substantive meeting or conference, whether
in-person or by telephone, with any Governmental Entity or, in connection with
any proceeding by a private party under any Antitrust Law or other regulatory
Law, with such private party, and to the extent not prohibited by such
Governmental Entity or such private party, give the other Parties the
opportunity to attend and participate in such meeting, telephone call or
discussion; (iv) furnish the other Parties promptly with copies of all
correspondence, filings and communications relating to any Antitrust Law or any
Action pursuant to any Antitrust Law between them and their Affiliates and their
respective representatives on the one hand, and the FTC, the DOJ or any other
Governmental Entity or members of their respective staffs on the other hand,
with respect to the transactions contemplated herein; provided,  however, that
materials provided to the other Parties may be redacted (A) to remove references
to valuation, (B) as necessary to comply with existing contractual arrangements
with respect to confidentiality, and (C) as necessary to address reasonable
attorney-client or other privilege concerns; and (v) act in good faith and
reasonably cooperate with the other Parties in connection with any such
registrations, declarations and filings and in connection with resolving any
investigation or other inquiry of any such agency or other Governmental Entity
under the HSR Act or any other Antitrust Law with respect to any such
registration, declaration and filing or any such transaction.  Purchaser and
Sellers may, as each deems advisable and necessary, reasonably designate any
competitively sensitive material provided to the other under this Section 5.2 as
“Antitrust Counsel Only Material.”  Such materials and the information contained
therein shall be given only to the outside antitrust counsel of the recipient
and will not be disclosed by such outside counsel to employees, officers,

58

 

--------------------------------------------------------------------------------

 



directors or managers of the recipient unless express permission is obtained in
advance from the source of the materials (Purchaser or Sellers, as the case may
be) or its legal counsel.

(d) In furtherance and not in limitation of the foregoing, if any objections are
asserted with respect to the transactions contemplated hereby under any Law or
if any suit is instituted (or threatened to be instituted) by any Governmental
Entity or any private party challenging any of the transactions contemplated
hereby as violative of any Law or which would otherwise prevent, materially
impede or materially delay the consummation of the transactions contemplated
hereby, Purchaser shall take, or cause to be taken, all other actions and do, or
cause to be done, all other things necessary, proper or advisable to consummate
and make effective the transactions contemplated hereby, including taking all
such further action as may be necessary to resolve such objections, if any, as
any Governmental Entity may assert under any Law with respect to the
transactions contemplated hereby, and to avoid or eliminate each and every
impediment under any Law that may be asserted by any Governmental Entity with
respect to the transactions contemplated hereby so as to enable the Closing to
occur as soon as reasonably practicable (and in any event no later than the
Outside Date), including (i) proposing, negotiating, committing to and
effecting, by consent decree, hold separate order or otherwise, the sale,
divestiture or disposition of any businesses, product lines, assets or capital
stock or other interests of Purchaser or the Transferred Entities, and (ii)
otherwise taking or committing to take any actions that after the Closing Date
would limit the freedom of Purchaser or its Subsidiaries’ (including the
Transferred Entities) freedom of action with respect to, or its ability to
retain, one or more of their or their Subsidiaries’ businesses, product lines,
assets or capital stock or other interests, in each case as may be required in
order to avoid the entry of, or to effect the dissolution of, any injunction,
temporary restraining order or other order in any suit or proceeding that would
otherwise have the effect of preventing the Closing or delaying the Closing
beyond the Outside Date; provided that (i) neither Purchaser nor the Transferred
Entities shall be obligated to become subject to, or consent or agree to or
otherwise take any action with respect to, any requirement, condition,
understanding, agreement or order of a Governmental Entity to sell, to hold
separate or otherwise dispose of, or to conduct, restrict, operate, invest or
otherwise change the assets or business of the Transferred Entities, unless such
requirement, condition, understanding, agreement or order is binding only in the
event that the Closing occurs,  and (ii) Purchaser shall not be required to
agree to any amendment to, or waiver under, this Agreement in connection with
obtaining any requisite consent or expiration of an applicable waiting period
under the HSR Act or other applicable Antitrust Law.

(e) Notwithstanding anything to the contrary herein or otherwise, none of the
Sellers, the Transferred Entities or their respective Representatives or
Affiliates shall (i) propose, negotiate, offer or commit to making or effecting
any divestitures, dispositions, or licenses of any assets, properties, products,
rights, services or businesses of Purchaser, Apollo Global Management LLC, any
of its affiliated investment funds or portfolio companies, any Transferred
Entity or any of their respective Affiliates, or (ii) agree to any other remedy,
requirement, obligation, condition or restriction related to the conduct of
Purchaser’s, Apollo Global Management LLC’s, any of its affiliated investment
funds’ or portfolio companies’, any Transferred Entity’s or any of their
respective Affiliates’ businesses, in each case in order to resolve any
Governmental Entity’s objections to or concerns about the transactions
contemplated by this Agreement.



59

 

--------------------------------------------------------------------------------

 



(f) Without limiting any other obligation under this Agreement, during the
period from the date of this Agreement until the Closing Date, each of Purchaser
and Sellers shall not, and shall cause its Subsidiaries and Affiliates not to,
take or agree to take any action that would reasonably be expected to prevent or
delay the Parties from obtaining any governmental approval in connection with
the transactions contemplated by this Agreement.

(g) Purchaser agrees to provide such security and assurances as to financial
capability, resources and creditworthiness as may be reasonably requested by any
Governmental Entity whose consent or approval is sought in connection with the
transactions contemplated hereby.  Whether or not the Sale is consummated,
Purchaser shall be responsible for all filing fees and payments to any
Governmental Entity in order to obtain any consents, approvals or waivers
pursuant to this Section 5.2.

(h) Without limiting Purchaser’s obligations pursuant to this Section 5.2, (i)
Purchaser shall determine strategy and timing, lead all proceedings and
coordinate all activities with respect to seeking any actions, non-actions,
terminations or expirations of waiting periods, consents, approvals or waivers
of any Governmental Entity as contemplated hereby, and (ii) the Company shall,
and shall cause each of its Subsidiaries to, to take such actions as reasonably
requested by Purchaser in connection with obtaining any such actions,
non-actions, terminations or expirations of waiting periods, consents, approvals
or waivers, so long as any such action is binding only in the event that the
Closing occurs.

Section 5.3 Further Assurances.  Each of Sellers and Purchaser agrees that, from
time to time, whether before, at or after the Closing Date, each of them will
execute and deliver such further documents, instruments of conveyance and
transfer and take (or cause their controlled Affiliates to take) such other
action (including, obtaining any consents, exemptions or authorizations) as may
be reasonably required or desirable to carry out the purposes and intents of or
to perform the provisions of this Agreement.  Notwithstanding anything herein to
the contrary, if, immediately following the Closing, any of the Transferred
Entities hold any Excess Cash or Trapped Cash, then the Company shall use
commercially reasonable efforts to identify any such Excess Cash within two
Business Days after the Closing Date and Purchaser shall cause the Transferred
Entities (or shall cause its Affiliates to cause the Transferred Entities) to,
and the Company shall and shall cause the other Transferred Entities to,
transfer to Sellers (or any respective designee(s) designated by such Seller)
such Seller’s proportion (as determined in accordance with the Seller
Proportions) of any and all such Excess Cash and Trapped Cash up to $10 million
in the aggregate, as soon as reasonably practicable following the Closing;
provided that the Sellers shall bear the costs and expenses of any such
transfers (including any related Tax) and such transfers shall only occur if
such Excess Cash and Trapped Cash can be transferred to the Sellers within 10
Business Days following the Closing without violating any applicable Law or
Contract as in effect as of immediately prior to the Closing.  Notwithstanding
the foregoing, clauses (a), (b), (d), (e), (f), (g) and (h) of the definition of
“Trapped Cash” shall not be included as “Trapped Cash” for purposes of this
Section 5.3.

 

Section 5.4 Conduct of Business of the Company

.  During the period from the date of this Agreement until the earlier of the
Closing Date and the valid termination of this Agreement, except as expressly
required or contemplated by this Agreement or applicable Law, as consented to in
writing by Purchaser or as set forth in Section 5.4 of the Company Disclosure
Schedule, the Company shall, and shall cause the other Transferred Entities to,
(i) use commercially reasonable efforts to conduct its business in the ordinary
course of business consistent with past practice in all material respects,
including to maintain its ongoing Capital Expenditures program in all material
respects and (ii) use commercially reasonable efforts to preserve intact in all
material respects its business and existing personal properties in the ordinary
course of business consistent with past practice and to maintain its existing
relationships and goodwill with Governmental Entities, customers, suppliers,
vendors, creditors, employees, business partners,

60

 

--------------------------------------------------------------------------------

 



prospects and agents; provided that no action by any Transferred Entity with
respect to matters addressed by any of the following provisions of this
Section 5.4 shall be deemed a breach of this sentence unless such action would
constitute a breach of one or more of such provisions, and provided,  further
that the foregoing notwithstanding, the Company and the other Transferred
Entities may use cash or cash equivalents to make or pay distributions or
dividends on or prior to the Closing.  Without limiting the foregoing, during
the period from the date of this Agreement until the earlier of the Closing Date
and the valid termination of this Agreement, except as contemplated or permitted
by this Agreement, as may be required by applicable Law, as consented to in
writing by Purchaser (such consent not to be unreasonably withheld, conditioned
or delayed in the case of Sections 5.4(d),  (i),  (j),  (k),  (l),  (m) and (o)
and (p) (as it relates to the foregoing clauses) only below) or as set forth in
Section 5.4 of the Company Disclosure Schedule, the Company shall not, and shall
cause the other Transferred Entities not to:

(a) (i) amend or propose to amend the organizational documents of any of the
Transferred Entities except as otherwise required by applicable Law; or
(ii) declare, set aside or pay any non-cash dividend or non-cash distribution to
any Person other than a Transferred Entity or redeem or repurchase any equity
interest of any Transferred Entity from any stockholder or member of any
Transferred Entity;

(b) issue, sell, pledge, repurchase or dispose of, any additional equity
interests of any of the Transferred Entities, or any options, warrants or rights
of any kind to acquire any membership interests which are convertible into or
exchangeable for such membership interests, except for transactions between the
Transferred Entities;

(c) incur, assume, guarantee, issue or otherwise become liable for any Covered
Indebtedness or any debt securities or warrants or other rights to acquire any
debt securities of the Transferred Entities, or enter into any Credit Support
Arrangements, in each case, in an aggregate amount in excess of $5,000,000;
provided that any indebtedness, debt securities or Credit Support Agreements
incurred, assumed, guaranteed, issued or entered into pursuant to this Section
5.4(c) shall be repaid, redeemed, discharged or terminated (including
satisfaction of all associated repayment costs and expenses), as applicable,
prior to the Closing;

(d) enter into any intercompany loan or  any intercompany debt arrangement that
will remain outstanding after the Closing, or, in either case, modify or
otherwise increase or decrease the balances thereof to the extent such balance
will remain outstanding following the Closing, except, in each case, in the
ordinary course of business consistent with past practice;

(e) make any acquisition (by merger, consolidation or the purchase of
substantially all of the assets of or equity interests) of any Person, business
or assets for consideration in excess of $15,000,000, other than supplies or
inventory in the ordinary course of business;

(f) enter into any new line of business outside its existing business as of the
date of this Agreement;

(g) sell, lease, transfer,  dispose of or encumber (other than Permitted Liens)
any assets of the Transferred Entities (including the capital stock of
Subsidiaries of the

61

 

--------------------------------------------------------------------------------

 



Company ) to any Person in a single transaction or series of related
transactions with a fair market value in excess of $1,000,000 individually or
$5,000,000 in the aggregate, other than (i) dispositions of supplies or
equipment in the ordinary course of business consistent with past practice, (ii)
the disposition of obsolete or excess assets, or (iii) to a Transferred Entity; 

(h) adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganizational
document with respect any Transferred Entity; 

(i) cancel, compromise or settle any Action if such a settlement requires
payments in excess of $1,000,000 individually or $2,000,000 in the aggregate
or  that involves injunctive relief against any Transferred Entity or other
restrictions on the business of any of the Transferred Entities as currently
conducted; 

(j) except as required by any Benefit Plan, Labor Agreement or applicable Law,
(i) establish, adopt, enter into, materially amend or terminate any Benefit Plan
or any employee benefit plan, agreement, policy, program or commitment that, if
in effect on the date of this Agreement, would be a Benefit Plan, (ii) increase
the compensation or benefits payable or to become payable to any of its
employees or other individual service providers (including severance or
termination pay), except for increases that will not materially increase the
liability of the Company, individually and in the aggregate are in the ordinary
course of business consistent with past practice, (iii) adopt, enter into,
materially amend or terminate any Labor Agreement or other similar arrangement
relating to union or organized employees, (iv) terminate the employment of any
executive officer of the Transferred Entities, other than for cause or (v) hire
any employee to be an executive officer, or (vi) waive any restrictive covenant
obligation of any director, officer, or employee of any of the Transferred
Entities, or

(k) conduct a reduction in force or other mass termination that would implicate
the notice obligations or liability provisions of WARN or any similar applicable
Law;

(l) (i) make, change or revoke any Tax election, (ii) change any annual
accounting period, (iii) change any method of accounting for Tax purposes, (iv)
settle or compromise any Tax liability, claim or assessment, or agree to any
adjustment of any Tax attribute, (v) amend any Tax Return, (vi) enter into any
“closing agreement” within the meaning of Section 7121 of the Code (or any
comparable agreement under state, local or non-U.S. Law) or any Tax sharing,
allocation or indemnity agreement, (vii) agree to forgo or surrender any right
to claim a Tax refund, (viii) request any private letter ruling or similar
ruling from any Taxing Authority or, (ix) waive or extend any statute of
limitations with respect to Taxes, in each case except for any action that would
not reasonably be expected to result in a material increase in the Tax liability
of Purchaser for any period ending after the Closing Date or a material decrease
in any Tax attribute of any of the Transferred Entities existing on the Closing
Date;    

(m) other than as permitted by any clause of this Section 5.4 or in the ordinary
course of business, enter into any Contract that would be a Material Contract if
in effect on the date hereof or amend, waive or  modify in any material respect
any such Contract or any Material Contract (or waive or assign any material
right thereunder) or renew, assign or

62

 

--------------------------------------------------------------------------------

 



voluntarily terminate any such Contract or any Material Contract, other than any
termination or renewal in accordance with the terms of any existing Material
Contract that occurs automatically without any action (other than notice of
renewal) by any Transferred Entity; 

(n) change in any material respect any of the Transferred Entities’ financial
accounting methods, policies or procedures, other than as required by GAAP,
applicable Law, by any Governmental Entity or by the Financial Accounting
Standards Board; 

(o) fail to use commercially reasonable efforts to maintain in full force and
effect in all material respects, or fail to use commercially reasonable efforts
to replace, extend or renew, material insurance policies of the Transferred
Entities existing as of the date hereof;

(p) agree to do, make any commitment to do, enter into any agreement to do, or
otherwise become obligated to do, or adopt any resolutions of the board of
managers or members of any Transferred Entity in support of, any of the
foregoing.

During the period from the date of this Agreement until the earlier of the
Closing Date and the valid termination of this Agreement, except as expressly
required or contemplated by this Agreement or applicable Law, the Sellers shall
not fail to use commercially reasonable efforts to maintain in full force and
effect in all material respects, or fail to use commercially reasonable efforts
to replace, extend or renew, any of their material insurance policies existing
as of the date hereof, which policies provide material insurance coverage to the
Transferred Entities. 

Section 5.5 Exclusive Dealing.    

 

(a) From and after the date hereof until the earlier of the Closing Date and the
valid termination of this Agreement, each Seller agrees (on its own behalf) and
the Company agrees (on behalf of itself and the other Transferred Entities) not
to, and each shall cause each of its respective Affiliates, shall cause its and
their respective officers, directors and employees, and shall direct its and
their respective agents, investment bankers, financial advisors, attorneys,
accountants and other representatives (collectively, “Representatives”) not to,
directly or indirectly:

(i) initiate, solicit or knowingly encourage the submission to any Transferred
Entity, any Seller or any of their respective Affiliates or Representatives of
any proposal or offer that constitutes or would reasonably be expected to lead
to any Acquisition Transaction;

(ii) enter into, engage in, continue or otherwise participate in any discussions
or negotiations with a third party in connection with any Acquisition
Transaction, or provide any non-public information or data concerning the
Transferred Entities to any third party (other than Purchaser or its
representatives) that would reasonably be expected to make a proposal regarding
an Acquisition Transaction (including to afford any access to the personnel,
offices, facilities, properties or books and records of the Transferred
Entities) or otherwise knowingly facilitate or encourage any effort or attempt
by any such third party to make, finance or implement any Acquisition
Transaction; or



63

 

--------------------------------------------------------------------------------

 



(iii) approve or recommend, or enter into any agreement, agreement in principle,
understanding, term sheet, letter of intent, purchase agreement, option or
similar instrument or arrangement relating to any Acquisition Transaction.

(a) Notwithstanding anything in this Section 5.5 to the contrary, the Sellers,
the Transferred Entities and their respective Affiliates and Representatives
shall be permitted to (i) discuss or approve or enter into any agreements or
arrangements amongst themselves or with their respective Representatives, and
(ii) respond to any unsolicited inquiries (or inquiries that were solicited
prior to the date hereof) regarding any Acquisition Transaction to inform such
parties that the Transferred Entities are not engaging in discussions at the
present time.

(a) Each of the Sellers (on its own behalf) and the Company (on its own behalf
and on behalf of the other Transferred Entities) shall and shall instruct its
respective Representatives to immediately cease and suspend any existing
activities, discussions or negotiations with any person or entity (other than
Purchaser, its Affiliates or its or their respective Representatives and other
than the Sellers and the Transferred Entities and any of their respective
Affiliates or Representatives) conducted heretofore with respect to any
Acquisition Transaction.  Promptly following the execution and delivery of this
Agreement, each of the Sellers (on its own behalf) and the Company shall cause
access to the electronic data room established for “Project Camaro” to be
restricted solely to Purchaser or persons designated by Purchaser (provided, for
the avoidance of doubt, the Sellers, the Transferred Entities and their
respective Representatives shall continue to have access to the data room).

(a) The Company shall promptly (and in any event within three (3) Business Days
hereof) deliver a written notice to each such Person to the effect that the
Company is ending all such solicitations, communications, activities,
discussions or negotiations with such Person, effective on the date hereof,
which written notice shall also request that each Person promptly return or
destroy all non-public information previously furnished to such Person or any of
its representatives by or on behalf of the Company or any of its
Subsidiaries.  Without limiting the foregoing, it is agreed that any violation
or breach of the restrictions or obligations set forth in this Section 5.5 by
any Transferred Entity or by any of their respective Representatives shall be
deemed to be a breach of Section 5.5 by the Company.

Section 5.6 Control of Other Party’s Business.  Nothing contained in this
Agreement shall give Purchaser, directly or indirectly, the right to control or
direct any Transferred Entity’s operations prior to the Closing Date or give
Sellers, directly or indirectly, the right to control or direct Purchaser’s
operations.  Prior to the Closing Date, each of Purchaser, Sellers and the
Transferred Entities shall exercise, consistent with the terms and conditions of
this Agreement, complete control and supervision over its operations.

 

Section 5.7 Public Announcements.  The initial press release regarding the
Transactions shall be a joint press release by the Company and Purchaser, and
may include any of the Sellers.  No Party to this Agreement or any Affiliate or
representative of such Party shall issue or cause the publication of any press
release or public announcement in respect of this Agreement or make any other
public communication regarding the transactions contemplated by this Agreement
without the prior written consent of the other Parties (which consent shall not
be unreasonably withheld, conditioned or delayed), except as may be required by
applicable Law,

64

 

--------------------------------------------------------------------------------

 



Order, court process or the rules and regulations of any national securities
exchange or national securities quotation system, in which case the Party
required to publish such press release or public announcement or make such other
communication shall use commercially reasonable efforts to provide the other
Parties a reasonable opportunity to review and comment on such press release or
public announcement of such publication or such other communication in advance
of the time it is made, and the Party issuing such press release or public
announcement shall consider any comments in good faith. Notwithstanding the
foregoing, this Section 5.7 shall not (i) apply to any press release or other
public statement (a) that contains information that has been previously
announced or made public in accordance with the terms of this Agreement or (b)
is made in the ordinary course of business and does not relate specifically to
the signing of this Agreement or the Transactions, or (ii) prohibit Purchaser,
Apollo Global Management, LLC or their respective Affiliates from providing
ordinary course communications regarding this Agreement and the Transactions to
existing or prospective general and limited partners, equity holders, members,
managers and investors of any Affiliates of such Person who are subject to
customary confidentiality restrictions prohibiting further communications
thereof.

 

Section 5.8 D&O Indemnification and Insurance.

 

(a) For not less than six (6) years from and after the Closing Date, Purchaser
and the Company shall, and shall cause the other Transferred Entities to,
indemnify and hold harmless all current or former officers, directors, partners,
members, managers or employees of the Transferred Entities (or their respective
predecessors) (collectively, the “D&O Indemnitees”) against any costs or
expenses (including advancing attorneys’ fees and expenses in advance of the
final disposition of any actual or threatened claim, suit, proceeding or
investigation to each D&O Indemnitee to the extent permitted by applicable Law;
provided that such D&O Indemnitee agrees in advance to return any such funds to
which a court of competent jurisdiction has determined in a final, nonappealable
judgment such D&O Indemnitee is not ultimately entitled), judgments, fines,
losses, claims, damages, liabilities and amounts paid in settlement in
connection with any actual or threatened claim, action, investigation, suit or
proceeding in respect of acts or omissions occurring or alleged to have occurred
at or prior to the Closing, whether asserted or claimed prior to, at or after
the Closing (including acts or omissions occurring in connection with the
approval of this Agreement and the consummation of the Sale or the other
transactions contemplated hereby), in connection with such Persons serving as an
officer, director, employee, agent or other fiduciary of any Transferred Entity
or of any Person if such service was at the request or for the benefit of any of
the Transferred Entities, to the extent permitted by Law.  Notwithstanding
anything herein to the contrary, if any D&O Indemnitee notifies Purchaser on or
prior to the sixth (6th) anniversary of the Closing Date of a matter in respect
of which such Person may seek indemnification pursuant to this Section 5.8(a),
the provisions of this Section 5.8(a) shall continue in effect with respect to
such matter until the final disposition of all claims, actions, investigations,
suits and proceedings relating thereto.

(b) From and after the Closing, Purchaser and the Company shall and shall cause
the other Transferred Entities to take any necessary actions to provide that all
rights to indemnification and all limitations on liability existing in favor of
D&O Indemnitees, as provided in (i) the organizational documents of the
Transferred Entities in effect on the date of this Agreement or (ii) any
agreement providing for indemnification by any Transferred Entity of any of the
D&O Indemnitees in effect on the date of this Agreement shall survive the

65

 

--------------------------------------------------------------------------------

 



consummation of the transactions contemplated hereby and continue in full force
and effect and be honored by the Transferred Entities.    

(c) Prior to the Closing Date, Company shall obtain extended reporting period
(“ERP”) or “tail” insurance policies for (i) the directors’ and officers’
liability coverage of the Transferred Entities’ existing managers, directors’
and officers’ insurance policies, and (ii) the Transferred Entities’ existing
fiduciary liability insurance policies, in each case for a claims reporting or
discovery period of at least six (6) years from and after the Closing Date from
an insurance carrier with the same or better credit rating as the Transferred
Entities’ insurance carrier as of the date hereof with respect to directors’ and
officers’ liability insurance and fiduciary liability insurance with terms,
conditions, retentions and limits of liability that are as favorable to the
insureds as is reasonably possible as the Transferred Entities’ existing
policies with respect to matters claimed against a director, manager or officer
of any Transferred Entity by reason of him or her serving in such capacity that
existed or occurred on or prior to the Closing Date and the Transferred Entities
shall be responsible for any retention or deductible related to a claim made
under the ERP insurance policies ; provided that the Company not commit or spend
on such ERP insurance policy more than $200,000 (the “Base Amount”), and if the
cost of such ERP insurance policy would otherwise exceed the Base Amount, the
Company shall be permitted to purchase as much coverage as reasonably
practicable for the Base Amount.

(d) In the event that any Transferred Entity, Purchaser or any of their
respective successors or assigns (i) consolidates with or merges into any other
Person and shall not be the continuing or surviving corporation or entity of
such consolidation or merger or (ii) transfers or conveys all or a majority of
their respective properties and assets to any Person, then, and in each such
case, proper provision shall be made so that the successors and assigns of such
Transferred Entity or Purchaser, as the case may be, shall succeed to or assume
the obligations set forth in this Section 5.8.

(e) The obligations of Purchaser and the Company under this Section 5.8 shall
not be terminated or modified in such a manner as to adversely affect any
indemnitee to whom this Section 5.8 applies without the express written consent
of such affected indemnitee (it being expressly agreed that the indemnitees to
whom this Section 5.8 applies shall be third-party beneficiaries of this
Section 5.8).

Section 5.9 Employee Matters.  

 

(a) During the period commencing at the Closing and ending on the first
anniversary of the Closing Date (the “Employee Protection Period”), Purchaser
shall provide each employee of the Transferred Entities (a “Business Employee”)
with (i) a base salary or base wage rate, annual cash bonus and commission
opportunities, that are substantially comparable in the aggregate to the base
salary or base wage rate, annual cash bonus and commission opportunities, as
applicable, provided by the Transferred Entities to such Business Employee
immediately prior to the Closing (it being understood that Purchaser may
substitute equity incentives for cash bonus or other long term incentive
opportunities) and (ii) non-cash compensation and employee benefits (in each
case, excluding long-term incentive plans, equity, equity-based awards or any
change in control or retention bonus) that are substantially comparable in the
aggregate to the non-cash compensation and employee benefits provided by

66

 

--------------------------------------------------------------------------------

 



the Transferred Entities to such Business Employee immediately prior to the
Closing.  Without limiting the immediately preceding sentence, Purchaser shall
provide to each Business Employee whose employment terminates during the
Employee Protection Period with severance benefits equal to the greater of (A)
the severance benefits for which such Business Employee was eligible immediately
prior to the Closing, and (B) the severance benefits for which employees of
Purchaser and its Affiliates who are similarly situated to such Business
Employee would be eligible under the severance plans or policies of Purchaser or
its Affiliates, in each case, determined without taking into account any
reduction after the Closing in compensation paid to such Business Employee that
is not permitted by this Section 5.9(a).

(b) With respect to any employee benefit plans of Purchaser or its Affiliates in
which any Business Employees become eligible to participate on or after the
Closing (the “New Plans”), Purchaser shall (i) waive all pre-existing
conditions, exclusions and waiting periods with respect to participation and
coverage requirements applicable to such employees and their eligible dependents
under any New Plans, except to the extent such pre-existing conditions,
exclusions or waiting periods would apply under the analogous Benefit Plan,
(ii) provide each such employee and his or her eligible dependents with credit
for any eligible expenses incurred by such employee or dependent prior to the
Closing under a Benefit Plan (to the same extent that such credit was given
under the analogous Benefit Plan prior to the Closing) in satisfying any
applicable deductible,  co-payment or out-of-pocket requirements under any New
Plans, and (iii) recognize all service of such employees with the Transferred
Entities for all purposes in any New Plan to the same extent that such service
was taken into account under the analogous Benefit Plan prior to the Closing;
provided, that the foregoing service recognition shall not apply to the extent
it would result in duplication of benefits for the same period of services.

(c) Purchaser shall assume and honor all Benefit Plans in accordance with their
terms.

(d) Nothing in this Agreement shall confer upon any employee, officer, director
or consultant of the Transferred Entities any right or remedy, including any
right to continue in the employ or service of any Transferred Entity or
Affiliate thereof, or shall interfere with or restrict in any way the rights of
the Company or any Affiliate thereof to discharge or terminate the services of
any employee, officer, director or consultant of any Transferred Entity or
Affiliate thereof at any time for any reason whatsoever, with or without
cause.  Nothing in this Agreement shall be deemed to (i) establish, amend, or
modify any Benefit Plan, New Plan or any other benefit or employment plan,
program, agreement or arrangement, or (ii) alter or limit the ability of any
Transferred Entity or Affiliate thereof to amend, modify or terminate any
particular Benefit Plan, New Plan or any other benefit or employment plan,
program, agreement or arrangement after the Closing.  Without limiting the
generality of Section 8.4, nothing in this Agreement, express or implied, is
intended to or shall confer upon any person, including any current or former
employee, officer, director or consultant of any Transferred Entity or Affiliate
thereof, any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

(e) Prior to the Closing, all unvested amounts in participant account balances
under the LTIP and the ELTIP shall become fully vested and the LTIP and ELTIP

67

 

--------------------------------------------------------------------------------

 



shall be terminated for all purposes other than the payment of any accrued but
unpaid obligations thereunder.  All accrued but unpaid obligations under the
LTIP and ELTIP shall be paid by the Company to the participants as soon as
administratively practicable following the termination of the LTIP and ELTIP,
but in no event later than 30 days following the termination of the LTIP and
ELTIP pursuant to this Section 5.9(e).  Any and all marketable securities held
by or for the benefit of the Company or its Subsidiaries in respect of LTIP
and/or ELTIP obligations shall be liquidated by the Company following the
Closing in a prudent and commercially reasonable manner, but in no event shall
such liquidation occur later than the first anniversary of the Closing Date.  To
the extent that the proceeds realized from the sale of all such marketable
securities (i) exceed the amounts paid or payable under the LTIP and ELTIP
pursuant to this Section 5.9(e), the amount of such excess proceeds shall be
paid by the Company to the Sellers (in accordance with their respective Seller
Proportions), or (ii) are less than the amounts paid or payable under the LTIP
and ELTIP pursuant to this Section 5.9(e), the amount of such shortfall shall be
paid by the Sellers (in accordance with their respective Seller Proportions) to
the Company, in each case, within 30 days of the complete liquidation of such
marketable securities.

(f) Before the Closing Date, the Company shall (to the extent the requisite
waivers described below are obtained) seek, or cause to be sought, the approval
by such number of stockholders of the Transferred Entities as is required by the
terms of Section 280G(b)(5)(B) of the Code so as to render the parachute payment
provisions of Section 280G of the Code inapplicable to any and all accelerated
vesting, payments, benefits, options and/or stock provided pursuant to
agreements, contracts or arrangements in existence as of the Closing Date (and
excluding any such agreements, contracts or arrangements that might be entered
into by Purchaser or its Affiliates (including the Transferred Entities
following the Closing) without the Sellers’ consent) that might otherwise result
from the consummation of the transactions contemplated by this Agreement,
separately or in the aggregate, in the payment of any amount and/or the
provision of any benefit that would not be deductible by reason of Section 280G
of the Code, with such shareholder vote to be obtained in a manner that
satisfies all applicable requirements of applicable state Law and of Section
280G(b)(5)(B) of the Code and the Treasury Regulations promulgated thereunder
(the “280G Shareholder Vote”).  In connection therewith, the Company shall take,
or shall cause to be taken, commercially reasonable efforts to obtain and
deliver to the Company (with a copy to Purchaser), prior to the initiation of
the 280G Shareholder Vote, a parachute payment waiver agreement (a “280G
Waiver”) from each person who is a “disqualified individual” (within the meaning
of Section 280G(c) of the Code and the Treasury Regulations promulgated
thereunder), as determined immediately prior to the 280G Shareholder Vote, and
who might otherwise have, receive or have the right or entitlement to receive
any payments or benefits from the consummation of the transactions contemplated
by this Agreement that would be subject to treatment as parachute payments
within the meaning of Section 280G of the Code.  Copies of all materials
produced by the Company in connection with the 280G Shareholder Vote shall be
provided to Purchaser at least five Business Days in advance for Purchaser’s
review and comment, which comment and any requested changes the Company shall
consider in good faith and not unreasonably omit.  Notwithstanding the
foregoing, to the extent the Company fails to obtain an affirmative 280G
Shareholder Vote or any disqualified individual (within the meaning of Section
280G(c) of the Code and the Treasury Regulations promulgated thereunder) fails
to deliver a 280G Waiver, then the resulting amount of any lost deductions for
the Transferred Entities and the

68

 

--------------------------------------------------------------------------------

 



cost of any related tax gross up payment (in each case, excluding any lost
deduction or tax gross up payment attributable to agreements, contracts or
arrangements that are entered into by Purchaser or its Affiliates (including the
Transferred Entities following the Closing) without the Sellers’ consent) as a
result of any such failures shall be included in Seller Transaction Expenses.

(g) In the event that any portion of the Employee Retention Awards is not paid,
or becomes (by its terms as of immediately prior to the Closing) not payable, to
the applicable recipient (the “Unpaid Retention Amount”), the Company shall pay
to Sellers (in accordance with their respective Seller Proportions) an amount
(the “Employee Retention Allocation”) equal to the portion of the Seller
Transaction Expenses that was attributable to the Unpaid Retention Amount
(including any portion of the Seller Transaction Expenses attributable to
related payroll Tax obligations).  Any portion of the Employee Retention
Allocation payable to Sellers hereunder shall be paid within 60 days of Seller’s
request for payment.

Section 5.10 Non-Competition

. 

(a) For purposes of this Agreement, “Restricted Business” means the business of
providing online job applicant search and screening services and related human
capital management software. 

(b) For a period commencing as of the Closing Date and expiring on the second
(2nd) anniversary of the Closing Date, without the prior written consent of
Purchaser, each Seller (other than McClatchy Interactive West and its
Affiliates, solely to the extent of activity consistent with their respective
past practice (including entering into and performing arrangements to replace
the arrangements terminated pursuant to Section 5.14) and reasonable extensions
thereof) agrees not to, directly or indirectly through any Affiliate, 

(i) engage in the Restricted Business;

(ii) knowingly and intentionally interfere with or disrupt, or attempt to
interfere with or disrupt, the relationship of any of the Transferred Entities
with any material customer of the Transferred Entities’ Restricted Business; or

(iii) knowingly and intentionally solicit, or attempt to solicit, the business
(with respect to products or services of the kind or type marketed, furnished,
or sold by the Transferred Entities’ Restricted Business on the Closing Date) of
any material customer of the Restricted Business.

(c) Notwithstanding the foregoing, nothing herein shall preclude any Seller or
any of its Affiliates from:    

(i) acquiring and, after such acquisition, owning an interest in any Person (or
its successor) that is engaged in the Restricted Business if the Restricted
Business generated less than the greater of (A) twenty percent (20%) of such
Person’s consolidated annual revenues and (B) $30,000,000 in annual revenues,
measured for the last completed fiscal year of such Person;



69

 

--------------------------------------------------------------------------------

 



(ii) owning twenty percent (20%) or less of the outstanding securities of any
Person who may be engaged in the Restricted Business;

(iii) acquiring and, after such acquisition, owning an interest in any Person
(or its successor) that is engaged in a Restricted Business if (A) such
Restricted Business generated twenty percent (20%) or more (but in no event
greater than forty percent (40%)) of such Person’s consolidated annual revenues
in the last completed fiscal year of such Person and (B) such Seller, within one
(1) year after the consummation of such acquisition, discontinues, or enters
into a definitive agreement to cause the divestiture of, a sufficient portion of
the Restricted Business of such Person such that the restrictions set forth in
this Section 5.10 would not operate to restrict such ownership;

(iv) exercising its rights or performing or complying with its obligations under
or in connection with this Agreement; 

(v) exercising its rights or performing or complying with its obligations under
or in connection with the Operating Agreement or any organizational documents of
any Subsidiary of Parent;

(vi) engaging in the Restricted Business for the benefit of any of the
Transferred Entities or any of the Subsidiaries of Parent; 

(vii) entering into or participating in a joint venture, partnership or other
strategic business relationship with any Person engaged in the Restricted
Business, if such joint venture, partnership or other strategic business
relationship does not engage in the Restricted Business; or

(viii) providing or engaging in activities, services, products or systems of a
nature provided by such Seller (or any of its Affiliates) apart from the
Restricted Business as of the date of this Agreement or the Closing Date and
reasonable extensions thereof.

Section 5.11 Non-Solicitation; No Hire

.

(a) For the period commencing as of the Closing Date and expiring eighteen (18)
months after the Closing Date, each Seller shall not, and shall cause its
Subsidiaries not to, solicit, recruit, hire or employ any individual who was a
Key Transferred Employee immediately prior to the Closing to become an employee
of such Seller or its Subsidiaries.

(b) Section 5.11(a) will not be deemed to (i) prohibit Sellers or their
respective Subsidiaries from engaging in general media advertising or general
employment solicitation (including through the use of recruitment agencies),
which may be targeted to a particular geographic or technical area, but that is
not targeted towards Key Transferred Employees, or (ii) apply to persons who
ceased to be employees of Purchaser, or any of its Subsidiaries (including the
Transferred Entities) not less than six months prior to the commencement of any
such solicitation or hiring.    

Section 5.12 Confidentiality

.  Purchaser and the Sellers shall, and shall cause their respective Affiliates
and its and their respective representatives to hold and treat in confidence all

70

 

--------------------------------------------------------------------------------

 



documents and information concerning Transferred Entities in connection with the
transactions contemplated by this Agreement in accordance with the
Confidentiality Agreement, which Confidentiality Agreement shall be deemed
terminated upon the Closing.

Section 5.13 Financing

.

(a) Purchaser shall (taking into account the expected timing of the Marketing
Period and the Closing Date) take, or cause to be taken, all actions, and do, or
cause to be done, all things necessary, proper or advisable to obtain the
proceeds of the Cash Equity on the terms and conditions described in the Equity
Commitment Letters on or prior to the date upon which the Sale is required to be
consummated pursuant to the terms hereof, including by causing the Equity
Investors to maintain in effect each Equity Commitment Letter, satisfying on a
timely basis all conditions in the Equity Commitment Letters and complying with
its obligations and enforcing its rights thereunder in a timely and diligent
manner, and, in the event that all conditions contained in Section 6.1 and
Section 6.2 (except those that, by their nature, are to be satisfied by actions
taken on the Closing Date but which are capable of being satisfied) have been
satisfied, causing the Equity Investors to comply with their respective
obligations to fund the Cash Equity.  Purchaser shall (taking into account the
expected timing of the Marketing Period and the Closing Date) use reasonable
best efforts to take, or use reasonable best efforts to cause to be taken, all
actions, and do, or use reasonable best efforts to cause to be done, all things
necessary, proper or advisable to permit the Company to obtain the proceeds of
the Debt Financing as contemplated by Section 2.1(a), in each case, on the terms
and conditions described in the Debt Commitment Letter and any related fee
letter (or on terms that, with respect to conditionality, are no less favorable
to Purchaser than the terms and conditions set forth in the Debt Commitment
Letter and any related fee letter, so long as such other terms would not (and
would not reasonably be expected to) have any result, event or consequence
described in any of clauses (A) through (D) of Section 5.13(b)(i)) on or prior
to the date upon which the Sale is required to be consummated pursuant to the
terms hereof, including by using reasonable best efforts to (i) maintain in
effect the Debt Commitment Letter, (ii) negotiate definitive agreements with
respect to the Debt Financing (or, if necessary, any alternative financing in
accordance with this Section 5.13) (to which the Transferred Entities shall be a
party) (the “Definitive Agreements”) consistent with the terms and conditions
contained therein (including, as necessary, the “flex” provisions contained in
any related fee letter) (or on other terms that, with respect to conditionality,
are not less favorable to Purchaser than the terms and conditions set forth in
the Debt Commitment Letter and any related fee letter, so long as such other
terms would not (and would not reasonably be expected to) have any result, event
or consequence described in any of clauses (A) through (D) of Section
5.13(b)(i)), (iii) satisfy on a timely basis all conditions in the Debt
Commitment Letter and the Definitive Agreements and complying with its
obligations thereunder, in each case, applicable to Purchaser that are within
its control, (iv) subject to Section 5.13(e),  in the event that all conditions
contained in Section 6.1 and Section 6.2 (except those that, by their nature,
are to be satisfied by actions taken on the Closing Date but which are capable
of being satisfied) and in the Debt Commitment Letter (other than, with respect
to the Debt Financing (or any alternative financing in accordance with this
Section 5.13), the availability of the Cash Equity) have been satisfied, to
cause the Lenders to comply with their respective obligations to fund the Debt
Financing (or any alternative financing in accordance with this Section 5.13)
(including by instituting litigation in respect thereof), and (v) comply in all
material respects with its

71

 

--------------------------------------------------------------------------------

 



obligations, and enforce its rights, under the Debt Commitment Letter in a
timely and diligent manner; provided that notwithstanding the foregoing, nothing
contained in this Section 5.13 shall require Purchaser to pay any fees or
expenses required to be paid pursuant to the terms of the Debt Commitment Letter
and any related fee letter on or after the Closing Date.  Purchaser shall use
commercially reasonable efforts, taking into account the Purchaser’s view of
market conditions, to begin syndication of the Debt Financing as promptly as
reasonably practicable after the Company has provided the Required Information
and such Required Information is Compliant.

(a) Purchaser shall not, without the prior written consent of the Sellers:  (i)
permit any amendment or modification to, or any waiver of any provision or
remedy under, any of the Commitment Letters, if such amendment, modification,
waiver or remedy (A) adds new (or adversely modifies any existing) conditions to
the consummation of all or any portion of the Financing in a manner that would
(or would reasonably be expected to) prevent, materially delay or materially
impede the consummation of the Financing or the Closing, (B) reduces the total
amount of the Financing, (C) adversely affects the ability of Purchaser to
enforce its rights against other parties to the Commitment Letters as so
amended, replaced, supplemented or otherwise modified, relative to the ability
of Purchaser to enforce its rights against the other parties to the Commitment
Letters as in effect on the date hereof or (D) could otherwise reasonably be
expected to prevent or materially delay the consummation of the Sale and the
other transactions contemplated by this Agreement; provided that, for the
avoidance of doubt, Purchaser may amend the Debt Commitment Letter to add
lenders, lead arrangers, bookrunners, documentation agents, syndication agents
or similar entities who had not executed the Debt Commitment Letter as of the
date of this Agreement if the addition of such parties, individually or in the
aggregate, could not reasonably be expected to prevent, impede or delay the
availability of the Financing or the consummation of the contemplated
transactions; or (ii) terminate any Commitment Letter.  Purchaser shall promptly
deliver to Sellers copies of any such amendment, modification, waiver or
replacement.

(a) In the event that any portion of the Debt Financing becomes unavailable,
regardless of the reason therefor, Purchaser will (i) use reasonable best
efforts to obtain alternative debt financing (in an amount sufficient, when
taken together with Cash Equity and the available portion of the Debt Financing,
to pay the Required Payment Amount) from the same or other sources with terms
and conditions (including “flex” provisions) not materially less favorable to
Purchaser and the Company (or their respective Affiliates) than the terms and
conditions set forth in the Debt Commitment Letter and any related fee letter
and which do not include any conditions to the consummation of such alternative
debt financing that would (or would reasonably be expected to) have any result,
event or consequence described in any of clauses (A) through (D) of Section
5.13(b)(i) and (ii) promptly notify Sellers of such unavailability and the
reason therefor.  For the purposes of this Agreement, the term (i) “Debt
Commitment Letter” shall be deemed to include any commitment letter (or similar
agreement) with respect to any alternative financing arranged in compliance
herewith (and any Debt Commitment Letter remaining in effect at the time in
question) and (ii) “Debt Financing” shall be deemed to include the financing
contemplated by such commitment letter (or similar agreement).  Purchaser shall
provide Sellers with prompt written notice of any actual or threatened breach or
default by any party to any Commitment Letter and the receipt of any written
notice or other written communication from any Lender, Equity Investor, or other

72

 

--------------------------------------------------------------------------------

 



financing source with respect to any actual or threatened breach, default,
termination or repudiation by any party to any Commitment Letter of any
provision thereof.  At Sellers’ request, Purchaser shall keep Sellers reasonably
informed on a current basis of the status of its efforts to consummate the
Financing (or any alternative financing in accordance with this
Section 5.13).  The foregoing notwithstanding, compliance by Purchaser with this
Section 5.13 shall not relieve Purchaser of its obligation to consummate the
transactions contemplated by this Agreement whether or not the Financing (or any
alternative financing in accordance with this Section 5.13)  is
available.  Notwithstanding anything contained in this Agreement to the
contrary, nothing contained in this Section 5.13 shall require, and in no event
shall the reasonable best efforts of Purchaser be deemed or construed to
require, Purchaser or any Affiliate thereof to (i) seek Equity Financing from
any other source other than the Equity Investors (or its assignees thereunder)
counterparty to, or in any amount in excess of that contemplated by, the Equity
Commitment Letters or (ii) pay any material fees in excess of those contemplated
by the Equity Commitment Letters or the Debt Commitment Letter (and any related
fee letter).

(a) Prior to the Closing, the Company shall, and shall cause the Company’s
Subsidiaries to, and solely with respect to clause (D) below the Sellers shall,
use reasonable best efforts to provide, and to cause their respective
representatives, including legal and accounting representatives, to provide, all
cooperation reasonably requested by Purchaser or necessary for the arrangement
of the Debt Financing (provided that such requested cooperation does not
unreasonably interfere with the ongoing operations of the Company or any of its
Subsidiaries), including by (A) (1) participating in a reasonable number of
meetings, lender calls, presentations, road shows, due diligence sessions
(including accounting due diligence sessions) and sessions with rating agencies,
and assisting Purchaser in obtaining ratings as contemplated by the Debt
Financing, in each case at reasonable times and with reasonable advance notice,
(2) assisting Purchaser  and each lead arranger, on behalf of each Lender and
each other Person (including each agent and arranger) that commits to provide or
has otherwise entered into agreements to arrange and/or provide the Debt
Financing, including the Debt Commitment Letter (or any joinder thereto),
together with each Affiliate thereof and each officer, director, employee,
partner, member, manager, controlling person, equityholder, agent and
representative of each such lender, other Person or Affiliate and their
respective successors and permitted assigns (collectively, “Debt Financing
Sources”), in the preparation of (a) offering documents, rating agency
presentations, lender presentations, bank information memoranda and similar
marketing documents for any of the Debt Financing, including the execution and
delivery of customary authorization letters in connection with bank information
memoranda and reviewing and commenting on Purchaser’s draft of a business
description and “Management’s Discussion and Analysis” of the Transferred
Entities’ financial statements to be included in offering documents and
marketing materials contemplated by the Debt Financing, (3) as promptly as
reasonably practicable (i) furnishing Purchaser with the Required Information
and (ii) informing Purchaser if the Sellers or the Company shall have knowledge
of any facts as a result of which the Required Information would not be
Compliant; (4) using reasonable best efforts to cause their independent auditors
to provide, consistent with customary practice, (a) consent to offering
documents, bank information memoranda and similar marketing documents that
include or incorporate the Transferred Entities’ consolidated financial
information and their reports thereon, in each case, to the extent such consent
is required and customary auditors reports with respect to financial information
relating to the

73

 

--------------------------------------------------------------------------------

 



Transferred Entities, (b) reasonable assistance in the preparation of pro forma
financial statements by Purchaser and (c) reasonable assistance to and
cooperation with Purchaser, including attending accounting due diligence
sessions if requested by any Debt Financing Source; and (5) furnishing Purchaser
with all other financial statements, financial data, audit reports and other
information of the type and form customarily included in marketing documents
used to syndicate credit facilities of the type to be included in the Debt
Financing, in each case that is required to be delivered to the Debt Financing
Sources or reasonably necessary to satisfy the conditions in Paragraph 5 of
Exhibit C to the Debt Commitment Letter, in each case, assuming that the Debt
Financing were consummated at the same time during the Company’s fiscal year as
such Debt Financing will be consummated; provided, that in no event shall the
Company or any of its Subsidiaries be required to provide any (i) pro forma
financial statements or adjustments (including regarding any synergies, cost
savings, ownership or other post-Closing adjustments) or projections, (ii) risk
factors relating to all or any component of the Debt Financing (or any
alternative financing in accordance with Section 5.13), (iii) separate financial
statements in respect of any of the Company’s Subsidiaries, or (iv) other
information required by Rule 3-09, Rule 3-10 or Rule 3-16 of Regulation S-X, any
Compensation, Discussion and Analysis required by Item 402(b) of Regulation S-K;
(B) executing and delivering as of (but not before, except with respect to
borrowing requests in connection with the initial borrowings under the Debt
Financing) the Closing any pledge and security documents, other definitive
financing documents, or other customary certificates or documents as may be
reasonably requested by Purchaser (including a certificate of the chief
financial officer of the Company with respect to solvency matters in the form
set forth as Exhibit D to the Debt Commitment Letter) and otherwise facilitating
the pledging of collateral, in each case to the extent required by the Debt
Commitment Letter (including cooperation in connection with Purchaser’s efforts
to obtain title insurance); (C) taking all corporate actions, subject to the
occurrence of the Closing, reasonably requested by Purchaser that are necessary
to permit the consummation of the Debt Financing and to permit the proceeds
thereof to be made available on the Closing Date to consummate the transactions
contemplated by this Agreement; (D) providing all documentation and other
information about the Sellers, the Transferred Entities and Parent Acquisition
as has been reasonably requested by the Debt Financing Sources as they
reasonably determine is required by applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act, and (E) providing (i) audited consolidated balance sheets and
related statements of operations, equity and cash flows of the Transferred
Entities for the three most recently completed fiscal years ended at least 90
days prior to Closing Date and (ii) unaudited consolidated balance sheets and
related statements of operations, equity and cash flows of the Transferred
Entities for each subsequent fiscal quarter ended subsequent to the most recent
fiscal year in respect of which financial statements have been delivered
pursuant to clause (i) above and ended at least 45 days prior to Closing
Date  (but excluding the fourth quarter of any fiscal year), it being understood
that the Company’s obligations set forth in this Section 5.13(d), including
clauses (A) through (D) of this sentence, are only to use reasonable best
efforts with respect to the matters covered thereby and shall be satisfied if
the Company shall have used such reasonable best efforts whether or not any
applicable deliverables or actions are actually obtained or provided or
taken.  The foregoing notwithstanding, neither Sellers, the Company nor any of
their respective Affiliates shall be required to take or permit the taking of
any action pursuant to this Section 5.13(d) that would:  (i) require any of the
Sellers and their respective Affiliates or any Persons who are directors or
managers of the

74

 

--------------------------------------------------------------------------------

 



Sellers, the Transferred Entities or any of their respective Affiliates to pass
resolutions or consents to approve or authorize the execution of the Debt
Financing (or any alternative financing in accordance with this Section 5.13)
 or execute or deliver any certificate, document, instrument or agreement or
agree to any change or modification of any existing certificate, document,
instrument or agreement (other than (i) customary representation letters and
authorization letters (including with respect to the presence or absence of
material non-public information and the accuracy of the information contained in
the disclosure and marketing materials related to the Debt Financing) and (ii)
borrowing requests with respect to the initial borrowings under the Debt
Financing), in each case, that is not contingent upon the occurrence of the
Closing or that would be effective prior to the Closing Date, (ii) cause any
representation or warranty in this Agreement to be breached by any of the
Sellers, the Transferred Entities or any of their respective Affiliates, (iii)
require any of the Sellers, the Transferred Entities or any of their respective
Affiliates (other than with respect to the Transferred Entities on the Closing
Date) to pay any commitment or other similar fee in connection with the
Financing (or any alternative financing in accordance with this Section 5.13),
(iv) require the Sellers to incur any other expense, liability or obligation
that is not reimbursed by Company in connection with the Financing (or any
alternative financing in accordance with this Section 5.13) prior to the Closing
Date in accordance with this Section 5.13(d), (v) cause any director, officer or
employee or equityholder of any of the Sellers, the Transferred Entities or any
of their respective Affiliates to incur any personal liability (as opposed to
liability in his or her capacity as a director, officer or employee or
equityholder of such Person), (vi) conflict with the organizational documents of
any of the Transferred Entities or any of their respective Affiliates or any
Laws, (vii) result (or would reasonably be expected to result) in a material
violation or breach of, or a default (with or without notice, lapse of time, or
both) under, (a) any material contract to which any of the Transferred Entities
or any of their respective Affiliates is a party or (b) the restrictions on the
incurrence of liens in (1) that certain Amended and Restated Competitive Advance
and Revolving Credit Agreement, dated as of December 13, 2004 (as amended,
restated, amended and restated, supplemented or otherwise modified prior to the
date hereof), among TEGNA Inc., as borrower, JPMorgan Chase Bank, N.A., as
administrative agent, the lenders party thereto and the other parties party
thereto, (2) that certain Tenth Supplemental Indenture, dated as of July 29,
2013, between TEGNA Inc. and U.S. Bank National Association, as trustee, (3)
that certain Eleventh Supplemental Indenture, dated as of October 3, 2013,
between TEGNA Inc. and U.S. Bank National Association, as trustee or (4) that
certain Twelfth Supplemental Indenture, dated as of September 8, 2014, between
TEGNA Inc. and U.S. Bank National Association, as trustee, or (viii) require the
delivery of any legal opinions.  Nothing contained in this Section 5.13(d) or
otherwise shall require the Transferred Entities to be an issuer or other
obligor with respect to the Debt Financing (or any alternative financing in
accordance with this Section 5.13)  prior to the Closing Date, and in no event
shall any of the Sellers or any of their Affiliates (other than the Transferred
Entities) be required to be an issuer or other obligor with respect to the Debt
Financing (or any alternative financing in accordance with this Section 5.13)
 at any time whatsoever.  If the Closing does not occur, Purchaser shall
indemnify and hold harmless the Sellers, the Transferred Entities and their
respective Affiliates and any representatives of any of the foregoing from and
against any and all losses suffered or incurred by any of them in connection
with the arrangement of the Debt Financing (or any alternative financing in
accordance with this Section 5.13), any action taken by them at the request of
Purchaser pursuant to this Section 5.13(d) and any information used in
connection therewith (other than historical information provided in writing by
the Company

75

 

--------------------------------------------------------------------------------

 



or any of its Subsidiaries specifically for use in connection therewith), in
each case other than to the extent any of the foregoing arises from the bad
faith, gross negligence or willful misconduct of or material breach of this
Agreement by the Sellers, the Company or any of its Subsidiaries and their
Affiliates and any representatives of any of the foregoing (as determined by a
final and non-appealable judgment of a court of competent jurisdiction).    From
and after the Closing, the Company shall indemnify and hold harmless the Sellers
and their respective Affiliates and any representatives of any of the foregoing
from and against any and all losses suffered or incurred by any of them in
connection with the arrangement of the Debt Financing (or any alternative
financing in accordance with this Section 5.13), any action taken by them at the
request of Purchaser pursuant to this Section 5.13(d) and any information used
in connection therewith (other than historical information provided in writing
by the Sellers specifically for use in connection therewith), in each case other
than to the extent any of the foregoing arises from the bad faith, gross
negligence or willful misconduct of or material breach of this Agreement by the
Sellers, and their respective Affiliates and any representatives of any of the
foregoing (as determined by a final and non-appealable judgment of a court of
competent jurisdiction). The Company shall promptly reimburse the Sellers for
their respective costs and expenses, if any, incurred in connection with this
Section 5.13.

(a) At the Closing, if the Debt Financing is available and all conditions in
Article VI have been satisfied or waived (other than those conditions that by
their nature are to be satisfied at the Closing, but which are capable of being
satisfied), at the reasonable request of Purchaser, (x) the Company shall use
reasonable best efforts to cause the execution and delivery of a certificate of
the chief financial officer of the Company with respect to solvency matters in
the form set forth as Exhibit D to the Debt Commitment Letter, and (y) the
Company and the other Transferred Entities organized in the United States (other
than any of the Non-Wholly Owned Subsidiaries) shall (i) execute and deliver all
other customary agreements, certificates and other documents provided by
Purchaser and (ii) take (or cause to be taken) any customary corporate or
similar authorizations and approvals, in each case, necessary or required to
satisfy the conditions (A) in paragraph 6 of the Debt Commitment Letter, (B)
under the paragraph titled “Conditions Precedent to Initial Borrowing” in
Exhibit B to the Debt Commitment Letter, and (C) in Exhibit C to the Debt
Commitment Letter, provided that, in no event shall this Section 5.13(e) (i)
require any action that would cause any director, officer or employee or
equityholder of any of the Sellers, the Transferred Entities or any of their
respective Affiliates to incur any personal liability (as opposed to liability
in his or her capacity as a director, officer or employee or equityholder of
such Person) or (ii) require delivery of any legal opinions of counsel to the
Sellers or the Transferred Entities.

(a) All non-public or otherwise confidential information regarding Sellers, the
Company or their respective Affiliates obtained by Purchaser or its
representatives pursuant to this Section 5.13 shall be treated as if such
information were “Evaluation Material” under the Confidentiality Agreement.    

(a) The Company hereby consents to the use of the logos of the Company solely in
connection with the Debt Financing; provided that (i) such logos are used solely
in a manner that is not intended to or reasonably likely to harm or disparage
the Company or the Company’s reputation or goodwill and (ii) such logos are used
in a manner consistent with the

76

 

--------------------------------------------------------------------------------

 



Company’s usage requirements to the extent made available to Purchaser prior to
the date of this Agreement.

(a) The Company shall, and shall cause its Subsidiaries to, use reasonable best
efforts to periodically update any Required Information provided to Purchaser as
may be necessary so that such Required Information (i) is Compliant, (ii) meets
the applicable requirements set forth in the definition of “Required
Information” and (iii) would not, after giving effect to such update(s), result
in the Marketing Period to cease to be deemed to have commenced. For the
avoidance of doubt, subject to the terms of this Section 5.13, Purchaser may, to
most effectively access the financing markets, require the cooperation of the
Company and its Subsidiaries under this Section 5.13 at any time, and from time
to time and on multiple occasions, between the date hereof and the Closing;
provided that, for the avoidance of doubt, the Marketing Period shall not be
applicable as to each attempt to access the markets. 

(a) For the avoidance of doubt, the Parties hereto acknowledge and agree that
the provisions contained in Section 2.1(a) and this Section 5.13 represent the
sole obligations of any of the Sellers, the Transferred Entities, their
respective Affiliates and any representatives of any of the foregoing with
respect to cooperation in connection with the arrangement of any financing
(including any Debt Financing) to be obtained with respect to the transactions
contemplated by this Agreement. 

Section 5.14 Certain Affiliate Arrangements.  

 

(a) Prior to the Closing, each Seller (or such Seller’s Affiliates) party
to  all of the Contracts required to be set forth in Section 4.15 of the Company
Disclosure Schedule (other than those Contracts set forth in Section 5.14(a) of
the Company Disclosure Schedule) (the “Terminated Contracts”) shall cause such
Terminated Contracts to be terminated (effective and conditioned on the Closing)
without any liability or obligation of any Transferred Entity.

(a) Prior to the Closing, the  Company shall comply with the obligations set
forth in Section 5.14(b) of the Company Disclosure Schedule.

(b) Effective upon the consummation of the Closing, the Company and McClatchy
hereby terminate, without any further obligation of or liability to the Company
or McClatchy, the arrangements set forth on Section 5.14(c) of the Company
Disclosure Schedule, other than receivables and payables reflected in the
determination of Working Capital, which shall survive such termination.

Section 5.15 Insurance Reporting and Access.  

 

(a) Prior to Closing, the Sellers and the Transferred Entities shall promptly
report all potential claims related to the business of the Transferred Entities
that could reasonably be expected to be insurable under, and based on the
reporting requirements of, the insurance policies set forth on Section 4.18(a)
of the Company Disclosure Schedule to applicable carriers.

(b) If there are insurance claims primarily related to the business of the
Transferred Entities under any occurrence based insurance policies of any of the
Sellers

77

 

--------------------------------------------------------------------------------

 



covering events occurring prior to the Closing (each a “Pre-Closing Claim”)
then, following the Closing, such Seller shall cooperate with the Company and
use its commercially reasonable efforts to assist the Company, at the Company’s
sole cost and expense, in obtaining amounts payable under such Pre-Closing
Claims, and such Seller (or its designee) will promptly remit to the Company any
and all amounts recovered, net of costs and expenses, after the Closing pursuant
to such Seller’s insurance policies for any Pre-Closing Claim, only to the
extent such Pre-Closing Claims exceed any retention or deductible set forth on
Section 4.18(a) of the Company Disclosure Schedule, related to a claim made
under the applicable occurrence policies and after reimbursement by the Company
of the associated claims handling cost.  The Purchaser and the Company shall,
and shall cause the Transferred Entities to provide all assistance and
information reasonably requested by any Seller in connection with processing of
Pre-Closing Claims and providing information to its insurance underwriters.  The
Company shall promptly reimburse any Seller for its out-of-pocket costs and
expenses (including the associated claims handling cost) incurred in providing
the assistance described in this Section 5.16(b).  For the avoidance of doubt,
(i) nothing in this Agreement shall require any Seller or its Affiliates to
extend or purchase any insurance policy following the Closing, and (ii) the
Purchaser acknowledges and agrees that the Transferred Entities shall be
responsible for any deductible, retention or similar amount under such policies
for any Pre-Closing Claims.

(c) If there are insurance claims primarily related to the business of the
Transferred Entities under any claims-made insurance policies of any of the
Sellers covering events occurring prior to the Closing for which claims were
made by the applicable Seller or Transferred Entity (each a “Pending Claim”),
then, following the Closing, such Seller shall cooperate with the Company and
the Transferred Entities, and use its commercially reasonable efforts to assist
the Company, at the Company’s sole cost and expense, in obtaining amounts
payable in respect of such Pending Claims under the applicable policies, and
such Seller (or its designee) will promptly remit to the Company any and all
amounts recovered, net of costs and expenses, after the Closing pursuant to such
Seller’s insurance policies for such Pending Claims, only to the extent such
claims exceed any retention or deductible set forth on Section 4.18(a) of the
Company Disclosure Schedule applicable thereto, and after reimbursement by the
Company of the associated claims handling cost.  The Purchaser and the Company
shall, and shall cause the Transferred Entities to provide all assistance and
information reasonably requested by any Seller in connection with processing of
such Pending Claim and providing information to its insurance underwriters.  The
Company shall promptly reimburse any Seller for its out-of-pocket costs and
expenses (including the associated claims handling cost) incurred in providing
the assistance described in this Section 5.15(c).  For the avoidance of doubt,
the Purchaser acknowledges and agrees that the Transferred Entities shall be
responsible for any deductible, retention or similar amount under such policies
for any Pending Claim.

Section 5.16 Notification.  From and after the date hereof until the earlier of
the Closing and the valid termination of this Agreement in accordance with its
terms, each Party shall promptly notify the others in writing if it obtains
actual knowledge of (a) the occurrence, or failure to occur, of any event which
occurrence or failure would reasonably be likely to cause any representation or
warranty made by such Party to be untrue or inaccurate, or (b) any failure of
such Party to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it pursuant to this Agreement, in the case of each
of clauses (a) and (b), that would reasonably be expected to result in any
condition set forth in Article VI not being

78

 

--------------------------------------------------------------------------------

 



satisfied.  The delivery of any such notice pursuant to this Section 5.16 shall
not cure any breach of any representation, warranty, covenant or agreement
contained in this Agreement or otherwise limit or affect the remedies available
hereunder.  Notwithstanding anything herein to the contrary, any breach of, or
failure to comply with, the provisions set forth in this Section 5.16 shall not
be considered a breach of, or failure to comply with, a covenant or agreement
for purposes of Article VI,  Article VIII or Article IX.

 

Section 5.17 Unaudited Quarterly Financials.   If the Closing has not occurred
on or prior to August 14, 2017, the Company shall deliver to Purchaser by August
30, 2017 the unaudited consolidated balance sheet of the Transferred Entities as
of June 30, 2017 and the related unaudited consolidated statements of
operations, consolidated statements of comprehensive income, consolidated
statements of equity and consolidated statements of cash flows of the
Transferred Entities for the three-months and six-months periods ended June 30,
2017 (the “Second Quarter Financial Statements”).

 

Section 5.17 Compliance Investment.   From and after the date hereof until the
earlier of the Closing and the valid termination of this Agreement in accordance
with its terms, the Company shall, and shall cause the Transferred Entities to:
(a) use commercially reasonable efforts to implement commercially reasonable
compliance safeguards, consistent with customary industry practice, to prevent
and block access to websites of the Transferred Entities by any Person targeted
or listed as a sanctioned party under Sanctions Laws or located in a country
subject to comprehensive Sanctions Laws; (b) inform Purchaser in reasonable
detail of, and provide for Purchaser’s prior review of, the compliance
safeguards measures that it intends to adopt and  implement for these purposes;
(c) consider in good faith any proposals or feedback from Purchaser or its
Representatives with respect to such compliance safeguards; (d) not voluntarily
disclose or otherwise voluntarily communicate information to any Governmental
Entity or any other third party regarding its compliance safeguards and
practices with regard to Sanctions Laws, or the existence of any potential past
or current Transferred Entity activity involving persons targeted by Sanctions
Laws, or any other issues regarding compliance with International Trade Control
Laws, without prior consultation with, and consent of, Purchaser (such consent
not to be unreasonably withheld), and (e) to the extent permitted by Law and not
resulting from a voluntary disclosure or communication contemplated by the
immediately preceding clause (d), (i) promptly inform the Purchaser of any
inquiries or requests for information from, any Governmental Entity, in
connection with Sanctions Law compliance; (ii) to the extent practicable and not
prohibited by such Governmental Entity, consult with the Purchaser in advance of
any written or oral communications, including meetings or conferences, whether
in-person or by telephone, with any Governmental Entity in connection with
Sanctions Law compliance, and give the Purchaser the opportunity to attend and
participate in such meeting, telephone call or discussion; and (iii) to the
extent not prohibited by such Governmental Entity, furnish Purchaser promptly
with copies of all correspondence, filings and written communications with any
Governmental Entity relating to any Sanctions Law or any Action pursuant
thereto.  Notwithstanding anything herein to the contrary, all costs, fees and
expenses incurred as a result of compliance with this Section 5.18 shall be
borne solely by the Transferred Entities and not by any of the Sellers, and such
amounts shall not be Seller Transaction Expenses hereunder.

 



79

 

--------------------------------------------------------------------------------

 



Article VI

CONDITIONS TO OBLIGATIONS TO CLOSE

Section 6.1 Conditions to Obligation of Each Party to Close.  The respective
obligations of each Party to consummate the Sale shall be subject to the
satisfaction or waiver at or prior to the Closing Date of the following
conditions:

 

(a) Regulatory Approvals.    Any waiting period (and any extension thereof)
applicable to the consummation of the Sale under the HSR Act shall have been
terminated or shall have expired; and 

(b) No Illegality.  No Governmental Entity of competent authority and
jurisdiction shall have issued an Order or enacted a Law that remains in effect
and makes illegal or prohibits the consummation of the Sale.

Section 6.2 Conditions to Purchaser’s Obligation to Close.  Purchaser’s
obligation to consummate the Sale shall be subject to the satisfaction or waiver
on the Closing Date of all of the following conditions:

 

(a) Representations and Warranties.  (i)  The Fundamental Representations of the
Company and the Sellers shall be true and correct in all respects (except for de
minimis failures); and (ii) the other representations and warranties of Sellers
and the Company set forth in Article III and Article IV (disregarding any
Material Adverse Effect, “material” or “in all material respects”
qualifications) shall be true and correct, except, in the case of clause (ii)
where the failure of such representations or warranties to be so true and
correct would not constitute, individually or in the aggregate, a Material
Adverse Effect; in each case, as of the Closing Date as if made on and as of the
Closing Date (except to the extent that any such representation or warranty, by
its terms, is expressly limited to a specific date, in which case, as of such
specific date). 

(b) Covenants and Agreements.  The covenants and agreements of Sellers and the
Company to be performed on or before the Closing Date in accordance with this
Agreement shall have been performed in all material respects.

(c) No Material Adverse Effect.  Since the date of this Agreement, there shall
not have occurred any event, change or development that has had, or is
reasonably likely to have, a Material Adverse Effect.

(d) Sufficient Benefits Cash.  As of the 12:01 AM on the Closing Date, the
amount of (i) Benefits Cash shall not be less than (ii) the Customer
Obligations, in each case as of such time.

(e) Officer’s Certificates.  Purchaser shall have received certificates, dated
as of the Closing Date, and (i) signed on behalf of each Seller by an authorized
officer of such Seller, stating that the conditions specified in Section 6.2(a)
and Section 6.2(b) have been satisfied (in each case only with respect to the
representations, warranties, covenants and agreements of such Seller) and (ii)
signed on behalf of the Company by an authorized officer of the Company, stating
that (A) the conditions specified in Section 6.2(a) and Section 6.2(b) have been
satisfied (in each case only with respect to the representations, warranties,
covenants

80

 

--------------------------------------------------------------------------------

 



and agreements of the Company), and (B) the conditions specified in
Section 6.2(c), and Section 6.2(d) have been satisfied.

(f) Unaudited Quarterly Financials.  If the Closing has not occurred on or prior
to August 14, 2017, two (2) Business Days shall have elapsed since the
Purchaser’s receipt of Second Quarter Financial Statements.

Section 6.3 Conditions to Sellers’ Obligation to Close.  The obligations of
Sellers to consummate the Sale shall be subject to the satisfaction or waiver on
or prior to the Closing Date of all of the following conditions:

 

(a) Representations and Warranties  (i)  The Fundamental Representations of
Purchaser shall be true and correct in all respects (except for de minimis
failures); (ii) the representations and warranties of Purchaser set forth in
Section 3.2(e) and Section 3.2(i) shall be true and correct in all material
respects (disregarding any “material” or “in all material respects”
qualifications); and (iii) the other representations and warranties of Purchaser
set forth in Article III (disregarding any “material” or “in all material
respects” qualifications) shall be true and correct, except, in the case of
clause (iii) where the failure of such representations or warranties to be so
true and correct would not, individually or in the aggregate, prevent Purchaser
from carrying out its obligations under this Agreement or the consummation by
Purchaser of the transactions contemplated by this Agreement in accordance with
the terms hereof; in each case, as of the Closing Date as if made on and as of
the Closing Date (except to the extent that any such representation or warranty,
by its terms, is expressly limited to a specific date, in which case, as of such
specific date).    

(b) Covenants and Agreements.  The covenants and agreements of Purchaser to be
performed on or before the Closing Date in accordance with this Agreement shall
have been performed in all material respects.

(c) Officer’s Certificate.  Sellers shall have received a certificate, dated as
of the Closing Date and signed on behalf of Purchaser by an authorized officer
of Purchaser, stating that the conditions specified in Section 6.3(a) and
Section 6.3(b) have been satisfied.

Section 6.4 Frustration of Closing Conditions.  Neither Sellers nor Purchaser
may rely, either as a basis for not consummating the Sale or terminating this
Agreement and abandoning the Sale, on the failure of any condition set forth in
Section 6.1,  Section 6.2 or Section 6.3, as the case may be, if such failure
was caused by such Party’s failure to comply with any provision of this
Agreement.

 

Article VII

TERMINATION

Section 7.1 Termination.  This Agreement may be terminated at any time prior to
the Closing:

 

(a) by mutual written consent of Sellers and Purchaser;



81

 

--------------------------------------------------------------------------------

 



(b) by the Sellers or Purchaser, if:

(i) the Closing shall not have occurred on or before October 16, 2017 (the
“Outside Date”); provided, that in the event the Marketing Period has commenced
but not yet been completed at the time of the Outside Date, the Outside Date
shall be extended until (3) three Business Days after the final date of the
Marketing Period; provided,  further, that the right to terminate this Agreement
under this Section 7.1(b)(i) shall not be available to any Party to this
Agreement if any action of such party or the failure of such Party to perform
any covenant or obligation under this Agreement has been the primary cause of or
resulted in the failure of the Sale to occur on or before such date;

(ii) any Legal Restraint permanently preventing or prohibiting consummation of
the Sale shall have become final and non-appealable; provided that the
terminating Party shall have complied in all material respects with its
obligations under Section 5.2;  

(iii) any Governmental Entity that must grant a consent, authorization or
approval required by Section 6.1(a) shall have denied such grant, and such
denial shall have become final and nonappealable; provided that the terminating
Party shall have complied in all material respects with its obligations under
Section 5.2;

(c) by the Sellers, if Purchaser shall have breached or failed to perform any of
its representations, warranties, covenants or other agreements contained in this
Agreement, and such breach or failure to perform (i) would give rise to the
failure of a condition set forth in Section 6.3(a) or Section 6.3(b); and (ii)
(A) cannot be cured prior to the Outside Date or (B) has not been cured prior to
the earlier of the Outside Date and the date that is thirty (30) days from the
date that Purchaser is notified of such breach or failure to perform; provided,
that the Sellers shall not have the right to terminate this Agreement pursuant
to this Section 7.1(c) if Sellers or the Company are then in breach of any
representation, warranty, covenant or other agreement hereunder such that
Purchaser has the right to terminate this Agreement under Section 7.1(d);

(d) by Purchaser, if Sellers or the Company shall have breached or failed to
perform any of their respective representations, warranties, covenants or other
agreements contained in this Agreement, and such breach or failure to perform
(i) would give rise to the failure of a condition set forth in Section 6.2(a) or
Section 6.2(b); and (ii) (x) cannot be cured prior to the Outside Date or (y)
has not been cured prior to the earlier of the Outside Date and the date that is
thirty (30) days from the date that Sellers or the Company (as applicable) are
notified of such breach or failure to perform; provided, that Purchaser shall
not have the right to terminate this Agreement pursuant to this Section 7.1(d)
if it is then in breach of any representation, warranty, covenant or other
agreement hereunder such that the Sellers have the right to terminate this
Agreement under Section 7.1(c); or

(e) by the Sellers if (i) all of the conditions set forth in Section 6.1 and
Section 6.2 have been satisfied or waived (other than those conditions that by
their nature are to be satisfied at the Closing, but which are capable of being
satisfied), (ii) the Sellers confirmed in writing that the Sellers stand ready,
willing and able to consummate the Closing, and (iii) Purchaser has failed to
consummate the Closing (including, subject to the Transferred

82

 

--------------------------------------------------------------------------------

 



Entities’ compliance with the covenant set forth in Section 5.13(e), by causing
the net proceeds of the Debt Financing to be disbursed to the Company as
provided in Section 2.1(a)) by the later of the date the Closing should have
occurred pursuant to Section 2.3 and five days after Purchaser’s receipt of such
notice.    

Section 7.2 Notice of Termination.  In the event of termination of this
Agreement by either or both of the Sellers and Purchaser pursuant to
Section 7.1, written notice of such termination shall be given by the
terminating Party to the other Party or Parties to this Agreement.

 

Section 7.3 Effect of Termination.  In the event of termination of this
Agreement pursuant to Section 7.1, this Agreement shall terminate and become
void and have no effect, and the transactions contemplated by this Agreement
shall be abandoned without further action by the Parties to this Agreement, and
there shall be no liability on the part of Purchaser, any Seller or any of their
respective Affiliates hereunder except that the last sentence of Section 5.2(g)
(Efforts to Consummate), the provisions of Section 5.7 (Public Announcements),
the last sentence of Section 5.13(d) (Financing), Section 5.13(f) (Financing),
this Section 7.3 (Effect of Termination), Section 7.4 (Reverse Termination Fee),
Section 10.2 (Governing Law; Submission to Jurisdiction; Waiver of Jury Trial),
Section 10.3 (Entire Agreement), Section 10.4 (Expenses), Section 10.5
(Notices), Section 10.6 (Successor and Assigns) and Section 10.7 (Third-Party
Beneficiaries) shall survive the termination of this Agreement.  Notwithstanding
the foregoing, nothing herein shall relieve any Party of any liability for
damages resulting from such Party’s Willful Breach of the covenants contained in
this Agreement. The Company and the Sellers acknowledge and agree that none of
the Debt Financing Sources (in their capacities as such) shall have any
liability  in contract, tort or otherwise or obligation to the Sellers, the
Transferred Entities and their Related Parties and representatives or any other
person (in each case other than Purchaser and its Affiliates) arising out of
their breach or failure to perform (whether willfully, intentionally,
unintentionally or otherwise) any of their obligations under the Debt Commitment
Letter or any related fee letter, provided that the foregoing shall not in any
way limit or modify the rights and obligations of Parent and its Affiliates to
assert claims against the Debt Financing Sources pursuant to the terms and
conditions of the Debt Commitment Letter or any related fee letter.

 

Section 7.4 Reverse Termination Fee.

 

(a) If this Agreement is terminated pursuant to Section 7.1(e) and/or
Section 7.1(c) (or pursuant to Section 7.1(b)(i) at a time when this Agreement
is terminable pursuant to Section 7.1(e) and/or Section 7.1(c))  (a “Specified
Termination”), then Purchaser shall, within two (2) Business Days of any such
Specified Termination, pay to each Seller, in cash by wire transfer of
immediately available funds to the account or accounts designated in writing by
such Seller, such Seller’s proportion (determined in accordance with the Seller
Proportions) of the Reverse Termination Fee. For the avoidance of doubt, in no
event will (i) the Reverse Termination Fee be payable or paid more than once, or
(ii) Sellers be entitled to receive both a grant of specific performance
pursuant to Section 10.9 that results in the Closing and payment of the Reverse
Termination Fee.



83

 

--------------------------------------------------------------------------------

 



(b) Each Party acknowledges that the agreements contained in this Section 7.4
are an integral part of the transactions contemplated by this Agreement and
that, without these agreements, the other Parties would not enter into this
Agreement.  The Parties acknowledge that the Reverse Termination Fee shall not
constitute a penalty but is liquidated damages, in a reasonable amount that will
compensate Sellers, other than for fraud or Willful Breach of this Agreement,
for the efforts and resources expended and opportunities foregone while
negotiating this Agreement and in reliance on this Agreement and on the
expectation of the consummation of the Sale, which amount would otherwise be
impossible to calculate with precision.

(c)  In the event of any litigation between the Parties arising from or relating
to the Reverse Termination Fee, the prevailing Party (as determined by a court
of competent jurisdiction in a final, non-appealable order) shall be entitled to
recover its reasonable documented out-of-pocket expenses (including outside
counsel legal fees and other costs) incurred therein, including any appeals
therefrom.

(d) Subject to Section 7.3 and except as provided in the last sentence of
Section 5.2(g), the last sentence of Section 5.13(d) and in Section 7.4(b),
 Section 7.4(c) and Section 10.4, if a Specified Termination occurs and the
Reverse Termination Fee is paid in full pursuant to Section 7.4(a), the Reverse
Termination Fee shall be the sole and exclusive remedy of the Sellers against
Purchaser, each Guarantor under each Guaranty, the Debt Financing Sources, the
parties to the Debt Commitment Letter or the Equity Commitment Letters and any
of their Related Parties as a result of such Specified Termination.  For the
avoidance of doubt, nothing in this Section 7.4(d) shall limit (i) any remedies
of Sellers prior to a Specified Termination, including specific performance
pursuant to Section 10.9, or (ii) any of Purchaser’s obligations under or
remedies available to the Company with respect to the Confidentiality Agreement,
whether in equity or at law, in contract, tort or otherwise.

Article VIII

SURVIVAL, INDEMNIFICATION AND LIMITED RELEASE

Section 8.1 Survival Periods.  Except for Fundamental Representations, all other
representations and warranties of Purchaser, the Sellers and the Company
contained in this Agreement and the right to commence any claim with respect
thereto under Section 8.2 and Section 8.3 shall survive the Closing until the
date that is one (1) year after the Closing Date.  The Fundamental
Representations contained in this Agreement and the right to commence any claim
with respect thereto under Section 8.2 and Section 8.3 shall survive the Closing
and remain in full force and effect until sixty (60) days following the
expiration of all applicable statutes of limitations.  The covenants and
agreements contained in this Agreement that by their nature are required to be
performed at or prior to the Closing and the right to commence any claim with
respect thereto under Section 8.2 and Section 8.3 shall survive the Closing
until the day that is one (1) year after the Closing Date, and the covenants and
agreements in this Agreement that by their nature are required to be performed
following the Closing Date shall survive, and thus a claim may be brought in
respect of a breach thereof, until one (1) year following the last date on which
each such post-Closing covenant was required to be performed.  Notwithstanding
the foregoing, (a) the indemnity for Excluded Taxes under Section 9.1, the
representations,

84

 

--------------------------------------------------------------------------------

 



warranties and covenants relating to Taxes and the obligations and the right to
commence any claim with respect thereto under Article IX shall survive the
Closing and remain in full force and effect until sixty (60) days following the
expiration of all applicable statutes of limitations (giving effect to any
waiver, mitigation or extension thereof), and (b) if notice in writing of a bona
fide claim with respect to the inaccuracy or breach of any such representation
or warranty or covenant or failure to comply with any such covenant providing
with reasonable specificity the basis for the claim shall have been given in
good faith to the Party against whom such indemnity may be sought prior to the
expiration date of the applicable survival period, such representation or
warranty or covenant in respect of which indemnity may be sought under this
Agreement, and the indemnity with respect thereto, shall survive the time at
which it would otherwise terminate pursuant to this Section 8.1 solely with
respect to the claims made in such written notice and claims reasonably related
to the underlying facts until finally resolved. 

 

Section 8.2 Indemnification by Sellers.  From and after the Closing Date, except
with respect to Taxes and Tax matters (indemnification claims in respect of
which may be brought solely under Article IX), and subject to the provisions of
this Article VIII (including the limitations set forth in Section 8.5), each
Seller, severally (in proportion to its Seller Proportion, except to the extent
subject to the proviso to this Section 8.2) but not jointly, shall indemnify and
hold harmless

 

(a) the Company and its Subsidiaries (collectively, the “Company Indemnified
Parties”) from and against any and all Losses actually incurred by the Company
Indemnified Parties to the extent resulting from:

(i) any breach of a Fundamental Representation by the Company; 

(ii) any breach of any other representation or warranty by the Company contained
in Article IV; 

(iii) any breach of any covenant or agreement contained in this Agreement to be
performed by the Company prior to Closing; or

(iv) the matters set forth in Section 8.2(a)(iv) of the Purchaser Disclosure
Schedule.

(b) the Purchaser and its Affiliates (other than the Company Indemnified
Parties) (collectively, the “Purchaser Indemnified Parties” and together with
the Company Indemnified Parties, the “Seller Indemnitees”) from and against any
and all Losses actually incurred by the Purchaser Indemnified Parties to the
extent resulting from:

(i) any breach of a Fundamental Representation by such Seller;

(ii) any breach of any other representation or warranty by such Seller contained
in Section 3.1;  

(iii) any breach of any covenant or agreement contained in this Agreement to be
performed by such Seller; or



85

 

--------------------------------------------------------------------------------

 



(iv) Seller Transaction Expenses to the extent they were incurred prior to the
Closing and were not considered in calculating the Equity Value or the
Distribution Amount.

provided that, notwithstanding anything in this Agreement to the contrary, any
indemnifiable Losses incurred by the Company Indemnified Parties or the
Purchaser Indemnified Parties to the extent resulting from the breach of any
representation or warranty made by a Seller or from the breach of a covenant or
agreement made by a Seller shall be indemnified solely by the breaching Seller
in accordance with this Article VIII, and not by any other Seller;
provided further, notwithstanding anything in this Agreement to the contrary,
the foregoing indemnification with respect to the Purchaser Indemnified Parties
is intended to indemnify the Purchaser Indemnified Parties only for Losses
suffered or incurred by them directly and is not intended to indemnify the
Purchaser Indemnified Parties with respect to Losses suffered by a Company
Indemnified Party or that they may suffer or incur solely by virtue of their
direct or indirect equity ownership in a Company Indemnified Party.

Section 8.3 Indemnification by Purchaser.  From and after the Closing Date,
except with respect to Taxes and Tax matters (indemnification claims in respect
of which may be brought solely under Article IX), and subject to the provisions
of this Article VIII (including the limitations set forth in Section 8.5),
Purchaser shall indemnify and hold harmless Sellers and their Affiliates
(collectively, the “Seller Indemnified Parties” and together with the Seller
Indemnitees the “Indemnified Parties”) from and against any and all Losses
actually incurred by the Seller Indemnified Parties to the extent resulting
from:

 

(a) any breach of a Fundamental Representation by Purchaser; 

(b) any breach of any other representation or warranty by Purchaser contained in
Section 3.2; or

(c) any breach of any covenant or agreement contained in this Agreement to be
performed by Purchaser or, after the Closing, the Company.

Section 8.4 Claims Procedures. 

 

(a) Third Party Claims (other than Specified Matters)

(i) Upon becoming aware of a claim or a possible claim by a third party against
an Indemnified Party, other than with respect to a Specified Matter, in respect
of which such Indemnified Party may seek indemnity with respect thereto under
this Article VIII (a “Third Party Claim”  ), such Indemnified Party shall
promptly provide the Indemnifying Party with written notice of such claim or
possible claim, describing in reasonable detail the facts and circumstances on
which such claim is based, the provisions of this Agreement pursuant to which
indemnification is being sought (including the representations, warranties,
covenants or agreements alleged to have been breached) and an estimate of the
Indemnified Party’s Losses for which indemnification is being sought (if
ascertainable). The failure to provide such notice shall not result in a waiver
of any right to indemnification hereunder except to the extent that the
Indemnifying Party is prejudiced by such failure.  The Indemnified Party shall
permit the Indemnifying Party, at the Indemnifying Party’s option, to assume the
complete defense of any

86

 

--------------------------------------------------------------------------------

 



Third Party Claim within thirty (30) calendar days of receipt of notice of such
Third Party Claim by the Indemnifying Party, with full authority to conduct such
defense, through counsel reasonably acceptable to the Indemnified Party.  The
Indemnifying Party shall not be entitled to assume the defense of any Third
Party Claim without the consent of the Indemnified Party if such Third Party
Claim (x) seeks an injunction or other equitable or non-monetary relief against
the Indemnified Party (other than non-monetary relief that is incidental to
monetary damages as the primary relief sought) and not also against the
Indemnifying Party, (y) is related to or otherwise arises in connection with any
criminal matter, or (z) based on the facts then known, is reasonably expected to
result in Losses in excess of two hundred percent (200%) of the maximum amount
for which the Indemnifying Party could then be liable pursuant to this Article
VIII, in which case the Indemnified Party shall allow the Indemnifying Party a
reasonable opportunity to participate in such defense with its own counsel and
at its own expense.  Notwithstanding an election by the Indemnifying Party to
assume the defense of any Third Party Claim, the Indemnified Party shall have
the right to employ one separate co-counsel and to participate in the defense in
such action or proceeding, and the Indemnifying Party shall bear the reasonable
fees, costs and expenses of such separate counsel, if, based on advice from
counsel, there exists any actual or potential conflict of interest between the
Indemnified Party and the Indemnifying Party in connection with the defense of
the Third Party Claim.

(ii) The Indemnified Party shall reasonably cooperate with the Indemnifying
Party in connection with the matters contemplated by Section 8.4(a)(i),
including by furnishing books and records, personnel and witnesses, as
appropriate for any defense of such claim, and if the Indemnifying Party assumes
the defense of such Third Party Claim, the Indemnifying Party shall be
authorized to consent to any settlement of, or entry of any judgment arising
from, any such Third Party Claim, in its sole discretion and without the consent
of any Indemnified Party; provided, that such settlement or judgment (i) does
not involve any injunctive relief (other than non-monetary relief that is
incidental to monetary damages as the primary relief sought) or finding or
admission of any violation of Law or any admission of wrongdoing by any
Indemnified Party, (ii) fully and finally releases the Indemnified Party
completely in connection with such Third Party Claim, and (iii) the Indemnifying
Party shall pay or cause to be paid all amounts in such settlement or judgment
subject to the limitations of this Article VIII.    

(iii) If the Indemnifying Party does not assume the defense within thirty (30)
days after being notified thereof in accordance with Section 8.4(a)(i) (whether
by election, or because it is not entitled to do so), or withdraws from the
defense of a Third Party Claim, then the Indemnified Party shall, subject to
following sentence of this Section 8.4(a)(iii), have the right to defend,
contest, settle and compromise the claim but shall not thereby waive any right
to indemnity therefor pursuant to this Agreement, and shall cooperate in good
faith and keep the Indemnifying Party reasonably informed of material
developments with respect to such Third Party Claim (and allow the Indemnifying
Party to participate in such Third Party Claim). The Indemnified Party shall in
no event settle (or consent to the settlement of) any Third Party Claim without
the prior written consent of the Indemnifying Party, provided that the
Indemnified Party may settle any Third Party Claim without such consent if it
first irrevocably waives in writing any right to indemnity under this Agreement
with respect to all Losses related to such Third Party Claim.  Any
non-compliance by the Indemnified Party with the terms and conditions of this
Section 8.4 shall be deemed a waiver of such Indemnified Party’s right to
indemnification hereunder solely to the extent the Indemnifying Party is
actually prejudiced.    



87

 

--------------------------------------------------------------------------------

 



(b) Specified Matters. 

(i) Upon becoming aware of any development with respect to a Specified Matter,
the Company, as Indemnified Party, shall promptly provide the Sellers with
written notice of such development, describing in reasonable detail any updates
or changes to the Company’s estimate of Losses for which indemnification is
being sought (if ascertainable). The failure to provide such notice shall not
result in a waiver of any right to indemnification hereunder except to the
extent that the Indemnifying Party is prejudiced by such failure.  Upon request
by an Indemnifying Party, the Company shall promptly provide copies to the
Indemnifying Parties of all materials and documents sent or received by any of
the Transferred Entities or Purchaser or their representatives to or from, and
the Company shall promptly advise and inform the Indemnifying Parties of other
communications to or from, any Governmental Entity concerning any Specified
Matter.  The Company shall, after reasonably consulting with the Indemnifying
Party and considering the Indemnifying Party’s views in good faith, (A) retain
control of the defense of any claim related to Specified Matters, including any
commercially reasonable internal investigation, through counsel reasonably
acceptable to the Sellers; provided that unless an actual conflict of interest
arises, Akin Gump Strauss Hauer & Feld LLP and Ropes & Gray LLP shall be deemed
acceptable to the Sellers, (B) retain control of any remedial actions related to
a Specified Matter contemplated by Item 4(b) of Section 8.2(a)(iv) of the
Purchaser Disclosure Schedule, and (C) if required by a Governmental Entity,
retain control of remedial actions related to a Specified Matter contemplated by
Item 4(c) of Section 8.2(a)(iv) of the Purchaser Disclosure Schedule.  With
respect to clause (A) of the immediately preceding sentence, the Company shall
allow, and shall cause the other Transferred Entities to allow, the Indemnifying
Parties a reasonable opportunity to participate in such defense with their own
counsel and at their own expense.

(ii) The Company shall be authorized, after reasonably consulting with the
Indemnifying Parties and considering the Indemnifying Parties’ views in good
faith, to consent to any settlement of, or entry of any judgment arising from,
any claim in respect of Specified Matter, in its reasonable discretion and
without the consent of any Indemnifying Party; provided, that such settlement or
judgment (A) involves only injunctive relief against any of the Transferred
Entities or (B) does not result in Losses indemnifiable hereunder in excess of
$2 million; provided,  further, that such settlement or judgment (i) does not
involve any injunctive relief against any of the Sellers or any of their
respective Affiliates or finding or admission of any violation of Law or any
admission of wrongdoing by any Seller or any Affiliate of any Seller or by any
of the Transferred Entities, and (ii) fully and finally releases the Transferred
Entities and the Indemnified Parties completely in connection with such
Specified Matter.  Except as expressly set forth in the foregoing sentence,
neither the Company nor any other Transferred Entity may consent to any
settlement of, or entry of any judgment arising from, any claim in respect of a
Specified Matter without the prior written consent of the Indemnifying Parties,
which consent may be withheld or delayed in the sole discretion of the
Indemnifying Parties; provided that, with the consent of Purchaser (which may be
given or withheld in Purchaser’s sole and absolute discretion), the Company or
any other Transferred Entity may settle any Specified Matter without consent
from the Indemnifying Parties if (x) the Transferred Entities and Purchaser
first irrevocably waives in writing any right to indemnity under this Agreement
with respect to all Losses related to such Specified Matter and (y) such
settlement (I) does not involve any injunctive relief against any of the Sellers
or any of their respective Affiliates or finding or

88

 

--------------------------------------------------------------------------------

 



admission of any violation of Law or any admission of wrongdoing by any Seller
or any Affiliate of any Seller, and (II) fully and finally releases the
Transferred Entities and the Indemnified Parties completely in connection with
such Specified Matter. 

(c) Non-Third Party Claims. The Indemnified Party will notify the Indemnifying
Party in writing promptly (and in any event on or before the applicable survival
date for such indemnity claim pursuant to Section 8.1) after becoming aware of
any matter for which the Indemnified Party may be entitled to indemnification
hereunder other than a Third Party Claim or with respect to a Specified Matter,
which notice shall set forth in reasonable detail the facts and circumstances on
which such claim is based, the provisions of this Agreement pursuant to which
indemnification is being sought (including the representations, warranties,
covenants or agreements alleged to have been breached) and an estimate of the
Indemnified Party’s Losses for which indemnification is being sought (if
ascertainable); provided that any failure to so notify the Indemnifying Party
shall not relieve the Indemnifying Party from any indemnification obligations
that it may have to the Indemnified Party hereunder other than to the extent the
Indemnifying Party is actually prejudiced thereby.  During the 30-day period
immediately following the delivery of any notice pursuant to the immediately
preceding sentence of this Section 8.4(b), the Indemnifying Party and the
Indemnified Party shall, in good faith, attempt to resolve any dispute related
to such claim for indemnity by the Indemnified Party.    

Section 8.5 Limitations on Indemnification.  Notwithstanding anything to the
contrary in this Agreement:

 

(a) Any claim under Section 8.2 or Section 8.3 or Article IX required to be made
on or prior to the expiration of the applicable survival period set forth in
Section 8.1 and not made on or prior to such expiration in accordance with
Section 8.1 shall be irrevocably and unconditionally released and waived by the
party seeking indemnification with respect thereto.  It is the express intent of
the Parties that, if the applicable period for an item as contemplated by
Section 8.1 and this Section 8.5 is shorter than the statute of limitations that
would otherwise have been applicable to such item, then, by contract, the
applicable statute of limitations with respect to such item shall be reduced to
the shortened survival period contemplated hereby.  The Parties further
acknowledge that the time periods set forth in Section 8.1 for the assertion of
claims under this Agreement are the result of arm’s-length negotiation among the
Parties and that they intend for the time periods to be enforced as agreed by
the Parties.

(b) (i) The Seller Indemnitees shall not be entitled to recover from any Seller
for any claim pursuant to Section 8.2(a),  Section 8.2(b) or Article IX unless
such claim individually or a series of related claims involves Losses in excess
of $25,000 (the “De Minimis Threshold”), it being understood that if such Losses
do not exceed the De Minimis Threshold, such Losses shall not be applied to or
considered for purposes of calculating the aggregate amount of Seller
Indemnitee’s indemnifiable Losses under Section 8.2(a),  Section 8.2(b) or
Article IX; (ii) the Seller Indemnitees shall not be entitled to recover from
any Seller for any claims pursuant to Section 8.2(a)(ii) or Section 8.2(b)(ii)
until the aggregate amount of the Seller Indemnitees indemnifiable Losses under
Section 8.2(a)(ii) and Section 8.2(b)(ii) exceeds $4,500,000 (the “Deductible”),
it being understood that if such

89

 

--------------------------------------------------------------------------------

 



Losses exceed the Deductible, the Seller Indemnitees shall only be entitled to
indemnification for Losses under Section 8.2(a)(ii) or Section 8.2(b)(ii) in
excess of the amount of the Deductible; (iii) the maximum amount of
indemnifiable Losses for which a Seller may be liable pursuant to
Section 8.2(a)(ii) and Section 8.2(b)(ii) shall be an amount equal to such
Seller’s proportion (determined in accordance with the Seller Proportions) of
$34,000,000; and (iv) the maximum amount of indemnifiable Losses for which a
Seller may be liable pursuant to Section 8.2 and Article IX shall be an amount
equal to such Seller’s proportion (determined in accordance with the Seller
Proportions) of the Total Seller Payment.    

(c) Sellers shall not be required to indemnify or hold harmless any Seller
Indemnitees against any Losses or Taxes to the extent the related liabilities
were reflected in, reserved for or taken into account in the determination of
Working Capital as of immediately prior to the Closing and reduced the Aggregate
Common Equity Price accordingly, or Closing Date Indebtedness.    

(d) The amount of any Losses or Taxes for which indemnification is provided
under this Article VIII or Article IX shall be net of any amounts recovered by
the Indemnified Party under insurance policies, indemnity or contribution
agreements, Contracts or otherwise with respect to such Losses (in each case,
with a third party), as applicable (it being agreed that if any such amounts are
recovered by the Indemnified Party in respect of any such Losses subsequent to
the Indemnifying Party’s making of an indemnification payment in satisfaction of
its applicable indemnification obligation, such amounts shall be promptly
remitted to the Indemnifying Party to the extent of the indemnification payment
made), and the Indemnified Parties shall use, and cause their Affiliates to use,
commercially reasonable efforts to seek recovery under all provisions covering
such Losses to the same extent as it would if such Losses were not subject to
indemnification hereunder.  Any amount of Losses or Taxes for which
reimbursement or indemnification is provided under this Agreement shall be
determined net of any Tax Benefit actually realized by the Indemnified Party
arising from the incurrence or payment of any such Loss or Tax. Claims for Taxes
shall be made solely pursuant to Article IX, and no claims therefor shall be
made under this Article VIII, in each case subject to the provisions of this
Section 8.5.  In the event of any conflict between this Article VIII and
Article IX, the provisions of Article IX shall govern, in each case subject to
the provisions of this Section 8.5. 

(e) Except to the extent of Losses payable by an Indemnified Party to a third
party in respect thereof, no Indemnifying Party shall, in any event, be liable
hereunder to any Indemnified Party for any consequential, incidental, indirect,
special or punitive damages, loss of revenue, income or profits, diminution of
value or loss of business reputation or opportunity. 

(f) For purposes of determining the amount of Losses subject to indemnification
pursuant to this Article VIII for a breach of representation or warranty (but
not, for the avoidance of doubt, for determining whether a breach exists), any
limitations or qualifications as to materiality (including the word “material”),
Material Adverse Effect or other similar limitation or qualification contained
in or otherwise applicable to such representation or warranty shall be
disregarded (other than in Section 4.4(a),  Section 4.5(b) or in the definitions
of Material Adverse Effect, Material Contract and Material IP). 

(g) No Indemnified Party shall be entitled to any indemnification hereunder to
the extent that such indemnification would constitute a duplicative payment for
the same Loss.

(h) Except as set forth in Section 8.5(h) of the Company Disclosure Schedule,
(i) each of the Parties and the Indemnified Parties shall use its commercially
reasonable efforts to mitigate its respective Losses upon and after becoming
aware of any event or condition that would reasonably be expected to give rise
to any Losses that are indemnifiable hereunder, and (ii) no Indemnifying Party
shall be liable for any Losses to the extent they arise out of or result from
the Indemnified Party’s failure to use commercially reasonable efforts to
mitigate such Losses.    

Section 8.6 Exclusive Remedies.  Except (a) with respect to (i) the matters
covered by Section 2.4, (ii) any matter relating to Taxes (which shall be
governed exclusively by Article IX), and (iii) Losses arising out of fraud
committed by a Party with respect to its representations and warranties in this
Agreement or Willful Breach by a Party of its covenants and agreements contained
in this Agreement, and (b) for the Parties’ right to seek and obtain specific
performance, an injunction or any other equitable relief pursuant to
Section 10.9, the Parties acknowledge and agree that, following the Closing, the
indemnification provisions of Section 8.2 and Section 8.3 shall be the sole and
exclusive remedies of the Parties and the Indemnified Parties for any
liabilities or Losses (including any liabilities or Losses from claims for
breach of contract, warranty, tortious conduct (including negligence) or
otherwise and whether predicated on common law, statute, strict liability, or
otherwise) that any Party, any Indemnified Party (or any of their respective
Affiliates) may at any time suffer or incur, or become subject to, as a result
of, or in connection with the Sale or the other transactions contemplated
hereby, including any breach of any representation or warranty in this Agreement
by any Party, or any failure by any Party to perform or comply with any covenant
or agreement that, by its terms, was to have been performed, or complied with,
under this Agreement.  Without limiting the generality of the foregoing, each of
Purchaser and the Company hereby irrevocably waives any right of rescission it
may otherwise have or to which it may become entitled.  For the avoidance of
doubt, this Section 8.6 is not intended to limit the rights and remedies of the
parties to the Operating Agreement, the Voting Agreement and the Registration
Rights Agreement for matters arising following the Closing.

 



90

 

--------------------------------------------------------------------------------

 



Section 8.7 Manner of Payment.

 

(a) To the extent that the any Seller Indemnitee  is entitled to any
indemnification payments pursuant to Section 8.2, within ten (10) Business Days
after the final determination thereof, Sellers shall promptly pay to such Seller
Indemnitee  such amount by wire transfer of immediately available funds to the
account or accounts designated by such Seller Indemnitee.

(b) To the extent that Sellers are entitled to any indemnification payments
pursuant to Section 8.3, within ten (10) Business Days after the final
determination thereof, Purchaser shall promptly pay to Sellers such amount by
wire transfer of immediately available funds to the account or accounts
designated by Sellers.

Section 8.8 Limited Releases. 

 

(a) Except for the rights and obligations of the parties specifically set forth
herein and in the Confidentiality Agreement, effective upon the Closing, and
intending to be legally bound, each Seller, on its own behalf and on behalf of
its Affiliates, representatives, agents, heirs, executors, administrators,
successors and assigns (each individually, a “Seller Releasor Party”  and
collectively, the “Seller Releasor Parties” ), as applicable and to the extent
legally possible, hereby releases, waives and discharges the Transferred
Entities, their Affiliates (including Purchaser and its Affiliates from and
after the Closing Date) and each of their respective officers, directors,
employees, equityholders, members, managers, holders, agents, successors and
assigns, as applicable (collectively, the “Purchaser Released Parties,”  and
each individually a “Purchaser Released Party” ), from and against any and all
liabilities or Losses whatsoever, at Law or in equity, whether now known or for
any reason unknown, fixed or contingent, liquidated or unliquidated, mature or
unmatured, arising or existing on, or at any time prior to, the Closing,
including any liability, Losses or cause of action based on or relating to any
of the Transferred Entities, any act or omission occurring prior to the Closing
or the operation of the businesses of the Transferred Entities prior to the
Closing.  To the extent permitted by applicable Law, each Seller, on behalf of
itself and each of its Seller Releasor Parties, agrees and promises that it will
not file any claim asserting any such liabilities or Losses and, that if such a
claim is brought on such Seller Releasor Party’s behalf or for such Seller
Releasor Party’s benefit in or by any Governmental Entity, such Seller, on
behalf of itself and each of its Seller Releasor Parties, hereby waives and
agrees not to take any award or money or other damages as a result of such
claim.  Each Seller, on its own behalf and on behalf of each of its Seller
Releasor Parties, acknowledges and agrees that the Seller Released Parties shall
be third-party beneficiaries of this Section 8.8(a).

(b) Except for the rights and obligations of the parties specifically set forth
herein and in the Confidentiality Agreement, effective upon the Closing, and
intending to be legally bound, the Company, on its own behalf and on behalf of
its Subsidiaries, Affiliates, representatives, agents, heirs, executors,
administrators, successors and assigns (each individually, a “Company Releasor
Party” and collectively, the “Company Releasor Parties”), as applicable and to
the extent legally possible, hereby releases, waives and discharges each of the
Seller Releaser Parties (which for purposes of this Section 8.8(b) shall also
include directors and/or officers of any of the Transferred Entities who are
also directors, officers

91

 

--------------------------------------------------------------------------------

 



and/or employees of any of the Sellers or any of their respective Affiliates)
from and against any and all liabilities or Losses whatsoever, at Law or in
equity, whether now known or for any reason unknown, fixed or contingent,
liquidated or unliquidated, mature or unmatured, arising or existing on, or at
any time prior to, the Closing, including any liability, Losses or cause of
action based on or relating to (i) any of the Seller Releaser Parties, the
Transferred Entities, any act or omission occurring prior to the Closing or the
operation of the businesses of the Transferred Entities prior to the Closing, or
(ii) any breach of fiduciary or similar duties of such Seller Releasor Party, in
such Seller Releasor Party’s capacity as shareholder, manager, equity owner,
director or officer of any of the Transferred Entities.  To the extent permitted
by applicable Law, the Company, on behalf of itself and each of the Company
Releasor Parties, agrees and promises that it will not file any claim asserting
any such liabilities or Losses and, that if such a claim is brought on the
Company Releasor Party’s behalf or for the Company Party’s benefit in or by any
Governmental Entity, the Company, on behalf of itself and each of the Company
Releasor Parties, hereby waives and agrees not to take any award or money or
other damages as a result of such claim.   

Article IX

TAX MATTERS

Section 9.1 Tax Indemnification.

 

(a) Subject to Section 8.5, from and after the Closing Date, each Seller,
severally (in proportion to its Seller Proportion, except to the extent subject
to the second sentence of this Section 9.1(a)) but not jointly, shall pay or
cause to be paid and shall indemnify and hold harmless the Purchaser Indemnified
Parties from and against (i) any Excluded Taxes and (ii) any costs and expenses,
including reasonable legal fees and expenses attributable to any Excluded Taxes;
provided that no Seller shall be required to pay or cause to be paid or
indemnify or hold harmless Purchaser or any of its Affiliates from and against
any Taxes for which Purchaser is responsible pursuant to Section 9.1(b).    For
purposes of this Section 9.1(a), Excluded Taxes described in clauses (a), (b),
(c), (d), (e)(ii), (f)(ii) and (h) of the definition thereof shall be borne by
each Seller in proportion to its Seller Proportion; Excluded Taxes described in
clause (e)(i) of the definition thereof shall be borne by the breaching Seller;
and Excluded Taxes described in clauses (f)(i) and (g) of the definition thereof
shall be borne the Seller whose action or failure to act caused the imposition
of the relevant Tax.

(b) Subject to Section 8.5, Purchaser shall pay or cause to be paid and shall
indemnify and hold harmless Sellers from and against (i) any Taxes arising from
or in connection with any action or transaction taken by Purchaser on the
Closing Date after the Closing that is outside the ordinary course of business,
(ii) any Taxes resulting from any breach of any covenant or agreement of
Purchaser contained in this Agreement, (iii) any Taxes for which Purchaser is
responsible pursuant to Section 9.6, and (iv) any costs or expenses including
reasonable legal fees and expenses attributable to any item described in
Sections 9.1(b)(i),  (ii) and (iii).



92

 

--------------------------------------------------------------------------------

 



Section 9.2 Filing of Tax Returns.  From and after the Closing:

 

(a) Sellers shall prepare and timely file, or shall cause to be prepared and
timely filed (taking into account extensions), (i) any combined, consolidated or
unitary Tax Return that includes any Seller or any of its Affiliates, on the one
hand, and any of the Transferred Entities, on the other hand (a “Combined Tax
Return”), and (ii) any Tax Return (other than any Combined Tax Return) that is
required to be filed by or with respect to any of the Transferred Entities for
any taxable period that ends on or before the Closing Date  (any Tax Return
described in this sentence a “Pre-Closing Tax Return”).  Purchaser shall not
amend or revoke any Pre-Closing Tax Return (or any notification or election
relating thereto) without the prior written consent of the Sellers.  Purchaser
shall promptly provide (or cause to be provided) to the Sellers any information
reasonably requested by a Seller to facilitate the preparation and filing of any
Pre-Closing Tax Returns, and Purchaser shall use commercially reasonable efforts
to prepare (or cause to be prepared) such information in a manner and on a
timeline reasonably requested by a Seller, which information and timeline shall
be consistent with the past practice of the relevant Transferred Entity.  In the
case of any  Pre-Closing Tax Return that reflects any Tax for which Purchaser
may be liable pursuant to Section 9.1(b),  such Pre-Closing Tax Return shall be
prepared on a basis consistent with past practice, unless the Sellers reasonably
determine that such practice is not more likely than not to be sustained upon
examination, and shall be true, correct and complete in all material respects,
and the Sellers shall deliver to the Purchaser, for its review, comment, and
approval, a copy of any such Tax Return no later than the later of (i) as soon
as reasonably practicable and (ii) thirty (30) days prior to the due date
thereof, including extensions, and the Sellers shall revise such Tax Return to
reflect any reasonable comments received from Purchaser.  For the taxable year
of the Company that ends on the Closing Date, Sellers shall compute the
distributive shares of each Person treated as a partner in the Company for U.S.
federal income tax purposes through an interim closing of the Company’s books.

(b) Purchaser shall timely prepare and file, or shall cause to be timely
prepared and filed, any Tax Return of the Transferred Entities for any Straddle
Period.  Purchaser shall deliver to the Sellers, for their review, comment and
approval, a copy of any such Tax Return at least thirty (30) days prior to the
due date thereof, including extensions, and Purchaser shall revise such Tax
Return to reflect any reasonable comments received from the Sellers.  Such Tax
Returns shall be prepared by treating items on such Tax Returns in a manner
consistent with the past practices of the Transferred Entities with respect to
such items, unless Purchaser reasonably determines that such practice is not
more likely than not to be sustained upon examination.  Purchaser shall not
amend or revoke any such Tax Return (or any elections relating thereto) without
the Sellers’ prior written consent, which shall not be unreasonably withheld.

(c)Purchaser shall timely prepare and file or shall cause to be timely prepared
and filed all Tax Returns of the Transferred Entities for any taxable period
that begins after the Closing Date.

(d)Notwithstanding anything to the contrary in this Agreement, no Seller shall
be required to provide any Person with any Tax Return or copy of any Tax Return
of (i) any Seller or any of its Affiliates (other than the Transferred Entities)
or (ii) a consolidated,

93

 

--------------------------------------------------------------------------------

 



combined or unitary group that includes any Seller or any of its Affiliates
(other than a group that exclusively contains the Transferred Entities).

Section 9.3 Tax Benefits, Refunds, Credits and Carrybacks. 

 

(a) Each Seller shall be entitled to any refunds or credits of or against any
Taxes for which such Seller is responsible under Section 9.1, net of all
out-of-pocket expenses, including Taxes, incurred in connection with such refund
or credit and without interest.  Purchaser shall be entitled to any refunds or
credits of the Transferred Entities of or against any Taxes other than refunds
or credits to which a Seller is entitled pursuant to the foregoing
sentence.  Any refunds or credits of Taxes of the Transferred Entities for any
Straddle Period shall be equitably apportioned between the Sellers and Purchaser
in accordance with the principles set forth in the definition of Excluded Taxes
and the first sentence of this Section 9.3(a).  The Transferred Entities shall
pay, or cause its Affiliates to pay, to the Party entitled to a refund or credit
of Taxes under this Section 9.3(a), the amount of such refund or credit (net of
out-of-pocket expenses including any Taxes to the party receiving such refund or
credit in respect of the receipt or accrual of such refund or credit) in readily
available funds within fifteen (15) days of the actual receipt of the refund or
credit or the application of such refund or credit against amounts otherwise
payable.

(b) With the written permission of Sellers, which permission shall not be
unreasonably withheld, the Transferred Entities shall be allowed to carry back,
where permitted by applicable Law, any item of loss, deduction or credit which
arises in any taxable period ending after the Closing Date into any taxable
period beginning before the Closing Date. 

Section 9.4 Assistance and Cooperation.

 

(a)From and after the Closing Date, Purchaser and the Sellers shall, and shall
cause their respective Affiliates to, provide the other party with such
cooperation, documentation and information as either of them reasonably may
request in connection with (a) preparing and filing any Tax Return or claim for
refund; (b) determining a liability for Taxes, an indemnity or payment
obligation under this Article IX or a right to a refund of Taxes; (c) conducting
any Tax Proceeding (which shall include granting any powers of attorney
reasonably requested by the party entitled to control a Tax Proceeding pursuant
to Section 9.5); or (d) determining an allocation of Taxes between a Pre-Closing
Period and a Post-Closing Period.  Such cooperation and information shall
include providing copies of all relevant portions of relevant Tax Returns,
together with all relevant accompanying schedules and work papers (or portions
thereof), relevant documents relating to rulings or other determinations by
Taxing Authorities and relevant records concerning the ownership and Tax basis
of property and other information, which Purchaser or the Sellers may
possess.  Each of Purchaser and each of the Sellers shall make its employees
reasonably available on a mutually convenient basis at its cost to provide an
explanation of any documents or information so provided.

(b)Each Party shall retain all Tax Returns, schedules and work papers, and all
material records and other documents relating to Tax matters, of the relevant
entities for their respective Tax periods ending on or prior to the Closing Date
until the later of (x) the

94

 

--------------------------------------------------------------------------------

 



expiration of the statute of limitations for the Tax periods to which the Tax
Returns and other documents relate, or (y) ten (10) years following the due date
(without extension) for such Tax Returns.  Thereafter, the Party holding such
Tax Returns or other documents may dispose of them after offering the other
Parties reasonable notice and opportunity to take possession of such Tax Returns
and other documents.

Section 9.5 Contests.

 

(a) If any Taxing Authority asserts a Tax Claim, then the Party hereto first
receiving notice of such Tax Claim promptly shall provide written notice thereof
to the other Party or Parties hereto; provided,  however, that the failure of
such Party to give such prompt notice shall not relieve the other Party of any
of its obligations under this Article IX, except to the extent that the other
Party is actually prejudiced thereby.  Such notice shall specify in reasonable
detail the basis for such Tax Claim and shall include a copy of the relevant
portion of any correspondence received from the Taxing Authority.

(b) The Sellers shall have the right to control any audit, examination, contest,
litigation or other proceeding by or against any Taxing Authority (a “Tax
Proceeding”) in respect of any Transferred Entity for any taxable period that
ends on or before the Closing Date;  provided,  however,  (i) the Sellers shall
defend such Tax Proceeding diligently and in good faith as if it were the only
party in interest in connection with such Tax Proceeding and (ii) the Purchaser
shall be entitled to participate in such Tax Proceeding at its own expense and
attend any meetings or conferences with the relevant Taxing Authority.

(c) In the case of a Tax Proceeding for a Straddle Period of any Transferred
Entity, the Controlling Party shall have the right to control such Tax
Proceeding; provided,  however, that (i) the Controlling Party shall provide the
Non-controlling Party with a timely and reasonably detailed account of each
stage of such Tax Proceeding, (ii) the Controlling Party shall consult with the
Non-controlling Party before taking any significant action in connection with
such Tax Proceeding, (iii) the Controlling Party shall consult with the
Non-controlling Party and offer the Non-controlling Party an opportunity to
comment before submitting any written materials prepared or furnished in
connection with such Tax Proceeding, (iv) the Controlling Party shall defend
such Tax Proceeding diligently and in good faith as if it were the only party in
interest in connection with such Tax Proceeding, (v) the Non-controlling Party
shall be entitled to participate in such Tax Proceeding at its own expense and
attend any meetings or conferences with the relevant Taxing Authority and (vi)
the Controlling Party shall not settle, compromise or abandon any such Tax
Proceeding without obtaining the prior written consent, which consent shall not
be unreasonably withheld, conditioned or delayed, of the Non-controlling Party
if such settlement, compromise or abandonment could have an adverse impact on
the Non-controlling Party or any of its Affiliates.  “Controlling Party” means
the Sellers, if the Sellers are reasonably expected to bear the greater Tax
liability in connection with the relevant Straddle Period Tax Proceeding, and
otherwise Purchaser and “Non-controlling Party” means whichever of the Sellers
(as a group) or Purchaser is not the Controlling Party with respect to such
Straddle Period Tax Proceeding.

(d) Notwithstanding anything to the contrary in this Agreement, each Seller
shall have the exclusive right to control in all respects, and neither Purchaser
nor any of its

95

 

--------------------------------------------------------------------------------

 



Affiliates shall be entitled to participate in, any Tax Proceeding with respect
to (i) any Tax Return of such Seller or any of its Affiliates (other than a
Transferred Entity); and (ii) any Tax Return of a consolidated, combined or
unitary group that includes such Seller or any of its Affiliates (other than a
Transferred Entity) (including any Combined Tax Return).  If any Tax Proceeding
described in the immediately preceding sentence involves more than one Seller or
the Affiliate (other than the Transferred Entities) of more than one Seller,
such Sellers shall cooperate in good faith in the conduct of such Tax
Proceeding.

(e) Purchaser shall have the right to control any Tax Proceeding involving any
Transferred Entity (other than any Tax Proceeding described in Section 9.5(b),
 (c) or (d)).

Section 9.6 Transfer Taxes.  Purchaser on one hand and Sellers (in accordance
with their Seller Proportions) on the other hand, shall be equally responsible
for and shall pay all transfer, sales, use and other similar non-income Taxes
(“Transfer Taxes”) incurred in connection with the consummation of the
transaction contemplated by this Agreement.  Sellers and Purchaser shall, and
shall cause their respective Affiliates to, cooperate to timely prepare and file
any Tax Returns or other filings relating to such Transfer Taxes, including any
claim for exemption or exclusion from the application or imposition of any
Transfer Taxes.

 

Section 9.7 Treatment of Indemnity Payments.  

 

(a) Except as provided in Section 9.7(b) or as otherwise required pursuant to a
“determination” (within the meaning of Section 1313(a) of the Code or any
similar provision of state, local or non-U.S. law), all indemnification payments
made pursuant to this Agreement shall be treated by the Parties as an adjustment
to the Aggregate Common Equity Price for Tax purposes.

(b) Notwithstanding anything to the contrary in this Agreement, to the extent
that an indemnity payment pursuant to Section 8.2(a) is treated for U.S. federal
income tax purposes as made to an entity that is classified as a partnership,
(i) such indemnity payment shall be treated as a capital contribution by the
Indemnifying Party, and (ii) the associated Loss relating to such indemnity
payment shall be allocated to the Indemnifying Party.

Section 9.8 Certain Tax Elections. 

 

(a) Purchaser shall not make, and shall cause its Affiliates (including the
Transferred Entities) not to make, any election with respect to any Transferred
Entity (including any election pursuant to Treasury Regulation Section
301.7701-3), which election would be effective or have effect on or prior to the
Closing Date.

(b) To the extent permitted by Law, Purchaser shall (or shall cause its
Affiliate that is a “subsequent elector” within the meaning of Treasury
Regulations Section 1.1503(d)-6(f)(2)(iii)(A) to) file a “new domestic use
agreement” in accordance with the provisions of Treasury Regulations Section
1.1503(d)-6(f)(2)(iii) such that the transfer of the Interests will not
constitute a “triggering event” within the meaning of Treasury Regulations
Section 1.1503(d)-6(e) with respect to any dual consolidated loss attributable
to CareerBuilder UK, Ltd. Purchaser and/or its Affiliate that is a “subsequent
elector” shall not (and shall cause its Affiliates (including the Transferred
Entities) not to) amend or revoke the domestic use

96

 

--------------------------------------------------------------------------------

 



election that is the subject of such domestic use agreement or cause any
triggering event with respect to any such dual consolidated loss before January
1, 2018 without the consent of the Sellers other than by sale of all the equity
interests of Purchaser to an unaffiliated third party.

(c) At the time of the Closing, the Company shall have a valid election under
Section 754 of the Code in in effect.

Section 9.9 Manner of Payment.  Any indemnification payments pursuant to this
Article IX shall be made within five (5) Business Days after the final
determination thereof, but in no case earlier than five (5) Business Days prior
to the date on which the relevant Taxes or other amounts are required to be paid
to the applicable Taxing Authority.

 

Section 9.10 Tax Sharing Agreements.  Anything in any other agreement to the
contrary notwithstanding, all liabilities and obligations between any of the
Sellers or any of their respective Affiliates, on the one hand, and any of the
Transferred Entities, on the other hand, under any Tax allocation or Tax sharing
agreement in effect prior to the Closing Date (other than this Agreement) shall
cease and terminate as of the Closing Date as to all past, present and future
taxable periods.

 

Section 9.11 Tax Matters Coordination.  Notwithstanding anything to the contrary
in this Agreement, indemnification with respect to Taxes and the procedures
relating thereto shall be governed exclusively by this Article IX,  Section 8.1
and Section 8.5, and the provisions of Article VIII (other than Section 8.1 and
Section 8.5) shall not apply.

 

Article X

MISCELLANEOUS

Section 10.1 Counterparts.  This Agreement may be executed in two or more
counterparts, and by each of the Parties in separate counterparts, all of which
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Agreement by electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.  If
this Agreement is translated into another language, the English language text
shall in any event prevail.

 

Section 10.2 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(a) This Agreement shall be governed by and construed in accordance with the
Laws of the State of Delaware applicable to contracts executed and to be
performed wholly within such State and, without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.

(b) Each Party irrevocably submits to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware (or, solely if such court declines
jurisdiction, to any federal court located in the State of Delaware) any Action
arising out of or relating to this Agreement, and hereby irrevocably agrees that
all claims in respect of such Action may be

97

 

--------------------------------------------------------------------------------

 



heard and determined only in such court and not to bring any such Action in any
other court, except as provided in clause (i) of the last sentence of this
Section 10.2(b).  Each Party hereby agrees that it will not attempt to deny or
defeat such jurisdiction by motion or other request for leave from any such
court and, without limiting the generality of the foregoing, waives, and agrees
not to assert by way of motion, defense, counterclaim, or otherwise, the defense
of an inconvenient forum to the maintenance of such Action.  The Parties further
agree (i) that any final and non-appealable judgment against any of them in any
Action contemplated above shall be conclusive and may be enforced in any other
jurisdiction within or outside the United States by suit on the judgment, a
certified copy of which shall be conclusive evidence of the fact and amount of
such judgment, and each Party agrees not to assert, by way of motion, as a
defense, counterclaim or otherwise, any contention that any such judgment may
not be recognized and/or enforced in whole or in part; and (ii) that service of
process upon such Party in any such Action shall be effective if notice is given
in accordance with Section 10.5.

(c) Each Party to this Agreement knowingly, intentionally, and voluntarily
waives to the fullest extent permitted by applicable Law trial by jury in any
action, proceeding or counterclaim brought by any of them against the other
arising out of or in any way connected with this Agreement, or any other
agreements executed in connection herewith or the administration thereof or any
of the transactions contemplated herein or therein, including any Action
relating to the Debt Financing or the performance thereof or involving any Debt
Financing Source.  No Party to this Agreement shall seek a jury trial in any
lawsuit, proceeding, counterclaim or any other litigation procedure based upon,
or arising out of, this Agreement or any related instruments or the relationship
between the Parties.  No Party will seek to consolidate any such Action in which
a jury trial has been waived with any other Action in which a jury trial cannot
be or has not been waived.  Each Party to this Agreement certifies that it has
been induced to enter into this agreement or instrument by, among other things,
the mutual waivers and certifications set forth above in this Section 10.2.

(d) Notwithstanding anything to the contrary contained in this Section 10.2,
each party to this Agreement acknowledges and irrevocably agrees (i) that any
legal action, whether at Law or in equity, whether in Contract or in tort or
otherwise, against any Debt Financing Source arising out of or relating to this
Agreement or the Debt Commitment Letters or the performance thereunder shall be
subject to the exclusive jurisdiction of the Supreme Court of the State of New
York, County of New York, or, if under applicable Law exclusive jurisdiction is
vested in Federal courts, the United States District Court for the Southern
District of New York (and appellate courts thereof), (ii) that any legal action,
whether at Law or in equity, whether in Contract or in tort or otherwise,
against any Debt Financing Source (in such capacity) shall be governed by, and
construed in accordance with, the laws of the State of New York, (iii) not to
bring or permit any of their Affiliates to bring any such legal action in any
other court, (iv) that the provisions of Section 10.2(c) shall apply to any such
legal action and (v) that the Debt Financing Sources are express third-party
beneficiaries of this Section 10.2(d).

Section 10.3 Entire Agreement.  This Agreement (including the Schedules and
Exhibits to this Agreement) together with the Confidentiality Agreement contain
the entire agreement between the Parties with respect to the subject matter of
this Agreement and supersedes any prior discussion, negotiation, term sheet,
agreement, understanding or arrangement and there are no

98

 

--------------------------------------------------------------------------------

 



agreements, understandings, representations or warranties between the Parties
other than those set forth or referred to in this Agreement (including the
Schedules and Exhibits to this Agreement) together with the Confidentiality
Agreement.

 

Section 10.4 Expenses.  Except as otherwise expressly provided in this
Agreement, whether or not the Closing takes place, all legal and other costs and
expenses incurred in connection with this Agreement and the transactions
contemplated by this Agreement shall be paid by the Party incurring such costs
and expenses unless expressly otherwise contemplated in this Agreement;
provided,  however, that if the Closing occurs, 50% of the first $2 million in
expenses of the Transferred Entities or the Sellers in connection with seeking
any third-party consents or approvals in connection with this Agreement shall be
borne by Purchaser as “Purchaser Transaction Expenses,” and the other 50% and
any excess over $2 million shall be borne by the Sellers as “Seller Transaction
Expenses.” Notwithstanding anything herein to the contrary, the Sellers and the
Transferred Entities shall not be required hereby to incur any expenses in
excess of $2 million to obtain any consents or approvals.  If the Closing occurs
(including the payment to Sellers of the Distribution Amount), all Purchaser
Transaction Expenses and any costs, fees and expenses included in the Bank Fee
Amount shall be paid by the Company (subject to Purchaser’s payment to Parent of
an amount in cash equal to the Additional Equity Contribution pursuant to
Section 2.1(g)).

 

Section 10.5 Notices.  All notices and other communications to be given to any
Party hereunder shall be sufficiently given for all purposes hereunder if in
writing and upon delivery if delivered by hand, one (1) Business Day after being
sent by courier or overnight delivery service, three (3) Business Days after
being mailed by certified or registered mail, return receipt requested, with
appropriate postage prepaid, or when sent in the form of a facsimile or e-mail
and receipt confirmation is received (on the same Business Day as received or,
if received on a day other than a Business Day, the next Business Day), and
shall be directed to the address, facsimile number or e-mail address set forth
below (or at such other address, facsimile number or e-mail address as such
Party shall designate by like notice):

 

(a) If to Sellers or the Company:

TEGNA Inc.

7950 Jones Branch Drive

McLean, Virginia 22107

Attention:  Chief Legal and Administrative Officer

Fax No: (703) 873-6331

E-mail: lawdept@tegna.com

 

With a copy to:

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York  10019
Attention:
Igor Kirman
Victor Goldfeld


99

 

--------------------------------------------------------------------------------

 



Fax No:(212) 403-2000
E-mail:  IKirman@wlrk.com
VGoldfeld@wlrk.com

(b) If to Purchaser:

AP Special Sits Camaro Holdings, LLC

c/o Apollo Management Holdings, L.P.

9 West 57th Street, 43rd Floor

New York, New York 10019

Attention:       David Sambur

                       Reed Rayman

Email: Sambur@apollolp.com

Rrayman@apollolp.com

With a copy to:

Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036
Attention:  Adam K. Weinstein, Esq.
                 Tony D. Feuerstein, Esq.
Fax No:  (212) 872-1002

E-mail:  aweinstein@akingump.com
             tfeuerstein@akingump.com

Section 10.6 Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Parties to this Agreement and their respective
successors, assigns, heirs, executors and administrators, except that no Party
to this Agreement will assign any or all of its rights or delegate any or all of
its obligations under this Agreement (except as contemplated by Section 2.1(h))
without the express prior written consent of each other Party to this Agreement;
provided, that (a) Purchaser may assign any or all of its rights (but not
obligations) under this Agreement to one or more Affiliates of Purchaser or
Apollo Global Management, LLC, and (b) Purchaser may assign any or all of its
rights (but not obligations) under this Agreement to any Debt Financing Source
pursuant to the terms of the Debt Commitment Letter for purposes of creating a
security interest herein or otherwise assigning as collateral in respect of the
Debt Financing, but, in each case, such assignment shall not relieve Purchaser
of any obligation or liability hereunder.  Any attempted assignment in violation
of this Section 10.6 shall be void.

 

Section 10.7 Third-Party Beneficiaries.  Except for (i) Section 5.8 (D&O
Indemnification and Insurance), Section 5.13(d) (Financing), Section 8.8
(Limited Release) and Section 10.13 (Non-Recourse), which are intended to
benefit, and to be enforceable by, the Persons specified therein, and (ii) the
last sentence of Section 7.3 (Effect of Termination), Section 7.4 (Reverse
Termination Fee), Section 10.2 (Governing Law; Submission to Jurisdiction;
Waiver of Jury Trial), , this Section 10.7,  Section 10.8 (Amendments,
Extensions and Waivers), Section 10.9 (Specific Performance), Section 10.13
(Non-Recourse) and the definitions of Lender, Lenders, Debt Financing and Debt
Financing Sources which are intended to benefit, and to be enforceable by, the
Debt Financing Sources, this Agreement, together with

100

 

--------------------------------------------------------------------------------

 



the Exhibits and Schedules hereto, is not intended to confer upon any Person not
a Party to this Agreement (and their successors and assigns) any rights,
benefits, causes of action or remedies with respect to the subject matter or any
provision hereof.

 

Section 10.8 Amendments, Extensions and Waivers.  This Agreement may not be
modified or amended except by an instrument or instruments in writing signed by
all of the Parties hereto; provided, that the last sentence of Section 7.3
(Effect of Termination), Section 7.4 (Reverse Termination Fee), Section 10.2
(Governing Law; Submission to Jurisdiction; Waiver of Jury Trial), Section 10.7
(Third-Party Beneficiaries), this Section 10.8,  Section 10.9 (Specific
Performance), Section 10.13 (Non-Recourse) and the definitions of Lender,
Lenders, Debt Commitment Letter, Debt Financing and Debt Financing Sources shall
not be amended in a manner that directly relates to and is adverse to any Debt
Financing Source without the prior written consent of such Debt Financing
Source.  The failure by any Party to enforce at any time any of the provisions
of this Agreement shall in no way be construed to be a waiver of any such
provision nor in any way to affect the validity of this Agreement or any part
hereof or the right of such party thereafter to enforce each and every such
provision.  No waiver of any breach of or non-compliance with this Agreement
shall be held to be a waiver of any other or subsequent breach or
non-compliance.  At any time prior to the Closing, either the Sellers, on one
hand, or Purchaser, on the other hand, may (a) extend the time for performance
of any of the obligations or other acts of the other, (b) waive any inaccuracies
in the representations and warranties of the other contained in this Agreement
or in any document delivered pursuant to this Agreement or (c) waive compliance
with any of the agreements or conditions of the other contained in this
Agreement.  Any such extension or waiver shall be valid only if set forth in an
instrument in writing signed by the Party or Parties granting such extension or
waiver.

 

Section 10.9 Specific Performance

. 

(a) The Parties agree that irreparable damage, for which monetary damages (even
if available) would not be an adequate remedy, would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that, in
addition to any other remedy to which they may be entitled (at law or in equity)
the Company and the Purchaser shall be entitled to an injunction or other
equitable relief to prevent breaches or threatened breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement (it being
understood that the Company may obtain such remedies with respect to Purchaser’s
obligations to the Sellers).  Each Party irrevocably waives, and shall in no
circumstances assert, any objection or defense to the effect that the granting
of an injunction, specific performance or other equitable relief as provided in
the preceding two sentences is not an appropriate remedy for any reason at law
or in equity for a breach of this Agreement as described, or would be
inequitable, or would impose undue burden on a Party hereto.  Any Party as to
which another Party seeks an injunction or injunctions to prevent breaches of
this Agreement or to enforce specifically the terms and provisions of this
Agreement or other equitable relief hereby waives any requirement to provide any
bond or other security in connection with such order or injunction or
relief.  Without limiting the generality of the foregoing, the parties agree
that the Company shall be entitled to specific performance against Purchaser (A)
of Purchaser’s obligations under Section 5.13, including, to the extent
contemplated by Section 5.13, Purchaser’s obligation to cause the Equity
Investors to, and to use reasonable best efforts to

101

 

--------------------------------------------------------------------------------

 



cause the Lenders to, fund its respective portion of the Financing (or any
alternative financing in accordance with Section 5.13) required to consummate
the transactions contemplated hereby and to enforce its rights under the
Commitment Letters as contemplated by Section 5.13; provided that the Company
shall not be entitled to specific performance against the Purchaser pursuant to
this clause (A) unless the Transferred Entities have complied with their
obligations in Section 5.13(e) and (B) of Purchaser’s obligations to cause the
Equity Investors to maintain in effect each Equity Commitment Letter pursuant to
Section 5.13.  The foregoing is in addition to any other remedy to which any
Party is entitled at law, in equity or otherwise.  The Parties further agree
that nothing set forth in this Section 10.9 shall require any Party hereto to
institute any Action for (or limit any Party’s right to institute any Action
for) specific performance under this Section 10.9 prior or as a condition to
exercising any termination right under Article VII (and pursuing damages after
such termination).  The Parties hereto agree that, notwithstanding any other
provision of this Agreement to the contrary, but subject to Section 10.9(b), the
Company shall be entitled to specific performance (or any other equitable
relief) to cause Purchaser to consummate the Closing and to cause Purchaser to
draw down the Cash Equity under each Equity Commitment Letter to consummate the
Closing, on the terms set forth herein.

(b) Notwithstanding Section 10.9(a), it is explicitly agreed that the right of
the Company to seek specific performance to consummate the Closing or to cause
Purchaser to draw down the Cash Equity under each Equity Commitment Letter to
consummate the Closing shall be subject to the requirements that: 

(i) Purchaser has failed to consummate (or indicated an intention to fail to
consummate) the Closing in accordance with Section 2.3;

(ii) the conditions set forth in Section 6.1 and Section 6.2 would have been
satisfied, if the Closing were to have occurred in accordance with Section 2.3
(other than those conditions that by their nature are to be satisfied at the
Closing, but which are capable of being satisfied); 

(iii) the Debt Financing (or any alternative financing in accordance with
Section 5.13) has been funded or will be funded at the Closing if the Cash
Equity is funded at the Closing; and 

(iv) the Sellers have confirmed in writing to Purchaser that (A) all of the
conditions to Seller’s obligation to consummate the Closing have been satisfied
or waived (other than those conditions that by their nature are intended to be
satisfied by actions taken at Closing and that are capable of being satisfied at
Closing), and (B) if specific performance is granted and the Debt Financing (or
any alternative financing in accordance with Section 5.13) is funded in
accordance with Section 2.1(a), then the Sellers will effect the Closing
pursuant to Section 2.3. 

(c) Without limiting the foregoing or the right of any member of the Sellers or
the Company to cause Purchaser to comply with this Agreement, in no event shall
the Sellers or the Company itself or any of their respective Affiliates, Related
Parties or Representatives be entitled to seek the remedy of specific
performance of this Agreement or the Debt Commitment Letter against the Debt
Financing Sources.



102

 

--------------------------------------------------------------------------------

 



(d) For the avoidance of doubt, notwithstanding anything to the contrary herein,
the only Parties that may seek an injunction or other equitable relief to
prevent breaches or threatened breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement are the Purchaser and
the Company (it being understood that the Company may obtain such remedies with
respect to Purchaser’s obligations to the Sellers).

Section 10.10 Treatment of Cape Publications, Inc..  Each of Cape Publications,
Inc. and TEGNA Inc. acknowledges and agree that (a) Cape Publications, Inc. is a
wholly-owned Subsidiary of TEGNA Inc., and (b) notwithstanding anything to the
contrary herein or otherwise, all obligations of Cape Publications, Inc. and
TEGNA Inc. hereunder shall be joint and several as between them, even with
respect to obligations that are otherwise several as between TEGNA Inc. and Cape
Publications, Inc.

 

Section 10.11 Provision Respecting Legal Representation.  It is acknowledged by
each of the Parties that each of the Company, Sellers, and their Subsidiaries
have retained Wachtell, Lipton, Rosen and Katz (“WLRK”) to act as their counsel
in connection with the transactions contemplated hereby and that WLRK has not
acted as counsel for Purchaser in connection with the transactions contemplated
hereby and that Purchaser does not have the status of a client of WLRK for
conflict of interest or any other purposes as a result thereof.  Purchaser, the
Company and Sellers hereby agree that, in the event that a dispute arises after
the Closing between Purchaser, the Company, and/or their Affiliates on the one
hand, and Sellers or their respective Affiliates, on the other hand, WLRK may
represent the Sellers and/or such Affiliates in such dispute even though the
interests of the Sellers and/or such Affiliates may be directly adverse to
Purchaser, the Company or their Affiliates, and even though WLRK may have
represented the Company or its Subsidiaries in a matter substantially related to
such dispute, or may be handling ongoing matters for Purchaser, the Company or
any of their Affiliates.  The Purchaser further agrees that, as to all
communications prior to Closing among WLRK, the Company, its Subsidiaries,
Sellers, and/or any of their respective Affiliates that relate in any way to the
transactions contemplated by this Agreement, the attorney–client privilege and
the expectation of client confidence belongs to TEGNA Inc. and may be controlled
by TEGNA Inc. and shall not pass to or be claimed by Purchaser, the Company or
any of their Affiliates or any of the Sellers other than TEGNA Inc. or any of
such other Sellers’ Affiliates.  Notwithstanding the foregoing, in the event
that a dispute arises after the Closing between the Purchaser, the Company or
any of their Affiliates, or any Sellers other than TEGNA Inc. and/or any of
their respective Affiliates, on the one hand, and a third party (other than a
Party or any of its Affiliates), on the other hand, the Company and its
Affiliates or the other Sellers and their respective Affiliates, as applicable,
may assert the attorney–client privilege to prevent disclosure of confidential
communications by WLRK to such third party; provided,  however, that neither the
Company and/or its Affiliates nor any of the Sellers other than TEGNA Inc.
and/or their respective Affiliates may waive such privilege without the prior
written consent of TEGNA Inc.

 

Section 10.12 Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement (or portions thereof) shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party.  If any

103

 

--------------------------------------------------------------------------------

 



provision of this Agreement (or any portion thereof) shall be held to be so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable.  Upon a determination that any term, provision,
covenant or restriction of this Agreement is invalid, void or unenforceable, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

Section 10.13 Non-Recourse.  Each Party agrees, on behalf of itself and its
Affiliates (and in the case of the Company, its Related Parties), that all
Actions (whether in Contract or in tort, at Law or in equity or otherwise, or
granted by statute or otherwise, whether by or through attempted piercing of the
corporate, limited partnership or limited liability company veil or any other
theory or doctrine, including alter ego or otherwise) that may be based upon, in
respect of, arise under, out or by reason of, be connected with, or relate in
any manner to (a) this Agreement or the other Transaction Documents or the
transactions contemplated hereunder or thereunder (including the Financing), (b)
the negotiation, execution or performance of this Agreement or any other
Transaction Document (including any representation or warranty made in, in
connection with, or as an inducement to, this Agreement or any other Transaction
Document), (c) any breach or violation of this Agreement, any other Transaction
Document and (d) any failure of the transactions contemplated hereunder or under
any Transaction Document (including the Financing) to be consummated, in each
case, may be made only against the Persons that are expressly identified as
parties to the applicable Transaction Document (excluding the Debt Commitment
Letters and the Debt Financing Sources), in each case, solely as and to the
extent specified, and on the terms and subject to the conditions set forth,
herein or therein, as applicable.  In furtherance and not in limitation of the
foregoing, and notwithstanding anything contained in this Agreement or any other
Transaction Document to the contrary, and, in accordance with, and subject to
the terms and conditions of, this Agreement each Party hereto covenants, agrees
and acknowledges, on behalf of itself and its respective Affiliates (and in the
case of the Company, its Related Parties), that no recourse under this
Agreement, any other Transaction Document or in connection with any transactions
contemplated hereby or thereby (including the Financing) shall be sought or had
against any Person (including the Debt Financing Sources) who is not a party to
any of the Transaction Documents (excluding the Debt Commitment Letters) under
the Transaction Documents (excluding the Debt Commitment Letters), and no Person
(including the Debt Financing Sources) who is not a party to any of the
Transaction Documents (excluding the Debt Commitment Letters) shall have any
liabilities to any party to such Transaction Document under such Transaction
Document (whether in Contract or in tort, in Law or in equity or otherwise, or
granted by statute or otherwise, whether by or through attempted piercing of the
corporate, limited partnership or limited liability company veil or any other
theory or doctrine, including alter ego or otherwise) for any claims, causes of
action, liabilities arising under, out of, in connection with or related in any
manner to the items listed in the first sentence of this Section 10.13.   For
the avoidance of doubt, nothing in this Section 10.13 shall limit any
obligations of the Debt Financing Sources to Purchaser or its Affiliates. 

 

 

[Remainder of page intentionally left blank]

 



104

 

--------------------------------------------------------------------------------

 



 

 



105

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the Parties as of the day first above written.

 

COMPANY:

CAREERBUILDER, LLC

By: /s/ Matt Ferguson_______________
Name: Matt Ferguson
Title: CEO

SELLERS:

CAPE PUBLICATIONS, INC.

By: /s/ Todd Mayman_______________
Name: Todd Mayman
Title: Vice President

MCCLATCHY INTERACTIVE WEST

By:R. Elaine Lintecum_____________
Name: R. Elaine Lintecum
Title: V.P., Assistant Secretary and Treasurer

TEGNA INC.

By:/s/ Todd Mayman_______________
Name: Todd Mayman
Title: Executive Vice President

TRIBUNE NATIONAL MARKETING COMPANY, LLC

By:/s/ Edward Lazarus_____________
Name: Edward Lazarus
Title: VP/General Counsel/Secretary

106

 

--------------------------------------------------------------------------------

 



PURCHASER:

AP Special Sits Camaro Holdings, LLC

By:/s/ Reed Rayman_______________
Name: Reed Rayman
Title: Vice President

 

 



107

 

--------------------------------------------------------------------------------

 



Schedule I

 

Sellers  

 

 

 

Seller

Class A Membership Interest

Class B Membership Interest

1.

 

Cape Publications, Inc., a Delaware corporation

19.6%

 

2.

 

TEGNA, Inc., a Delaware corporation

33.3%

 

3.

 

Tribune National Marketing Company, LLC, a Delaware limited liability company

32.1%

 

4.

 

McClatchy Interactive West, a Delaware corporation

 

15.0%

 

 

 

 

108

 

--------------------------------------------------------------------------------